Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT (17)(a)(i) A n n u a l R e p o r t N o v e m b e r 3 0 , 2 0 0 8 EATON VANCE MUNICIPAL INCOME TRUSTS CLOSED-END FUNDS: California Massachusetts Michigan National New Jersey New York Ohio Pennsylvania IMPORTANT NOTICES REGARDING PRIVACY, DELIVERY OF SHAREHOLDER DOCUMENTS, PORTFOLIO HOLDINGS AND PROXY VOTING Privacy. The Eaton Vance organization is committed to ensuring your financial privacy. Each of the financial institutions identified below has in effect the following policy (Privacy Policy) with respect to nonpublic personal information about its customers: Only such information received from you, through application forms or otherwise, and information about your Eaton Vance fund transactions will be collected. This may include information such as name, address, social security number, tax status, account balances and transactions. None of such information about you (or former customers) will be disclosed to anyone, except as permitted by law (which includes disclosure to employees necessary to service your account). In the normal course of servicing a customers account, Eaton Vance may share information with unaffiliated third parties that perform various required services such as transfer agents, custodians and broker/dealers. Policies and procedures (including physical, electronic and procedural safeguards) are in place that are designed to protect the confidentiality of such information. We reserve the right to change our Privacy Policy at any time upon proper notification to you. Customers may want to review our Policy periodically for changes by accessing the link on our homepage: www.eatonvance.com. Our pledge of privacy applies to the following entities within the Eaton Vance organization: the Eaton Vance Family of Funds, Eaton Vance Management, Eaton Vance Investment Counsel, Boston Management and Research, and Eaton Vance Distributors, Inc. In addition, our Privacy Policy only applies to those Eaton Vance customers who are individuals and who have a direct relationship with us. If a customers account (i.e., fund shares) is held in the name of a third-party financial adviser/broker-dealer, it is likely that only such advisers privacy policies apply to the customer. This notice supersedes all previously issued privacy disclosures. For more information about Eaton Vances Privacy Policy, please call 1-800-262-1122. Delivery of Shareholder Documents. The Securities and Exchange Commission (the SEC) permits funds to deliver only one copy of shareholder documents, including prospectuses, proxy statements and shareholder reports, to fund investors with multiple accounts at the same residential or post office box address. This practice is often called householding and it helps eliminate duplicate mailings to shareholders. Eaton Vance, or your financial adviser, may household the mailing of your documents indefinitely unless you instruct Eaton Vance, or your financial adviser, otherwise. If you would prefer that your Eaton Vance documents not be householded, please contact Eaton Vance at 1-800-262-1122, or contact your financial adviser. Your instructions that householding not apply to delivery of your Eaton Vance documents will be effective within 30 days of receipt by Eaton Vance or your financial adviser. Portfolio Holdings. Each Eaton Vance Fund and its underlying Portfolio (if applicable) will file a schedule of its portfolio holdings on Form N-Q with the SEC for the first and third quarters of each fiscal year. The Form N-Q will be available on the Eaton Vance website www.eatonvance.com, by calling Eaton Vance at 1-800-262-1122 or in the EDGAR database on the SECs website at www.sec.gov. Form N-Q may also be reviewed and copied at the SECs public reference room in Washington, D.C. (call 1-800-732-0330 for information on the operation of the public reference room). Proxy Voting. From time to time, funds are required to vote proxies related to the securities held by the funds. The Eaton Vance Funds or their underlying portfolios (if applicable) vote proxies according to a set of policies and procedures approved by the Funds and Portfolios Boards. You may obtain a description of these policies and procedures and information on how the Funds or Portfolios voted proxies relating to portfolio securities during the most recent 12 month period ended June 30, without charge, upon request, by calling 1-800-262-1122. This description is also available on the SECs website at www.sec.gov. Eaton Vance Municipal Income Trusts a s o f N o v e m b e r 3 0 , 2 0 0 8 T A B L E O F C O N T E N T S Managements Discussion of Fund Performance 2 Performance Information and Portfolio Composition California Municipal Income Trust 4 Massachusetts Municipal Income Trust 5 Michigan Municipal Income Trust 6 National Municipal Income Trust 7 New Jersey Municipal Income Trust 8 New York Municipal Income Trust 9 Ohio Municipal Income Trust 10 Pennsylvania Municipal Income Trust 11 Financial Statements 12 Federal Tax Information. 74 Notice to Shareholders 75 Dividend Reinvestment Plan 76 Board of Trustees Annual Approval of the Investment Advisory Agreements 78 Management and Organization 81 1 Eaton Vance Municipal Income Trusts a s o f N o v e m b e r 3 0 , 2 0 0 8 M A N A G E M E N T  S D I S C U S S I O N O F F U N D P E R F O R M A N C E Eaton Vance Municipal Income Trusts (the "Trusts") are closed-end Trusts, traded on the NYSE Alternext U.S., which are designed to provide current income exempt from regular federal income tax and state personal income taxes, as applicable. This income is earned by investing primarily in investment-grade municipal securities. Economic and Market Conditions Economic growth in the third quarter of 2008 retracted 0.3%, down from a positive second quarter growth rate of 2.8%, according to data released by the U.S. Department of Commerce. Most of the major Gross Domestic Product (GDP) components led to the decline; however, most influential was a sharp downturn in personal consumption expenditures by consumers, a factor which has continued to weigh on the economy during the first two months of the fourth quarter of 2008. While high commodity prices have mitigated since their summertime peaks, management believes consumers continued to pare costs as they remained cautious of what increasingly has become a weaker economic environment. Rising unemployment levels, now at a five-year high, have led to constrained personal consumption and overall economic contraction. The housing market continues to weigh on the economy, with new home sales continuing to fall and existing home sales beginning to stabilize only as cautious buyers begin to see value in distressed pricing. Low home prices continue to pressure consumers and banks, causing increased bank foreclosures and more mark-to-market write downs of mortgage-backed securities at commercial banks and financial institutions. During the year ended November 30, 2008, the capital markets have experienced historic events resulting in unprecedented volatility. During September 2008, for example, the federal government took control of federally-chartered mortgage giants Fannie Mae and Freddie Mac. During the same month, Lehman Brothers filed for bankruptcy protection and Merrill Lynch was acquired by Bank of America. Also in September 2008, Goldman Sachs and Morgan Stanley petitioned the Federal Reserve (the Fed) to become bank holding companies, a step which brings greater regulation but also easier access to credit. These actions, in conjunction with Bear Stearns acquisition by JP Morgan in March 2008, drastically redefined the Wall Street landscape. In addition to the independent Wall Street brokerages, the banking sector was shaken by the failure of Washington Mutual and the sale of Wachovia. In the insurance sector, the federal government provided more than $85 billion in loans to help stabilize American International Group, Inc. (AIG). Finally, the U.S. Congress approved a $700 billion program authorizing the federal government to purchase troubled assets from financial institutions, a program which has continued to evolve since its passing. During the year ended November 30, 2008, the Fed lowered the Federal Funds rate to 1.00% from as high as 5.25% in the summer of 2007. In addition to its interest rate policy, the Fed has also taken extraordinary action through a variety of innovative lending techniques in an attempt to facilitate an easing of the credit crisis. Management Discussion The Trusts invest primarily in bonds with stated maturities of 10 years or longer, as longer-maturity bonds historically have provided greater tax-exempt income for investors than shorter-maturity bonds. Relative to their primary benchmark, the Barclays 1 Capital Municipal Bond Index (the Index)  a broad-based, unmanaged index of municipal bonds  the Trusts underperformed for the year ended November 30, 2008. As a result of an active management style that focuses on income and longer call protection, each Trust generally holds longer-maturity bonds. Management believes that much of the Trusts underperformance can be attributed to the shift of investors capital into shorter-maturity bonds, a result of the broader-based credit crisis that has rattled the fixed-income markets since the summer of 2007. This underperformance was magnified by the Trusts 1 Formerly called Lehman Brothers Municipal Bond Index. It is not possible to invest directly in an Index. The Indexs total return does not reflect expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Index. Past performance is no guarantee of future results. Trust shares are not insured by the FDIC and are not deposits or other obligations of, or guaranteed by, any depository institution. Shares are subject to investment risks, including possible loss of principal invested. The views expressed throughout this report are those of the portfolio managers and are current only through the end of the period of the report as stated on the cover. These views are subject to change at any time based upon market or other conditions, and the investment adviser disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a fund are based on many factors, may not be relied on as an indication of trading intent on behalf of any Eaton Vance fund. Portfolio information provided in the report may not be representative of the Trusts current or future investments and may change due to active management. 2 Eaton Vance Municipal Income Trusts a s o f N o v e m b e r 3 0 , 2 0 0 8 M A N A G E M E N T  S D I S C U S S I O N O F F U N D P E R F O R M A N C E use of leverage and leveraged investments. The move to shorter-term investments was originally driven by uncertainty surrounding financial companies exposure to subprime mortgage-backed debt but later spread to the municipal market when major municipal bond insurers suffered rating downgrades due to their exposure to mortgage-related structured products. The ratio of yields on current coupon AAA-rated insured municipal bonds to the yield on 30-year Treasury bonds was 157% as of November 30, 2008, with many individual municipal bonds trading at higher ratios. 1 Management believes that this was the result of continued dislocation in the fixed-income marketplace caused by a flight to Treasury securities, municipal bond insurance companies mark-to-market risks and the decentralized nature of the municipal marketplace. Historically, this is a rare occurrence in the municipal bond market and is generally considered a signal that municipal bonds are significantly undervalued relative to taxable Treasury bonds. Against this backdrop, management continues to manage all of its municipal funds with the same relative value approach that it has traditionally employed  maintaining a long-term perspective when markets exhibit extreme short-term volatility. We believe this approach has provided excellent long-term benefits to our investors over time. A Note Regarding Auction Preferred Shares (APS) As has been widely reported since mid-February 2008, the normal functioning of the auction market in the United States for certain types of auction rate securities has been disrupted by an imbalance between buy and sell orders. Consistent with patterns in the broader market for auction rate securities, the Trusts have, since mid-February, experienced unsuccessful APS auctions. In the event of an unsuccessful auction, the affected APS remain outstanding, and the dividend rate reverts to the specified maximum payable rate. During the year ended November 30, 2008, certain Trusts redeemed a portion of their outstanding APS. Information relating to these redemptions is contained in Note 2 to the Financial Statements. Replacement financing for the redeemed APS may have been provid ed through the creation of tender option bonds (TOBs). 2 The cost to the Trusts of the new TOB financing is expected, over time, to be lower than the total cost of APS based on the maximum applicable dividend rates. Each Trusts APS percentage (i.e., APS at liquidation value as a percentage of the Trusts net assets applicable to common shares plus APS) as of November 30, 2008 is reflected on the Trust-specific pages following this letter. The leverage created by APS and TOB investments provides an opportunity for increased income but, at the same time, creates special risks (including the likelihood of greater volatility of net asset value and share price of the common shares). From December 22, 2008 through December 24, 2008, after the end of the reporting period, certain Trusts voluntarily redeemed a portion of their outstanding APS to reduce the amount of the Trusts financial leverage. Information relating to these redemptions is contained in Note 14 to the Financial Statements. 1 Source: Bloomberg L.P. Yields are a compilation of a representative variety of general obligations and are not necessarily representative of a Trusts yield. 2 Source: See Note 1H to Financial Statements for more information on TOB investments. 3 Eaton Vance California Municipal Income Trust a s o f N o v e m b e r 3 0 , 2 0 0 8 Trust Performance 1 NYSE Alternext U.S. Symbol CEV Average Annual Total Returns (by share price) One Year -26.34% Five Years -4.06 Life of Trust (1/29/99) Average Annual Total Returns (by net asset value) One Year -30.70% Five Years -3.03 Life of Trust (1/29/99) Premium/(Discount) to NAV -7.48% Market Yields Market Yield 2 7.50% Taxable-Equivalent Market Yield 3 12.72 Index Performance 4 Average Annual Total Returns Barclays Capital Municipal Bond Index Barclays Capital Municipal Bo nd Long 22+ Index One Year -3.61% -15.21% Five Years 2.58 0.94 Life of Trust (1/31/99) 4.05 3.26 Lipper Averages 5 Average Annual Total Returns Lipper California Municipal Debt Funds Classification (by net asset value) One Year -19.29% Five Years -0.03 Life of Trust (1/31/99) 2.69 Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or share price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when sold, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Trust's current performance may be lower or higher than the quoted return. For performance as of the most recent month end, please refer to www.eatonvance.com. Portfolio Manager: Cynthia J. Clemson Rating Distribution * 6 By total investments * The rating distribution presented above includes the ratings of securities held by special purpose vehicles in which the Trust holds a residual interest. See Note 1H to the Trusts financial statements. Absent such securities, the Trusts rating distribution at November 30, 2008, is as follows, and the average rating is AA-: AAA 27.5% BBB 8.3% AA 32.0% BB 0.5% A 24.1% Not Rated 7.6% Trust Statistics 7 Number of Issues: 93 Average Maturity: 21.6 years Average Effective Maturity: 20.3 years Average Call Protection: 7.6 years Average Dollar Price: $80.66 APS Leverage:** 34.7% TOB Leverage:** 16.1% **APS leverage represents the liquidation value of the Trusts Auction Preferred Shares (APS) outstanding at 11/30/08 as a percentage of the Trusts net assets applicable to common shares plus APS and TOB Floating Rate Notes. TOB leverage represents the amount of Floating Rate Notes outstanding at 11/30/08 as a percentage of the Trusts net assets applicable to common shares plus APS and Floating Rate Notes. Floating Rate Notes in both calculations reflect the effect of TOBs purchased in secondary market transactions . 1 Returns are historical and are calculated by determining the percentage change in share price or net asset value (as applicable) with all distributions reinvested. The Trusts performance at market share price will differ from its results at NAV. Although share price performance generally reflects investment results over time, during shorter periods, returns at share price can also be affected by factors such as changing perceptions about the Trust, market conditions, fluctuations in supply and demand for the Trusts shares, or changes in Trust distributions. Performance results reflect the effects of APS outstanding and TOB investments, which are forms of investment leverage. Use of leverage creates an opportunity for increased income but, at the same time, creates special risks (including the likelihood of greater volatility of net asset value and market price of common shares). 2 The Trusts market yield is calculated by dividing the last dividend paid per common share of the fiscal year by the share price at the end of the fiscal year and annualizing the result. 3 Taxable-equivalent figure assumes a maximum 41.05% combined federal and state income tax rate. A lower tax rate would result in a lower tax-equivalent figure. 4 Formerly called Lehman Brothers Municipal Bond Index and Lehman Brothers Municipal Bond Long 22+ Index, respectively. It is not possible to invest directly in an Index. The Indices total returns do not reflect the expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Indices. Index performance is available as of month end only. 5 The Lipper Averages are the average annual total returns, at net asset value, of the funds that are in the same Lipper Classification as the Trust. It is not possible to invest in a Lipper Classification. Lipper Classifications may include insured and uninsured funds, as well as leveraged and unleveraged funds. The Lipper California Municipal Debt Funds Classification (closed-end) contained 24, 24 and 13 funds for the 1-year, 5-year and Life-of-Trust time periods, respectively. Lipper Averages are available as of month end only. 6 Rating Distribution is determined by dividing the total market value of the issues by the total investments of the Trust. Although the investment adviser considers ratings when making investment decisions, it performs its own credit and investment analysis and does not rely primarily on the ratings assigned by the rating services. Credit quality can change from time to time, and recently issued credit ratings may not fully reflect the actual risks posed by a particular security or the issuers current financial condition. 7 Trust holdings information excludes securities held by special purpose vehicles in which the Trust holds a residual interest. See Note 1H to the Trusts financial statements. 4 Eaton Vance Massachusetts Municipal Income Trust a s o f N o v e m b e r 3 0 , 2 0 0 8 P E R F O R M A N C E I N F O R M A T I O N A N D P O R T F O L I O C O M P O S I T I O N Trust Performance 1 NYSE Alternext U.S. Symbol MMV Average Annual Total Returns (by share price) One Year -27.89% Five Years -5.40 Life of Trust (1/29/99) 0.37 Average Annual Total Returns (by net asset value) One Year -28.02% Five Years -2.92 Life of Trust (1/29/99) 1.68 Premium/(Discount) to NAV -12.20% Market Yields Market Yield 2 7.49% Taxable-Equivalent Market Yield 3 12.17 Index Performance 4 Average Annual Total Returns Barclays Capital Municipal Bond Index Barclays Capital Municipal Bond Long 22 + Index One Year -3.61% -15.21% Five Years 2.58 0.94 Life of Trust (1/31/99) 4.05 3.26 Lipper Averages 5 Average Annual Total Returns Lipper Other States Municipal Debt Funds Classification (by net asset value) One Year -14.38% Five Years 0.64 Life of Trust (1/31/99) 2.99 Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or share price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when sold, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Trust's current performance may be lower or higher than the quoted return. For performance as of the most recent month end, please refer to www.eatonvance.com. Portfolio Manager: Robert B. MacIntosh, CFA Rating Distribution * 6 By total investments * The rating distribution presented above includes the ratings of securities held by special purpose vehicles in which the Trust holds a residual interest. See Note 1H to the Trusts financial statements. Absent such securities, the Trusts rating distribution at November 30, 2008, is as follows, and the average rating is A+: AAA 12.2% BBB 11.9% AA 30.5% BB 1.1% A 38.0% Not Rated 6.3% Trust Statistics 7 Number of Issues: 61 Average Maturity: 26.4 years Average Effective Maturity: 23.9 years Average Call Protection: 8.2 years Average Dollar Price: $81.88 APS Leverage:** 39.1% TOB Leverage:** 11.1% **APS leverage represents the liquidation value of the Trusts Auction Preferred Shares (APS) outstanding at 11/30/08 as a percentage of the Trusts net assets applicable to common shares plus APS and TOB Floating Rate Notes. TOB leverage represents the amount of Floating Rate Notes outstanding at 11/30/08 as a percentage of the Trusts net assets applicable to common shares plus APS and Floating Rate Notes. Floating Rate Notes in both calculations reflect the effect of TOBs purchased in secondary market transactions. 1 Returns are historical and are calculated by determining the percentage change in share price or net asset value (as applicable) with all distributions reinvested. The Trusts performance at market share price will differ from its results at NAV. Although share price performance generally reflects investment results over time, during shorter periods, returns at share price can also be affected by factors such as changing perceptions about the Trust, market conditions, fluctuations in supply and demand for the Trusts shares, or changes in Trust distributions. Performance results reflect the effects of APS outstanding and TOB investments, which are forms of investment leverage. Use of leverage creates an opportunity for increased income but, at the same time, creates special risks (including the likelihood of greater volatility of net asset value and market price of common shares). 2 The Trusts market yield is calculated by dividing the last dividend paid per common share of the fiscal year by the share price at the end of the fiscal year and annualizing the result. 3 Taxable-equivalent figure assumes a maximum 38.45% combined federal and state income tax rate. A lower tax rate would result in a lower tax-equivalent figure. 4 Formerly called Lehman Brothers Municipal Bond Index and Lehman Brothers Municipal Bond Long 22+ Index, respectively. It is not possible to invest directly in an Index. The Indices total returns do not reflect the expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Indices. Index performance is available as of month end only. 5 The Lipper Averages are the average annual total returns, at net asset value, of the funds that are in the same Lipper Classification as the Trust. It is not possible to invest in a Lipper Classification. Lipper Classifications may include insured and uninsured funds, as well as leveraged and unleveraged funds. The Lipper Other States Municipal Debt Funds Classification (closed-end) contained 43, 43 and 20 funds for the 1-year, 5-year and Life-of-Trust time periods, respectively. Lipper Averages are available as of month end only. 6 Rating Distribution is determined by dividing the total market value of the issues by the total investments of the Trust. Although the investment adviser considers ratings when making investment decisions, it performs its own credit and investment analysis and does not rely primarily on the ratings assigned by the rating services. Credit quality can change from time to time, and recently issued credit ratings may not fully reflect the actual risks posed by a particular security or the issuers current financial condition. 7 Trust holdings information excludes securities held by special purpose vehicles in which the Trust holds a residual interest. See Note 1H to the Trusts financial statements. 5 Eaton Vance Michigan Municipal Income Trust a s o f N o v e m b e r 3 0 , 2 0 0 8 P E R F O R M A N C E I N F O R M A T I O N A N D P O R T F O L I O C O M P O S I T I O N Trust Performance 1 NYSE Alternext U.S. Symbol EMI Average Annual Total Returns (by share price) One Year -32.76% Five Years -7.75 Life of Trust (1/29/99) -0.72 Average Annual Total Returns (by net asset value) One Year -21.02% Five Years -1.24 Life of Trust (1/29/99) 2.52 Premium/(Discount) to NAV -27.07% Market Yields Market Yield 2 7.84% Taxable-Equivalent Market Yield 3 12.61 Index Performance 4 Average Annual Total Returns Barclays Capital Municipal Bond Index Barclays Capital Municipal Bond Long 22+ In dex One Year -3.61% -15.21% Five Years 2.58 0.94 Life of Trust (1/31/99) 4.05 3.26 Lipper Averages 5 Average Annual Total Returns Lipper Michigan Municipal Debt Funds Classification (by net asset value) One Year -13.98% Five Years 0.62 Life of Trust (1/31/99) 3.31 Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or share price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when sold, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Trust's current performance may be lower or higher than the quoted return. For performance as of the most recent month end, please refer to www.eatonvance.com. Portfolio Manager: William H. Ahern, Jr., CFA Rating Distribution * 6 By total investments * The rating distribution presented above includes the ratings of securities held by special purpose vehicles in which the Trust holds a residual interest. See Note 1H to the Trusts financial statements. Absent such securities, the Trusts rating distribution at November 30, 2008, is as follows, and the average rating is AA-: AAA 21.4% BB 1.4% AA 44.3% CCC 0.6% A 16.5% Not Rated 3.0% BBB 12.8% Trust Statistics 7 Number of Issues: 64 Average Maturity: 21.8 years Average Effective Maturity: 16.4 years Average Call Protection: 4.9 years Average Dollar Price: $87.93 APS Leverage:** 40.7% TOB Leverage:** 5.9% **APS leverage represents the liquidation value of the Trusts Auction Preferred Shares (APS) outstanding at 11/30/08 as a percentage of the Trusts net assets applicable to common shares plus APS and TOB Floating Rate Notes. TOB leverage represents the amount of Floating Rate Notes outstanding at 11/30/08 as a percentage of the Trusts net assets applicable to common shares plus APS and Floating Rate Notes. Floating Rate Notes in both calculations reflect the effect of TOBs purchased in secondary market transactions. 1 Returns are historical and are calculated by determining the percentage change in share price or net asset value (as applicable) with all distributions reinvested. The Trusts performance at market share price will differ from its results at NAV. Although share price performance generally reflects investment results over time, during shorter periods, returns at share price can also be affected by factors such as changing perceptions about the Trust, market conditions, fluctuations in supply and demand for the Trusts shares, or changes in Trust distributions. Performance results reflect the effects of APS outstanding and TOB investments, which are forms of investment leverage. Use of leverage creates an opportunity for increased income but, at the same time, creates special risks (including the likelihood of greater volatility of net asset value and market price of common shares). 2 The Trusts market yield is calculated by dividing the last dividend paid per common share of the fiscal year by the share price at the end of the fiscal year and annualizing the result. 3 Taxable-equivalent figure assumes a maximum 37.83% combined federal and state income tax rate. A lower tax rate would result in a lower tax-equivalent figure. 4 Formerly called Lehman Brothers Municipal Bond Index and Lehman Brothers Municipal Bond Long 22+ Index, respectively. It is not possible to invest directly in an Index. The Indices total returns do not reflect the expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Indices. Index performance is available as of month end only. 5 The Lipper Averages are the average annual total returns, at net asset value, of the funds that are in the same Lipper Classification as the Trust. It is not possible to invest in a Lipper Classification. Lipper Classifications may include insured and uninsured funds, as well as leveraged and unleveraged funds. The Lipper Michigan Municipal Debt Funds Classification (closed-end) contained 4, 4 and 3 funds for the 1-year, 5-year and Life-of-Trust time periods, respectively. Lipper Averages are available as of month end only. 6 Rating Distribution is determined by dividing the total market value of the issues by the total investments of the Trust. Although the investment adviser considers ratings when making investment decisions, it performs its own credit and investment analysis and does not rely primarily on the ratings assigned by the rating services. Credit quality can change from time to time, and recently issued credit ratings may not fully reflect the actual risks posed by a particular security or the issuers current financial condition. 7 Trust holdings information excludes securities held by special purpose vehicles in which the Trust holds a residual interest. See Note 1H to the Trusts financial statements. 6 Eaton Vance National Municipal Income Trust  a s o f N o v e m b e r 3 0 , 2 0 0 8 P E R F O R M A N C E I N F O R M A T I O N A N D P O R T F O L I O C O M P O S I T I O N  Effective June 19, 2008, the Funds name was changed from Eaton Vance Florida Plus Municipal Income Trust. Trust Performance 1 NYSE Alternext U.S. Symbol FEV Average Annual Total Returns (by share price) One Year -36.32% Five Years -8.02 Life of Trust (1/29/99) -0.95 Average Annual Total Returns (by net asset value) One Year -36.71% Five Years -5.47 Life of Trust (1/29/99) 0.48 Premium/(Discount) to NAV -13.18% Market Yields Market Yield 2 9.11% Taxable-Equivalent Market Yield 3 14.02 Index Performance 4 Average Annual Total Returns Barclays Capital Municipal Bond Index Barclays Capital Municipa l Bond Long 22+ Index One Year -3.61% -15.21% Five Years 2.58 0.94 Life of Trust (1/31/99) 4.05 3.26 Lipper Averages 5 Average Annual Total Returns Lipper General Municipal Debt Funds (Leveraged) Class ification (by net asset value) One Year -20.85% Five Years -0.68 Life of Trust (1/31/99) 2.46 Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or share price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when sold, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Trust's current performance may be lower or higher than the quoted return. For performance as of the most recent month end, please refer to www.eatonvance.com. Portfolio Manager: Thomas M. Metzold, CFA Rating Distribution * 6 By total investments * The rating distribution presented above includes the ratings of securities held by special purpose vehicles in which the Trust holds a residual interest. See Note 1H to the Trusts financial statements. Absent such securities, the Trusts rating distribution at November 30, 2008, is as follows, and the average rating is A: AAA 24.6% BB 3.5% AA 21.9% B 4.5% A 18.4% CCC 0.7% BBB 14.2% Not Rated 12.2% Trust Statistics 7 Number of Issues: 105 Average Maturity: 25.7 years Average Effective Maturity: 24.4 years Average Call Protection: 8.1 years Average Dollar Price: $84.80 APS Leverage:** 24.6% TOB Leverage:** 29.7% **APS leverage represents the liquidation value of the Trusts Auction Preferred Shares (APS) outstanding at 11/30/08 as a percentage of the Trusts net assets applicable to common shares plus APS and TOB Floating Rate Notes. TOB leverage represents the amount of Floating Rate Notes outstanding at 11/30/08 as a percentage of the Trusts net assets applicable to common shares plus APS and Floating Rate Notes. Floating Rate Notes in both calculations reflect the effect of TOBs purchased in secondary market transactions. 1 Returns are historical and are calculated by determining the percentage change in share price or net asset value (as applicable) with all distributions reinvested. The Trusts performance at market share price will differ from its results at NAV. Although share price performance generally reflects investment results over time, during shorter periods, returns at share price can also be affected by factors such as changing perceptions about the Trust, market conditions, fluctuations in supply and demand for the Trusts shares, or changes in Trust distributions. Performance results reflect the effects of APS outstanding and TOB investments, which are forms of investment leverage. Use of leverage creates an opportunity for increased income but, at the same time, creates special risks (including the likelihood of greater volatility of net asset value and market price of common shares). 2 The Trusts market yield is calculated by dividing the last dividend paid per common share of the fiscal year by the share price at the end of the fiscal year and annualizing the result. 3 Taxable-equivalent figure assumes a maximum 35.00% federal income tax rate. A lower tax rate would result in a lower tax-equivalent figure. 4 Formerly called Lehman Brothers Municipal Bond Index and Lehman Brothers Municipal Bond Long 22+ Index, respectively. It is not possible to invest directly in an Index. The Indices total returns do not reflect the expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Indices. Index performance is available as of month end only. 5 The Lipper Averages are the average annual total returns, at net asset value, of the funds that are in the same Lipper Classification as the Trust. It is not possible to invest in a Lipper Classification. Lipper Classifications may include insured and uninsured funds, as well as leveraged and unleveraged funds. The Lipper General Municipal Debt Funds (Leveraged) Classification (closed-end) contained 60, 59 and 42 funds for the 1-year, 5-year and Life-of-Trust time periods, respectively. Lipper Averages are available as of month end only. 6 Rating Distribution is determined by dividing the total market value of the issues by the total investments of the Trust. Although the investment adviser considers ratings when making investment decisions, it performs its own credit and investment analysis and does not rely primarily on the ratings assigned by the rating services. Credit quality can change from time to time, and recently issued credit ratings may not fully reflect the actual risks posed by a particular security or the issuers current financial condition. 7 Trust holdings information excludes securities held by special purpose vehicles in which the Trust holds a residual interest. See Note 1H to the Trusts financial statements. 7 Eaton Vance New Jersey Municipal Income Trust a s o f N o v e m b e r 3 0 , 2 0 0 8 P E R F O R M A N C E I N F O R M A T I O N A N D P O R T F O L I O C O M P O S I T I O N Trust Performance 1 NYSE Alternext U.S. Symbol EVJ Average Annual Total Returns (by share price) One Year -29.88% Five Years -6.13 Life of Trust (1/29/99) 0.08 Average Annual Total Returns (by net asset value) One Year -33.57% Five Years -3.94 Life of Trust (1/29/99) 1.11 Premium/(Discount) to NAV -9.57% Market Yields Market Yield 2 7.88% Taxable-Equivalent Market Yield 3 13.32 Index Performance 4 Average Annual Total Returns Barclays Capital Municipal Bond Index Barclays Capital Municipal Bond Long 22+ Index One Year -3.61% -15.21% Five Years 2.58 0.94 Life of Trust (1/31/99) 4.05 3.26 Lipper Averages 5 Average Annual Total Returns Lipper New Jersey Municipal Debt Funds Classification (by net asset value) One Year -18.56% Five Years -0.08 Life of Trust (1/31/99) 2.61 Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or share price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when sold, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Trust's current performance may be lower or higher than the quoted return. For performance as of the most recent month end, please refer to www.eatonvance.com. Portfolio Manager: Robert B. MacIntosh, CFA Rating Distribution * 6 By total investments * The rating distribution presented above includes the ratings of securities held by special purpose vehicles in which the Trust holds a residual interest. See Note 1H to the Trusts financial statements. Absent such securities, the Trusts rating distribution at November 30, 2008, is as follows, and the average rating is AA-: AAA 30.8% BBB 24.0% AA 21.5% B 1.2% A 21.4% Not Rated 1.1% Trust Statistics 7 Number of Issues: 75 Average Maturity: 24.4 years Average Effective Maturity: 23.1 years Average Call Protection: 9.4 years Average Dollar Price: $73.51 APS Leverage:** 39.9% TOB Leverage:** 9.4% **APS leverage represents the liquidation value of the Trusts Auction Preferred Shares (APS) outstanding at 11/30/08 as a percentage of the Trusts net assets applicable to common shares plus APS and TOB Floating Rate Notes. TOB leverage represents the amount of Floating Rate Notes outstanding at 11/30/08 as a percentage of the Trusts net assets applicable to common shares plus APS and Floating Rate Notes. Floating Rate Notes in both calculations reflect the effect of TOBs purchased in secondary market transactions. 1 Returns are historical and are calculated by determining the percentage change in share price or net asset value (as applicable) with all distributions reinvested. The Trusts performance at market share price will differ from its results at NAV. Although share price performance generally reflects investment results over time, during shorter periods, returns at share price can also be affected by factors such as changing perceptions about the Trust, market conditions, fluctuations in supply and demand for the Trusts shares, or changes in Trust distributions. Performance results reflect the effects of APS outstanding and TOB investments, which are forms of investment leverage. Use of leverage creates an opportunity for increased income but, at the same time, creates special risks (including the likelihood of greater volatility of net asset value and market price of common shares). 2 The Trusts market yield is calculated by dividing the last dividend paid per common share of the fiscal year by the share price at the end of the fiscal year and annualizing the result. 3 Taxable-equivalent figure assumes a maximum 40.83% combined federal and state income tax rate. A lower tax rate would result in a lower tax-equivalent figure. 4 Formerly called Lehman Brothers Municipal Bond Index and Lehman Brothers Municipal Bond Long 22+ Index, respectively. It is not possible to invest directly in an Index. The Indices total returns do not reflect the expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Indices. Index performance is available as of month end only. 5 The Lipper Averages are the average annual total returns, at net asset value, of the funds that are in the same Lipper Classification as the Trust. It is not possible to invest in a Lipper Classification. Lipper Classifications may include insured and uninsured funds, as well as leveraged and unleveraged funds. The Lipper New Jersey Municipal Debt Funds Classification (closed-end) contained 10, 10 and 6 funds for the 1-year, 5-year and Life-of-Trust time periods, respectively. Lipper Averages are available as of month end only. 6 Rating Distribution is determined by dividing the total market value of the issues by the total investments of the Trust. Although the investment adviser considers ratings when making investment decisions, it performs its own credit and investment analysis and does not rely primarily on the ratings assigned by the rating services. Credit quality can change from time to time, and recently issued credit ratings may not fully reflect the actual risks posed by a particular security or the issuers current financial condition. 7 Trust holdings information excludes securities held by special purpose vehicles in which the Trust holds a residual interest. See Note 1H to the Trusts financial statements. 8 Eaton Vance New York Municipal Income Trust a s o f N o v e m b e r 3 0 , 2 0 0 8 P E R F O R M A N C E I N F O R M A T I O N A N D P O R T F O L I O C O M P O S I T I O N Trust Performance 1 NYSE Alternext U.S. Symbol EVY Average Annual Total Returns (by share price) One Year -40.71% Five Years -7.40 Life of Trust (1/29/99) -0.59 Average Annual Total Returns (by net asset value) One Year -35.07% Five Years -4.65 Life of Trust (1/29/99) 1.12 Premium/(Discount) to NAV -15.51% Market Yields Market Yield 2 9.42% Taxable-Equivalent Market Yield 3 15.56 Index Performance 4 Average Annual Total Returns Barclays Capital Municipal Bond Index Barclays Capital Municipal Bond Lo ng 22+ Index One Year -3.61% -15.21% Five Years 2.58 0.94 Life of Trust (1/31/99) 4.05 3.26 Lipper Averages 5 Average Annual Total Returns Lipper New York Municipal Debt Funds Classification (by net asset value) One Year -19.18% Five Years -0.29 Life of Trust (1/31/99) 2.78 Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or share price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when sold, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Trust's current performance may be lower or higher than the quoted return. For performance as of the most recent month end, please refer to www.eatonvance.com. Portfolio Manager: Craig R. Brandon, CFA Rating Distribution * 6 By total investments * The rating distribution presented above includes the ratings of securities held by special purpose vehicles in which the Trust holds a residual interest. See Note 1H to the Trusts financial statements. Absent such securities, the Trusts rating distribution at November 30, 2008, is as follows, and the average rating is A+: AAA 21.8% BB 3.5% AA 36.1% B 2.2% A 12.6% Not Rated 6.4% BBB 17.4% Trust Statistics 7 Number of Issues: 80 Average Maturity: 24.5 years Average Effective Maturity: 22.7 years Average Call Protection: 9.3 years Average Dollar Price: $85.23 APS Leverage:** 32.8% TOB Leverage:** 18.2% **APS leverage represents the liquidation value of the Trusts Auction Preferred Shares (APS) outstanding at 11/30/08 as a percentage of the Trusts net assets applicable to common shares plus APS and TOB Floating Rate Notes. TOB leverage represents the amount of Floating Rate Notes outstanding at 11/30/08 as a percentage of the Trusts net assets applicable to common shares plus APS and Floating Rate Notes. Floating Rate Notes in both calculations reflect the effect of TOBs purchased in secondary market transactions. 1 Returns are historical and are calculated by determining the percentage change in share price or net asset value (as applicable) with all distributions reinvested. The Trusts performance at market share price will differ from its results at NAV. Although share price performance generally reflects investment results over time, during shorter periods, returns at share price can also be affected by factors such as changing perceptions about the Trust, market conditions, fluctuations in supply and demand for the Trusts shares, or changes in Trust distributions. Performance results reflect the effects of APS outstanding and TOB investments, which are forms of investment leverage. Use of leverage creates an opportunity for increased income but, at the same time, creates special risks (including the likelihood of greater volatility of net asset value and market price of common shares). 2 The Trusts market yield is calculated by dividing the last dividend paid per common share of the fiscal year by the share price at the end of the fiscal year and annualizing the result. 3 Taxable-equivalent figure assumes a maximum 39.45% combined federal and state income tax rate. A lower tax rate would result in a lower tax-equivalent figure. 4 Formerly called Lehman Brothers Municipal Bond Index and Lehman Brothers Municipal Bond Long 22+ Index, respectively. It is not possible to invest directly in an Index. The Indices total returns do not reflect the expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Indices. Index performance is available as of month end only. 5 The Lipper Averages are the average annual total returns, at net asset value, of the funds that are in the same Lipper Classification as the Trust. It is not possible to invest in a Lipper Classification. Lipper Classifications may include insured and uninsured funds, as well as leveraged and unleveraged funds. The Lipper New York Municipal Debt Funds Classification (closed-end) contained 16, 16 and 6 funds for the 1-year, 5-year and Life-of-Trust time periods, respectively. Lipper Averages are available as of month end only. 6 Rating Distribution is determined by dividing the total market value of the issues by the total investments of the Trust. Although the investment adviser considers ratings when making investment decisions, it performs its own credit and investment analysis and does not rely primarily on the ratings assigned by the rating services. Credit quality can change from time to time, and recently issued credit ratings may not fully reflect the actual risks posed by a particular security or the issuers current financial condition. 7 Trust holdings information excludes securities held by special purpose vehicles in which the Trust holds a residual interest. See Note 1H to the Trusts financial statements. 9 Eaton Vance Ohio Municipal Income Trust a s o f N o v e m b e r 3 0 , 2 0 0 8 P E R F O R M A N C E I N F O R M A T I O N A N D P O R T F O L I O C O M P O S I T I O N Trust Performance 1 NYSE Alternext U.S. Symbol EVO Average Annual Total Returns (by share price) One Year -29.83% Five Years -6.48 Life of Trust (1/29/99) -0.01 Average Annual Total Returns (by net asset value) One Year -25.69% Five Years -1.84 Life of Trust (1/29/99) 2.05 Premium/(Discount) to NAV -18.18% Market Yields Market Yield 2 7.73% Taxable-Equivalent Market Yield 3 12.73 Index Performance 4 Average Annual Total Returns Barclays Capital Municipal Bond Index Barclays Capi tal Municipal Bond Long 22+ Index One Year -3.61% -15.21% Five Years 2.58 0.94 Life of Trust (1/31/99) 4.05 3.26 Lipper Averages 5 Average Annual Total Returns Lipper Other States Municipal Debt Funds Classification (by net asset value) One Year -14.38% Five Years 0.64 Life of Trust (1/31/99) 2.99 Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or share price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when sold, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Trust's current performance may be lower or higher than the quoted return. For performance as of the most recent month end, please refer to www.eatonvance.com. Portfolio Manager: William H. Ahern, Jr., CFA Rating Distribution * 6 By total investments * The rating distribution presented above includes the ratings of securities held by special purpose vehicles in which the Trust holds a residual interest. See Note 1H to the Trusts financial statements. Absent such securities, the Trusts rating distribution at November 30, 2008, is as follows, and the average rating is AA-: AAA 32.3% BBB 7.5% AA 36.7% B 1.7% A 14.4% Not Rated 7.4% Trust Statistics 7 Number of Issues: 76 Average Maturity: 22.2 years Average Effective Maturity: 19.6 years Average Call Protection: 7.1 years Average Dollar Price: $84.60 APS Leverage:** 40.4% TOB Leverage:** 7.5% **APS leverage represents the liquidation value of the Trusts Auction Preferred Shares (APS) outstanding at 11/30/08 as a percentage of the Trusts net assets applicable to common shares plus APS and TOB Floating Rate Notes. TOB leverage represents the amount of Floating Rate Notes outstanding at 11/30/08 as a percentage of the Trusts net assets applicable to common shares plus APS and Floating Rate Notes. Floating Rate Notes in both calculations reflect the effect of TOBs purchased in secondary market transactions. 1 Returns are historical and are calculated by determining the percentage change in share price or net asset value (as applicable) with all distributions reinvested. The Trusts performance at market share price will differ from its results at NAV. Although share price performance generally reflects investment results over time, during shorter periods, returns at share price can also be affected by factors such as changing perceptions about the Trust, market conditions, fluctuations in supply and demand for the Trusts shares, or changes in Trust distributions. Performance results reflect the effects of APS outstanding and TOB investments, which are forms of investment leverage. Use of leverage creates an opportunity for increased income but, at the same time, creates special risks (including the likelihood of greater volatility of net asset value and market price of common shares). 2 The Trusts market yield is calculated by dividing the last dividend paid per common share of the fiscal year by the share price at the end of the fiscal year and annualizing the result. 3 Taxable-equivalent figure assumes a maximum 39.26% combined federal and state income tax rate. A lower tax rate would result in a lower tax-equivalent figure. 4 Formerly called Lehman Brothers Municipal Bond Index and Lehman Brothers Municipal Bond Long 22+ Index, respectively. It is not possible to invest directly in an Index. The Indices total returns do not reflect the expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Indices. Index performance is available as of month end only. 5 The Lipper Averages are the average annual total returns, at net asset value, of the funds that are in the same Lipper Classification as the Trust. It is not possible to invest in a Lipper Classification. Lipper Classifications may include insured and uninsured funds, as well as leveraged and unleveraged funds. The Lipper Other States Municipal Debt Funds Classification (closed-end) contained 43, 43 and 20 funds for the 1-year, 5-year and Life-of-Trust time periods, respectively. Lipper Averages are available as of month end only. 6 Rating Distribution is determined by dividing the total market value of the issues by the total investments of the Trust. Although the investment adviser considers ratings when making investment decisions, it performs its own credit and investment analysis and does not rely primarily on the ratings assigned by the rating services. Credit quality can change from time to time, and recently issued credit ratings may not fully reflect the actual risks posed by a particular security or the issuers current financial condition. 7 Trust holdings information excludes securities held by special purpose vehicles in which the Trust holds a residual interest. See Note 1H to the Trusts financial statements. 10 Eaton Vance Pennsylvania Municipal Income Trust a s o f N o v e m b e r 3 0 , 2 0 0 8 P E R F O R M A N C E I N F O R M A T I O N A N D P O R T F O L I O C O M P O S I T I O N Trust Performance 1 NYSE Alternext U.S. Symbol EVP Average Annual Total Returns (by share price) One Year -20.75% Five Years -4.45 Life of Trust (1/29/99) 1.24 Average Annual Total Returns (by net asset value) One Year -26.57% Five Years -2.10 Life of Trust (1/29/99) 1.99 Premium/(Discount) to NAV -6.98% Market Yields Market Yield 2 7.14% Taxable-Equivalent Market Yield 3 11.33 Index Performance 4 Average Annual Total Returns Barclays Capital Municipal Bond Index Barclays Capital Municipal Bond Long 22+ Index One Year -3.61% -15.21% Five Years 2.58 0.94 Life of Trust (1/31/99) 4.05 3.26 Lipper Averages 5 Average Annual Total Returns Lipper Pennsylvania Municip al Debt Funds Classification (by net asset value) One Year -18.22% Five Years -0.73 Life of Trust (1/31/99) 2.39 Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or share price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when sold, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Trust's current performance may be lower or higher than the quoted return. For performance as of the most recent month end, please refer to www.eatonvance.com. Portfolio Manager: Adam A. Weigold, CFA Rating Distribution * 6 By total investments * The rating distribution presented above includes the ratings of securities held by special purpose vehicles in which the Trust holds a residual interest. See Note 1H to the Trusts financial statements. Absent such securities, the Trusts rating distribution at November 30, 2008, is as follows, and the average rating is A+: AAA 25.9% BB 2.3% AA 30.3% CCC 1.3% A 24.8% Not Rated 8.0% BBB 7.4% Trust Statistics 7 Number of Issues: 75 Average Maturity: 21.5 years Average Effective Maturity: 18.9 years Average Call Protection: 6.4 years Average Dollar Price: $86.16 APS Leverage:** 39.2% TOB Leverage:** 11.4% **APS leverage represents the liquidation value of the Trusts Auction Preferred Shares (APS) outstanding at 11/30/08 as a percentage of the Trusts net assets applicable to common shares plus APS and TOB Floating Rate Notes. TOB leverage represents the amount of Floating Rate Notes outstanding at 11/30/08 as a percentage of the Trusts net assets applicable to common shares plus APS and Floating Rate Notes. Floating Rate Notes in both calculations reflect the effect of TOBs purchased in secondary market transactions. 1 Returns are historical and are calculated by determining the percentage change in share price or net asset value (as applicable) with all distributions reinvested. The Trusts performance at market share price will differ from its results at NAV. Although share price performance generally reflects investment results over time, during shorter periods, returns at share price can also be affected by factors such as changing perceptions about the Trust, market conditions, fluctuations in supply and demand for the Trusts shares, or changes in Trust distributions. Performance results reflect the effects of APS outstanding and TOB investments, which are forms of investment leverage. Use of leverage creates an opportunity for increased income but, at the same time, creates special risks (including the likelihood of greater volatility of net asset value and market price of common shares). 2 The Trusts market yield is calculated by dividing the last dividend paid per common share of the fiscal year by the share price at the end of the fiscal year and annualizing the result. 3 Taxable-equivalent figure assumes a maximum 37.00% combined federal and state income tax rate. A lower tax rate would result in a lower tax-equivalent figure. 4 Formerly called Lehman Brothers Municipal Bond Index and Lehman Brothers Municipal Bond Long 22+ Index, respectively. It is not possible to invest directly in an Index. The Indices total returns do not reflect the expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Indices. Index performance is available as of month end only. 5 The Lipper Averages are the average annual total returns, at net asset value, of the funds that are in the same Lipper Classification as the Trust. It is not possible to invest in a Lipper Classification. Lipper Classifications may include insured and uninsured funds, as well as leveraged and unleveraged funds. The Lipper Pennsylvania Municipal Debt Funds Classification (closed-end) contained 7, 7 and 4 funds for the 1-year, 5-year and Life-of-Trust time periods, respectively. Lipper Averages are available as of month end only. 6 Rating Distribution is determined by dividing the total market value of the issues by the total investments of the Trust. Although the investment adviser considers ratings when making investment decisions, it performs its own credit and investment analysis and does not rely primarily on the ratings assigned by the rating services. Credit quality can change from time to time, and recently issued credit ratings may not fully reflect the actual risks posed by a particular security or the issuers current financial condition. 7 Trust holdings information excludes securities held by special purpose vehicles in which the Trust holds a residual interest. See Note 1H to the Trusts financial statements. 11 Eaton Vance California Municipal Income Trust a s o f N o v e m b e r 3 0 , 2 0 0 8 P O R T F O L I O O F I N V E S T M E N T S Ta x - E x e m p t I n v e s t m e n t s  1 8 6 . 0 % Principal Amount (000s omitted) Security Value Education  13.7% $ 2,770 California Educational Facilities Authority, (Lutheran University), 5.00%, 10/1/29 $ 1,980,495 California Educational Facilities Authority, (Pepperdine University), 5.00%, 11/1/29 California Educational Facilities Authority, (Santa Clara University), 5.00%, 9/1/23 1,273,009 California Educational Facilities Authority, (Stanford University), 5.125%, 1/1/31 3,873,920 San Diego County, Certificates of Participation, (University of San Diego), 5.375%, 10/1/41 2,151,475 $ 9,7 Electric Utilities  2.4% $ 2,275 Chula Vista, (San Diego Gas), (AMT), 5.00%, 12/1/27 $ 1,719,695 $ 1,719,695 General Obligations  7.6% $ 1,610 California, (AMT), 5.05%, 12/1/36 $ 1,246,478 San Francisco Bay Area Rapid Transit District, (Election of 2004), 4.75%, 8/1/37 4,157,604 $ 5,404 Health Care-Miscellaneous  0.3% $ 300 Puerto Rico Infrastructure Financing Authority, (Mepsi Campus Project), 6.50%, 10/1/37 $ $ 2 Hospital  30.6% $ 1,000 California Health Facilities Financing Authority, (Catholic Healthcare West), 5.625%, 7/1/32 $ California Health Facilities Financing Authority, (Cedars-Sinai Medical Center), 5.00%, 11/15/34 1,895,380 California Health Facilities Financing Authority, (Providence Health System), 6.50%, 10/1/38 1,500,915 California Health Facilities Financing Authority, (Sutter Health), Variable Rate, 1.49%, 11/15/46 California Infrastructure and Economic Development Bank, (Kaiser Hospital), 5.50%, 8/1/31 California Statewide Communities Development Authority, (Huntington Memorial Hospital), 5.00%, 7/1/35 2,958,579 California Statewide Communities Development Authority, (John Muir Health), 5.00%, 8/15/36 1,349,3 90 Principal Amount (000s omitted) Security Value Hospital (continued) $ 1,650 California Statewide Communities Development Authority, (Kaiser Permanente), 5.50%, 11/1/32 $ 1,437,529 California Statewide Communities Development Authority, (Sonoma County Indian Health), 6.40%, 9/1/29 1,492,015 California Statewide Communities Development Authority, (Sutter Health), 5.50%, 8/15/28 1,375,725 Duarte, (Hope National Medical Center), 5.25%, 4/1/24 1,308,315 Tahoe Forest Hospital District, 5.85%, 7/1/22 Torrance Hospital, (Torrance Memorial Medical Center), 5.50%, 6/1/31 1,695,400 Turlock, (Emanuel Medical Center, Inc.), 5.375%, 10/15/34 Washington Health Care Facilities Authority, (Providence Health Care), 5.25%, 7/1/29 1,644,660 Washington Township Health Care District, 5.00%, 7/1/32 2,127,812 $ 21,743 Housing  3.0% $ 1,750 California Housing Finance Agency, (AMT), 4.75%, 8/1/42 $ 1,188,408 Commerce, (Hermitage III Senior Apartments), 6.50%, 12/1/29 Commerce, (Hermitage III Senior Apartments), 6.85%, 12/1/29 $ 2, Industrial Development Revenue  2.6% $ 800 California Pollution Control Financing Authority, (Browning-Ferris Industries, Inc.), (AMT), 6.875%, 11/1/27 $ California Statewide Communities Development Authority, (Anheuser-Busch Cos., Inc.), (AMT), 4.80%, 9/1/46 1,237,540 $ 1,868 Insured-Education  8.8% $ 400 California Educational Facilities Authority, (Pepperdine University), (AMBAC), 5.00%, 12/1/35 $ California Educational Facilities Authority, (Pooled College and University), (MBIA), 5.10%, 4/1/23 3,195,019 California State University, (AMBAC), 5.00%, 11/1/33 2,692,860 $ 6,242 S e e n o t e s t o f i n a n c i a l s t a t e m e n t s 12 Eaton Vance California Municipal Income Trust a s o f N o v e m b e r 3 0 , 2 0 0 8 P O R T F O L I O O F I N V E S T M E N T S C O N T  D Principal Amount (000s omitted) Security Value Insured-Electric Utilities  11.0% $ 2,500 California Pollution Control Financing Authority, (Pacific Gas and Electric), (MBIA), (AMT), 5.35%, 12/1/16 $ 2,373,025 California Pollution Control Financing Authority, (Southern California Edison Co.), (MBIA), (AMT), 5.55%, 9/1/31 2,600,097 Los Angeles Department of Water and Power, (FSA), 4.625%, 7/1/37 2,849,734 $ 7,822,856 Insured-Escrowed/Prerefunded  5.9% $ 5,130 Foothill/Eastern Transportation Corridor Agency, (FSA), (RADIAN), Escrowed to Maturity, 0.00%, 1/1/26 $ 2,060,054 Puerto Rico Electric Power Authority, (FSA), Prerefunded to 7/1/10, 5.25%, 7/1/29 2,125,307 $ 4,185,361 Insured-General Obligations  11.0% $ 7,000 Coast Community College District, (Election of 2002), (FSA), 0.00%, 8/1/34 $ 1,339,660 Coast Community College District, (Election of 2002), (FSA), 0.00%, 8/1/35 Puerto Rico, (FSA), Variable Rate, 12.711%, 7/1/27 2,681,125 Sweetwater Union High School District, (Election 2000), (FSA), 0.00%, 8/1/25 2,925,930 $ 7, Insured-Hospital  20.2% $ 3,100 California Health Facilities Financing Authority, (Kaiser Permanente), (BHAC), 5.00%, 4/1/37 $ 2,772,547 California Statewide Communities Development Authority, (Childrens Hospital Los Angeles), (MBIA), 5.25%, 8/15/29 2,738,144 California Statewide Communities Development Authority, (Kaiser Permanente), (BHAC), 5.00%, 3/1/41 California Statewide Communities Development Authority, (Sutter Health), (AMBAC), (BHAC), 5.00%, 11/15/38 4,473,750 California Statewide Communities Development Authority, (Sutter Health), (FSA), 5.75%, 8/15/27 3,743,092 $ 14,380,61 8 Principal Amount (000s omitted) Security Value Insured-Lease Revenue/Certificates of Participation  10.1% $ 6,500 Anaheim Public Financing Authority, Lease Revenue, (Public Improvements), (FSA), 0.00%, 9/1/17 $ 4,117,945 San Diego County Water Authority, (FSA), 5.00%, 5/1/38 3,044,983 $ 7,162,928 Insured-Other Revenue  2.2% $ 1,855 Golden State Tobacco Securitization Corp., (AGC), (FGIC), 5.00%, 6/1/38 $ 1,566,177 $ 1,566,17 7 Insured-Special Tax Revenue  4.7% Puerto Rico Sales Tax Financing, (AMBAC), 0.00%, 8/1/54 $ Puerto Rico Sales Tax Financing, (MBIA), 0.00%, 8/1/44 Puerto Rico Sales Tax Financing, (MBIA), 0.00%, 8/1/45 Puerto Rico Sales Tax Financing, (MBIA), 0.00%, 8/1/46 Sacramento Area Flood Control Agency, (BHAC), 5.50%, 10/1/28 6 90 Sacramento Area Flood Control Agency, (BHAC), 5.625%, 10/1/37 $ 3 Insured-Transportation  8.2% $ 5,000 Alameda Corridor Transportation Authority, (AMBAC), 0.00%, 10/1/29 $ 1,315,550 Alameda Corridor Transportation Authority, (MBIA), 0.00%, 10/1/31 1,827,360 Puerto Rico Highway and Transportation Authority, (AGC), (CIFG), 5.25%, 7/1/41 San Joaquin Hills Transportation Corridor Agency, (MBIA), 0.00%, 1/15/32 2,014,100 $ 5,8 Insured-Water and Sewer  6.9% $ 4,400 Los Angeles Department of Water and Power, (MBIA), 3.00%, 7/1/30 $ 2,813,712 San Francisco City and County Public Utilities Commission, (FSA), 4.25%, 11/1/33 2,054,261 $ 4,867,973 S e e n o t e s t o f i n a n c i a l s t a t e m e n t s 13 Eaton Vance California Municipal Income Trust a s o f N o v e m b e r 3 0 , 2 0 0 8 P O R T F O L I O O F I N V E S T M E N T S C O N T  D Principal Amount (000s omitted) Security Value Lease Revenue/Certificates of Participation  5.9% $ 4,000 Sacramento City Financing Authority, 5.40%, 11/1/20 $ 4,168,920 $ 4,168,920 Other Revenue  2.4% $ 385 California Infrastructure and Economic Development Bank, (Performing Arts Center of Los Angeles), 5.00%, 12/1/32 $ California Infrastructure and Economic Development Bank, (Performing Arts Center of Los Angeles), 5.00%, 12/1/37 Golden State Tobacco Securitization Corp., 5.75%, 6/1/47 $ 1,737,08 0 Senior Living/Life Care  0.8% $ 175 California Statewide Communities Development Authority, (Senior Living - Presbyterian Homes), 4.75%, 11/15/26 $ California Statewide Communities Development Authority, (Senior Living - Presbyterian Homes), 4.875%, 11/15/36 $ Special Tax Revenue  19.7% $ 1,000 Bonita Canyon Public Financing Authority, 5.375%, 9/1/28 $ 7 Brentwood Infrastructure Financing Authority, 5.00%, 9/2/26 Brentwood Infrastructure Financing Authority, 5.00%, 9/2/34 Corona Public Financing Authority, 5.80%, 9/1/20 Eastern California Municipal Water District, Special Tax Revenue, District No. 2004-27 Cottonwood, 5.00%, 9/1/27 Eastern California Municipal Water District, Special Tax Revenue, District No. 2004-27 Cottonwood, 5.00%, 9/1/36 Fontana Redevelopment Agency, (Jurupa Hills), 5.60%, 10/1/27 1,487,191 Lincoln Public Financing Authority, Improvement Bond Act of 1915, (Twelve Bridges), 6.20%, 9/2/25 Moreno Valley Unified School District, (Community School District No. 2003-2), 5.75%, 9/1/24 Moreno Valley Unified School District, (Community School District No. 2003-2), 5.90%, 9/1/29 Oakland Joint Powers Financing Authority, 5.40%, 9/2/18 2,482,342 Oakland Joint Powers Financing Authority, 5.50%, 9/2/24 Principal Amount (000s omitted) Security Value Special Tax Revenue (continued) $ 1,325 San Pablo Redevelopment Agency, 5.65%, 12/1/23 $ 1,304,992 Santa Margarita Water District, 6.20%, 9/1/20 Santaluz Community Facilities District No. 2, 6.10%, 9/1/21 Santaluz Community Facilities District No. 2, 6.20%, 9/1/30 Temecula Unified School District, 5.00%, 9/1/27 Temecula Unified School District, 5.00%, 9/1/37 Turlock Public Financing Authority, 5.45%, 9/1/24 Tustin Community Facilities District, 6.00%, 9/1/37 Whittier Public Financing Authority, (Greenleaf Avenue Redevelopment), 5.50%, 11/1/23 $ 14,01 Transportation  5.5% $ 2,000 Bay Area Toll Authority, Toll Bridge Revenue, (San Francisco Bay Area), 5.00%, 4/1/31 $ 1,852,760 Los Angeles Department of Airports, (Los Angeles International Airport), 5.375%, 5/15/30 Port of Redwood City, (AMT), 5.125%, 6/1/30 $ 3,9 Water and Sewer  2.5% $ 1,840 California Department of Water Resources, 5.00%, 12/1/29 $ 1,748,184 $ 1,748,1 84 Total Tax-Exempt Investments  186.0% (identified cost $155,084,405) $132,190,070 Auction Preferred Shares Plus Cumulative Unpaid Dividends  (70.3)% $ (49,978,954) Other Assets, Less Liabilities  (15.7)% $ (11,146,313) Net Assets Applicable to Common Shares  100.0% $ 71, AGC - Assured Guaranty Corp. AMBAC - AMBAC Financial Group, Inc. AMT - Interest earned from these securities may be considered a tax preference item for purposes of the Federal Alternative Minimum Tax. BHAC - Berkshire Hathaway Assurance Corp. CIFG - CIFG Assurance North America, Inc. FGIC - Financial Guaranty Insurance Company FSA - Financial Security Assurance, Inc. MBIA - Municipal Bond Insurance Association S e e n o t e s t o f i n a n c i a l s t a t e m e n t s 14 Eaton Vance California Municipal Income Trust a s o f N o v e m b e r 3 0 , 2 0 0 8 P O R T F O L I O O F I N V E S T M E N T S C O N T  D RADIAN - Radian Group, Inc. The Trust invests primarily in debt securities issued by California municipalities. The ability of the issuers of the debt securities to meet their obligations may be affected by economic developments in a specific industry or municipality. In order to reduce the risk associated with such economic developments, at November 30, 2008, 47.8% of total investments are backed by bond insurance of various financial institutions and financial guaranty assurance agencies. The aggregate percentage insured by an individual financial institution ranged from 0.5% to 21.0% of total investments. Security (or a portion thereof) has been segregated to cover margin requirements on open financial futures contracts. Security represents the underlying municipal bond of a tender option bond trust (see Note 1H). Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2008, the aggregate value of these securities is $2,886,236 or 4.1% of the Trusts net assets applicable to common shares. Security has been issued as a leveraged inverse floater bond. The stated interest rate represents the rate in effect at November 30, 2008. Security is subject to a shortfall agreement which may require the Trust to pay amounts to a counterparty in the event of a significant decline in the market value of the security underlying the inverse floater. In case of a shortfall, the maximum potential amount of payments the Trust could ultimately be required to make under the agreement is $2,610,000. However, such shortfall payment would be reduced by the proceeds from the sale of the security underlying the inverse floater. ( 6) Security (or a portion thereof) has been pledged as collateral f or open swap contracts. S e e n o t e s t o f i n a n c i a l s t a t e m e n t s 15 Eaton Vance Massachusetts Municipal Income Trust as of November 30, 2008 P O R T F O L I O O F I N V E S T M E N T S Ta x - E x e m p t I n v e s t m e n t s  1 7 9 . 6 % Principal Amount (000s omitted) Security Val ue Education  33.4% Massachusetts Development Finance Agency, (Boston University), 5.45%, 5/15/59 $ 2,149,591 Massachusetts Development Finance Agency, (Middlesex School), 5.00%, 9/1/33 Massachusetts Development Finance Agency, (New England Conservatory of Music), 5.25%, 7/1/38 Massachusetts Development Finance Agency, (Wheeler School), 6.50%, 12/1/29 1,330,320 Massachusetts Development Finance Agency, (Xaverian Brothers High School), 5.65%, 7/1/29 Massachusetts Health and Educational Facilities Authority, (Berklee College of Music), 5.00%, 10/1/32 1,275,615 Massachusetts Health and Educational Facilities Authority, (Harvard University), 5.00%, 10/1/38 1,435,013 Massachusetts Health and Educational Facilities Authority, (Tufts University), 5.375%, 8/15/38 $ 9,2 Electric Utilities  9.8% Massachusetts Development Finance Agency, (Devens Electric System), 6.00%, 12/1/30 $ Massachusetts Development Finance Agency, (Dominion Energy Brayton Point), (AMT), 5.00%, 2/1/36 1,273,881 Puerto Rico Electric Power Authority, 5.00%, 7/1/25 $ 2,696, Escrowed/Prerefunded  8.2% $ 400 Massachusetts Development Finance Agency, (Western New England College), Prerefunded to 12/1/12, 6.125%, 12/1/32 $ Massachusetts Health and Educational Facilities Authority, (Healthcare System-Covenant Health), Prerefunded to 1/1/12, 6.00%, 7/1/31 Massachusetts Health and Educational Facilities Authority, (Winchester Hospital), Prerefunded to 7/1/10, 6.75%, 7/1/30 1,033,325 Rail Connections, Inc., (Route 128 Parking), (ACA), Prerefunded to 7/1/09, 0.00%, 7/1/20 $ 2,252 General Obligations  4.8% City of Boston, 5.00%, 1/1/11 $ 1,320,613 $ 1,320,613 Principal Amount (000s omitted) Security Value Health Care-Miscellaneous  3.5% $ 510 Massachusetts Development Finance Agency, (MCHSP Human Services), 6.60%, 8/15/29 $ Massachusetts Health and Educational Facilities Authority, (Learning Center for Deaf Children), 6.125%, 7/1/29 Puerto Rico Infrastructure Financing Authority, (Mepsi Campus Project), 6.50%, 10/1/37 $ 9 Hospital  27.4% Massachusetts Development Finance Agency, (Biomedical Research Corp.), 6.25%, 8/1/20 $ 1,009,510 Massachusetts Health and Educational Facilities Authority, (Baystate Medical Center), 5.75%, 7/1/33 Massachusetts Health and Educational Facilities Authority, (Berkshire Health System), 6.25%, 10/1/31 Massachusetts Health and Educational Facilities Authority, (Beth Israel Deaconess Medical Center, Inc.), 5.125%, 7/1/38 Massachusetts Health and Educational Facilities Authority, (Central New England Health Systems), 6.30%, 8/1/18 Massachusetts Health and Educational Facilities Authority, (Dana-Farber Cancer Institute), 5.00%, 12/1/37 1,259,748 Massachusetts Health and Educational Facilities Authority, (Healthcare System-Covenant Health), 6.00%, 7/1/31 Massachusetts Health and Educational Facilities Authority, (Partners Healthcare System), 5.00%, 7/1/32 1,696,920 675 Massachusetts Health and Educational Facilities Authority, (South Shore Hospital), 5.75%, 7/1/29 540,371 $ 7,546,2 20 Housing  15.0% Massachusetts Housing Finance Agency, (AMT), 4.75%, 12/1/48 $ 1,394,694 Massachusetts Housing Finance Agency, (AMT), 4.85%, 6/1/40 Massachusetts Housing Finance Agency, (AMT), 5.00%, 12/1/28 Massachusetts Housing Finance Agency, (AMT), 5.10%, 12/1/37 1,526,900 $ 4 S e e n o t e s t o f i n a n c i a l s t a t e m e n t s 16 Eaton Vance Massachusetts Municipal Income Trust as of November 30, 2008 P O R T F O L I O O F I N V E S T M E N T S C O N T  D Principal Amount (000s omitted) Security Value Industrial Development Revenue  2.5% $ 695 Massachusetts Industrial Finance Agency, (American Hingham Water Co.), (AMT), 6.60%, 12/1/15 $ $ 9 Insured-Education  13.5% Massachusetts College Building Authority, (XLCA), 5.50%, 5/1/39 $ Massachusetts Development Finance Agency, (College of the Holy Cross), (AMBAC), 5.25%, 9/1/32 1,330,556 Massachusetts Development Finance Agency, (Franklin W. Olin College), (XLCA), 5.25%, 7/1/33 1,440,960 $ 3,726,086 Insured-General Obligations  13.5% Massachusetts, (AMBAC), 5.50%, 8/1/30 $ 1,025,510 Milford, (FSA), 4.25%, 12/15/46 1,729,111 Puerto Rico, (FSA), Variable Rate, 12.711%, 7/1/27 $ 3,719,82 6 Insured-Other Revenue  4.2% Massachusetts Development Finance Agency, (WGBH Educational Foundation), (AMBAC), 5.75%, 1/1/42 $ 1,157,625 $ 1,157 Insured-Special Tax Revenue  7.9% Marthas Vineyard Land Bank, (AMBAC), 5.00%, 5/1/32 $ 1,399,511 Puerto Rico Sales Tax Financing, (AMBAC), 0.00%, 8/1/54 Puerto Rico Sales Tax Financing, (MBIA), 0.00%, 8/1/44 Puerto Rico Sales Tax Financing, (MBIA), 0.00%, 8/1/45 Puerto Rico Sales Tax Financing, (MBIA), 0.00%, 8/1/46 $ 2,182,5 64 Insured-Student Loan  7.1% $ 600 Massachusetts Educational Financing Authority, (AGC), (AMT), 6.35%, 1/1/30 $ Massachusetts Educational Financing Authority, (AMBAC), (AMT), 4.70%, 1/1/33 1,385,887 $ 1,959, Principal Amount (000s omitted) Security Valu e Insured-Transportation  6.6% $ 800 Massachusetts Port Authority, (Bosfuel Project), (FGIC), (MBIA), (AMT), 5.00%, 7/1/32 $ Massachusetts Port Authority, (Bosfuel Project), (FGIC), (MBIA), (AMT), 5.00%, 7/1/38 1,246,008 $ 1,821,7 52 Nursing Home  3.4% $ 500 Boston Industrial Development Authority, (Alzheimers Center), (FHA), 6.00%, 2/1/37 $ Massachusetts Health and Educational Facilities Authority, (Christopher House), 6.875%, 1/1/29 $ 5 Senior Living/Life Care  8.0% $ 250 Massachusetts Development Finance Agency, (Berkshire Retirement), 5.15%, 7/1/31 $ Massachusetts Development Finance Agency, (Berkshire Retirement), 5.625%, 7/1/29 1,120,650 Massachusetts Development Finance Agency, (First Mortgage VOA Concord), 5.125%, 11/1/27 Massachusetts Development Finance Agency, (First Mortgage VOA Concord), 5.20%, 11/1/41 Massachusetts Development Finance Agency, (Linden Ponds, Inc.), 5.75%, 11/15/42 $ 2,199, Special Tax Revenue  5.0% Massachusetts Bay Transportation Authority, Sales Tax Revenue, 0.00%, 7/1/31 $ Massachusetts Bay Transportation Authority, Sales Tax Revenue, 0.00%, 7/1/34 $ 1,376,225 Water and Sewer  5.8% $ 215 Massachusetts Water Pollution Abatement Trust, 5.375%, 8/1/27 $ Massachusetts Water Resources Authority, 4.00%, 8/1/46 1,384,000 $ 1 Total Tax-Exempt Investments  179.6% (identified cost $59,628,794) $ 49,534,341 S e e n o t e s t o f i n a n c i a l s t a t e m e n t s 17 Eaton Vance Massachusetts Municipal Income Trust as of November 30, 2008 P O R T F O L I O O F I N V E S T M E N T S C O N T  D S h o r t - Te r m I n v e s t m e n t s  6 . 4 % Principal Amount (000s omitted) Description Value Massachusetts Health and Educational Facilities Authority, (Capital Assets Program), (MBIA), (SPA: State Street Bank and Trust Co.), Variable Rate, 12.00%, 1/1/35 $ 1,750, Total Short-Term Investments  6.4% (identified cost $1,750,000) $ 1,750,00 0 Total Investments  186.0% (identified cost $61,378,794) $ 51,284,341 Auction Preferred Shares Plus Cumulative Unpaid Dividends  (72.7)% $(20,055,300) Other Assets, Less Liabilities  (13.3)% $ (3,653,081) Net Assets Applicable to Common Shares  100.0% $ 27,575,960 ACA - ACA Financial Guaranty Corporation AGC - Assured Guaranty Corp. AMBAC - AMBAC Financial Group, Inc. AMT - Interest earned from these securities may be considered a tax preference item for purposes of the Federal Alternative Minimum Tax. FGIC - Financial Guaranty Insurance Company FHA - Federal Housing Administration FSA - Financial Security Assurance, Inc. MBIA - Municipal Bond Insurance Association SPA - Standby Bond Purchase Agreement XLCA - XL Capital Assurance, Inc. The Trust invests primarily in debt securities issued by Massachusetts municipalities. The ability of the issuers of the debt securities to meet their obligations may be affected by economic developments in a specific industry or municipality. In order to reduce the risk associated with such economic developments, at November 30, 2008, 31.8% of total investments are backed by bond insurance of various financial institutions and financial guaranty assurance agencies. The aggregate percentage insured by an individual financial institution ranged from 1.1% to 12.9% of total investments. Security represents the underlying municipal bond of a tender option bond trust (see Note 1H). Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2008, the aggregate value of these securities is $965,205 or 3.5% of the Trusts net assets applicable to common shares. Security has been issued as a leveraged inverse floater bond. The stated interest rate represents the rate in effect at November 30, 2008. Variable rate demand obligation. The stated interest rate represents the rate in effect at November 30, 2008. (5) Security (or a portion thereof) has been pledged as collateral for open swap contracts. S e e n o t e s t o f i n a n c i a l s t a t e m e n t s 18 Eaton Vance Michigan Municipal Income Trust a s o f N o v e m b e r 3 0 , 2 0 0 8 P O R T F O L I O O F I N V E S T M E N T S Ta x - E x e m p t I n v e s t m e n t s  1 8 0 . 5 % Principal Amount (000s omitted) Security Value Education  7.9% Michigan Higher Education Facilities Authority, (Creative Studies), 5.90%, 12/1/27 $ 1,383,525 Michigan Higher Education Facilities Authority, (Hillsdale College), 5.00%, 3/1/35 $ 1,82 Electric Utilities  3.9% $ 580 Michigan Strategic Fund, (Detroit Edison Pollution Control), 5.45%, 9/1/29 $ Puerto Rico Electric Power Authority, 5.00%, 7/1/25 $ 88 Escrowed/Prerefunded  21.1% $ 500 Kent Hospital Finance Authority, (Spectrum Health), Prerefunded to 7/15/11, 5.50%, 1/15/31 $ Macomb County Hospital Finance Authority, (Mount Clemens General Hospital), Prerefunded to 11/15/13, 5.875%, 11/15/34 Michigan Hospital Finance Authority, (Ascension Health Care), Prerefunded to 11/15/09, 6.125%, 11/15/26 Michigan Hospital Finance Authority, (Sparrow Obligation Group), Prerefunded to 11/15/11, 5.625%, 11/15/36 Puerto Rico Electric Power Authority, Prerefunded to 7/1/12, 5.25%, 7/1/31 White Cloud Public Schools, Prerefunded to 5/1/11, 5.125%, 5/1/31 1,071,020 $ 4,850,1 73 General Obligations  8.6% $ 500 East Grand Rapids Public School District, 5.00%, 5/1/25 $ Manistee Area Public Schools, 5.00%, 5/1/24 Puerto Rico Public Buildings Authority, (Commonwealth Guaranteed), 5.25%, 7/1/29 Wayne Charter County, 5.70%, 8/1/38 $ 1,968,0 00 Health Care-Miscellaneous  0.3% $ 100 Puerto Rico Infrastructure Financing Authority, (Mepsi Campus Project), 6.50%, 10/1/37 $ $ Principal Amount (000s omitted) Security Value Hospital  30.6% $ 500 Allegan Hospital Finance Authority, (Allegan General Hospital), 7.00%, 11/15/21 $ Gaylord Hospital Finance Authority, (Otsego Memorial Hospital Association), 6.20%, 1/1/25 Gaylord Hospital Finance Authority, (Otsego Memorial Hospital Association), 6.50%, 1/1/37 Kent Hospital Finance Authority, (Spectrum Health), 5.50%, 1/15/47 Mecosta County, (Michigan General Hospital), 6.00%, 5/15/18 Michigan Hospital Finance Authority, (Central Michigan Community Hospital), 6.25%, 10/1/27 Michigan Hospital Finance Authority, (Henry Ford Health System), 5.00%, 11/15/38 Michigan Hospital Finance Authority, (Henry Ford Health System), 5.25%, 11/15/46 Michigan Hospital Finance Authority, (McLaren Healthcare), 5.00%, 8/1/35 Michigan Hospital Finance Authority, (Memorial Healthcare Center), 5.875%, 11/15/21 Michigan Hospital Finance Authority, (Trinity Health), 6.00%, 12/1/27 Monroe County Hospital Finance Authority, (Mercy Memorial Hospital Corp.), 5.375%, 6/1/26 Saginaw Hospital Finance Authority, (Covenant Medical Center), 6.50%, 7/1/30 $ 7,036,333 Housing  6.6% Michigan Housing Development Authority, (AMT), 5.20%, 6/1/39 $ Michigan Housing Development Authority, (Williams Pavilion), (AMT), 4.90%, 4/20/48 $ 1, Industrial Development Revenue  6.6% Detroit Local Development Finance Authority, (Chrysler Corp.), 5.375%, 5/1/21 $ Dickinson County Electronic Development Corp., (International Paper Co.), 5.75%, 6/1/16 Puerto Rico Port Authority, (American Airlines, Inc.), (AMT), 6.25%, 6/1/26 $ 1,5 Insured-Electric Utilities  8.7% Michigan Strategic Fund, (Detroit Edison Co.), (MBIA), (AMT), 5.55%, 9/1/29 $ Michigan Strategic Fund, (Detroit Edison Co.), (XLCA), 5.25%, 12/15/32 60 S e e n o t e s t o i n a n c i a l s t a t e m e n t s 19 Eaton Vance Michigan Municipal Income Trust a s o f N o v e m b e r 3 0 , 2 0 0 8 P O R T F O L I O O F I N V E S T M E N T S C O N T  D Principal Amount (000s omitted) Security Value Insured-Electric Utilities (continued) $ 220 Puerto Rico Electric Power Authority, (FGIC), (MBIA), 5.25%, 7/1/30 $ Puerto Rico Electric Power Authority, (FGIC), (MBIA), 5.25%, 7/1/34 $ 1 Insured-Escrowed/Prerefunded  18.5% Central Montcalm Public Schools, (MBIA), Prerefunded to 5/1/09, 6.00%, 5/1/29 $ 1,021,050 Detroit Sewer Disposal, (FGIC), Prerefunded to 7/1/11, 5.125%, 7/1/31 1,075,240 Novi Building Authority, (FSA), Prerefunded to 10/1/10, 5.50%, 10/1/25 2,153,320 $ 4,249,610 Insured-General Obligations  15.1% $ 650 Detroit City School District, (FGIC), 4.75%, 5/1/28 $ Detroit City School District, (FSA), 5.25%, 5/1/32 Eaton Rapids Public Schools, (MBIA), 4.75%, 5/1/25 Lincoln Consolidated School District, (FSA), 5.00%, 5/1/10 Puerto Rico, (FSA), Variable Rate, 12.711%, 7/1/27 Van Dyke Public Schools, (FSA), 5.00%, 5/1/38 1,132,387 $ 3,478,169 Insured-Hospital  7.2% Royal Oak Hospital Finance Authority, (William Beaumont Hospital), (MBIA), 5.25%, 11/15/35 $ Saginaw Hospital Finance Authority, (Covenant Medical Center), (MBIA), 5.50%, 7/1/24 $ 1,652,310 Insured-Lease Revenue/Certificates of Participation  5.1% Michigan Building Authority, (FGIC), 0.00%, 10/15/30 $ Michigan Building Authority, (FGIC), (FSA), 0.00%, 10/15/29 20 $ 1,168,607 Insured-Special Tax Revenue  11.4% Puerto Rico Sales Tax Financing, (AMBAC), 0.00%, 8/1/54 $ Puerto Rico Sales Tax Financing, (MBIA), 0.00%, 8/1/44 Principal Amount (000s omitted) Security Value Insured-Special Tax Revenue (continued) Puerto Rico Sales Tax Financing, (MBIA), 0.00%, 8/1/45 $ Puerto Rico Sales Tax Financing, (MBIA), 0.00%, 8/1/46 Wayne Charter County, (Airport Hotel-Detroit Metropolitan Airport), (MBIA), 5.00%, 12/1/30 2,056,500 $ 2, Insured-Student Loan  6.0% Michigan Higher Education Student Loan Authority, (AMBAC), (AMT), 5.00%, 3/1/31 $ Michigan Higher Education Student Loan Authority, (AMBAC), (AMT), 5.50%, 6/1/25 $ 1,374,810 Insured-Transportation  6.7% Wayne Charter County Airport, (AGC), (AMT), 5.375%, 12/1/32 $ Wayne Charter County Airport, (MBIA), (AMT), 5.00%, 12/1/28 $ 1,546, Insured-Water and Sewer  6.2% Detroit Water Supply System, (FGIC), 5.00%, 7/1/30 $ 1,437,233 $ 1,43 Lease Revenue/Certificates of Participation  1.0% $ 250 Puerto Rico, (Guaynabo Municipal Government Center Lease), 5.625%, 7/1/22 $ $ Other Revenue  1.4% $ 500 Michigan Tobacco Settlement Finance Authority, 6.00%, 6/1/48 $ $ 31 Transportation  6.4% Kent County Airport Facility, 5.00%, 1/1/25 $ 1,464,315 $ 1,464, S e e n o t e s t o f i n a n c i a l s t a t e m e n t s 20 Eaton Vance Michigan Municipal Income Trust a s o f N o v e m b e r 3 0 , 2 0 0 8 P O R T F O L I O O F I N V E S T M E N T S C O N T  D Principal Amount (000s omitted) Security Value Water and Sewer  1.2% $ 250 Michigan Municipal Bond Authority, (Clean Water Revenue), 5.25%, 10/1/11 $ 268,665 $ 268,665 Total Tax-Exempt Investments  180.5% (identified cost $47,060,298) $ 41,466,038 Auction Preferred Shares Plus Cumulative Unpaid Dividends  (76.2)% $(17,502,294) Other Assets, Less Liabilities  (4.3)% $ (986,563) Net Assets Applicable to Common Shares  100.0% $ 22,977, AGC - Assured Guaranty Corp. AMBAC - AMBAC Financial Group, Inc. AMT - Interest earned from these securities may be considered a tax preference item for purposes of the Federal Alternative Minimum Tax. FGIC - Financial Guaranty Insurance Company FSA - Financial Security Assurance, Inc. MBIA - Municipal Bond Insurance Association XLCA - XL Capital Assurance, Inc. The Trust invests primarily in debt securities issued by Michigan municipalities. In addition, 10.2% of the Trusts total investments at November 30, 2008 were invested in municipal obligations issued by Puerto Rico. The ability of the issuers of the debt securities to meet their obligations may be affected by economic developments in a specific industry or municipality. In order to reduce the risk associated with such economic developments, at November 30, 2008, 47.1% of total investments are backed by bond insurance of various financial institutions and financial guaranty assurance agencies. The aggregate percentage insured by an individual financial institution ranged from 1.0% to 18.4% of total investments. Security has been issued as a leveraged inverse floater bond. The stated interest rate represents the rate in effect at November 30, 2008. Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2008, the aggregate value of these securities is $750,715 or 3.3% of the Trusts net assets applicable to common shares. Security represents the underlying municipal bond of a tender option bond trust (see Note 1H). ( 4) Security (or a portion thereof) has been segregated to cover margin requirements on open financial futures contracts. S e e n o t e s t o f i n a n c i a l s t a t e m e n t s 21 Eaton Vance National Municipal Income Trust a s o fNo v e m b e r 3 0 , 2 0 0 8 P O R T F O L I O O F I N V E S T M E N T S Ta x - E x e m p t I n v e s t m e n t s  2 1 5 . 3 % Pri ncipal Amount (000s omitted) Security Value Education  12.3% $ 1,000 Massachusetts Development Finance Agency, (Boston University), 6.00%, 5/15/59 $ Massachusetts Development Finance Agency, (New England Conservatory of Music), 5.25%, 7/1/38 10 Massachusetts Health and Educational Facilities Authority, (Harvard University), 5.00%, 10/1/38 Massachusetts Health and Educational Facilities Authority, (Harvard University), 5.00%, 10/1/38 2,382,117 New York Dormitory Authority, (Rochester Institute of Technology), 6.00%, 7/1/33 Rhode Island Health and Educational Building Corp., (University of Rhode Island), 6.25%, 9/15/34 $ 4,628,274 Electric Utilities  3.0% $ 1,565 Brazos River Authority, TX, (Texas Energy Co.), (AMT), 8.25%, 5/1/33 $ 1,124,906 $ 1,124,906 Escrowed/Prerefunded  1.4% $ 500 Stoneybrook West, FL, Community Development District, Prerefunded to 5/1/10, 7.00%, 5/1/32 $ $ Health Care-Miscellaneous  0.7% $ 140 Osceola County, FL, Industrial Development Authority, Community Provider Pooled Loan, 7.75%, 7/1/17 $ Puerto Rico Infrastructure Financing Authority, (Mepsi Campus Project), 6.50%, 10/1/37 $ Hospital  21.0% $ 350 Camden County, NJ, Improvement Authority, (Cooper Health System), 5.00%, 2/15/35 $ Idaho Health Facilities Authority, (Trinity Health Credit Group), 6.25%, 12/1/33 Massachusetts Health and Educational Facilities Authority, (Caregroup, Inc.), 5.00%, 7/1/28 Massachusetts Health and Educational Facilities Authority, (Caregroup, Inc.), 5.125%, 7/1/33 Michigan Hospital Finance Authority, (Henry Ford Health System), 5.25%, 11/15/32 1,468,520 New York Dormitory Authority, (Memorial Sloan Kettering Cancer Center), 5.00%, 7/1/36 2,261,225 Principal Amount (000s omitted) Security Value Hospital (continued) $ 315 New York Dormitory Authority, (Orange Regional Medical Center), 6.125%, 12/1/29 $ New York Dormitory Authority, (Orange Regional Medical Center), 6.25%, 12/1/37 Virginia Small Business Financing Authority, (Wellmort Health), 5.25%, 9/1/37 West Orange, FL, Health Care District, 5.80%, 2/1/31 1,134,602 $ 7,855,866 Housing  14.4% $ 330 California Housing Finance Agency, (AMT), 4.75%, 8/1/42 $ Delaware Housing Authority, (Senior Single Family Mortgage Revenue), (AMT), 5.30%, 1/1/49 1,525,840 Escambia County, FL, Housing Finance Authority, Single Family Mortgage Revenue, (Multi-County Program), (AMT), 5.50%, 10/1/31 Georgia Housing and Finance Authority, (AMT), 5.25%, 12/1/37 Massachusetts Housing Finance Agency, (AMT), 5.30%, 12/1/37 New Mexico Mortgage Finance Authority, (Santa Fe Senior Housing LLC), (FNMA), (AMT), 4.70%, 8/1/45 Virginia Housing Development Authority, (AMT), 5.10%, 10/1/35 1,161,405 $ 5,391,838 Industrial Development Revenue  25.9% $ 1,000 Brazos River, TX, Harbor Navigation District, (Dow Chemical Co.), (AMT), 5.95%, 5/15/33 $ Broward County, FL, (Lynxs Cargoport), (AMT), 6.75%, 6/1/19 Butler County, AL, Industrial Development Authority, (International Paper Co.), (AMT), 7.00%, 9/1/32 California Pollution Control Financing Authority, (Browning-Ferris Industries, Inc.), (AMT), 6.875%, 11/1/27 Capital Trust Agency, FL, (Fort Lauderdale Project), (AMT), 5.75%, 1/1/32 Denver, CO, City and County Special Facilities, (United Airlines), (AMT), 5.25%, 10/1/32 Denver, CO, City and County Special Facilities, (United Airlines), (AMT), 5.75%, 10/1/32 Gulf Coast Waste Disposal Authority, TX, (Valero Energy Corp.), 5.60%, 4/1/32 Houston, TX, Airport System, (Continental Airlines), (AMT), 6.75%, 7/1/29 Liberty Development Corp., NY, (Goldman Sachs Group, Inc.), 5.25%, 10/1/35 S e e n o t e s t o f i n a n c i a l s t a t e m e n t s 22 Eaton Vance National Municipal Income Trust a s o f N o v e m b e r 3 0 , 2 0 0 8 P O R T F O L I O O F I N V E S T M E N T S C O N T  D Princi pal Amount (000s omitted) Security Value Industrial Development Revenue (continued) $ 1,350 Liberty Development Corp., NY, (Goldman Sachs Group, Inc.), 5.25%, 10/1/35 $ New Morgan, PA, Industrial Development Authority, (Browning-Ferris Industries, Inc.), (AMT), 6.50%, 4/1/19 Phoenix, AZ, Industrial Development Authority, (America West Airlines, Inc.), (AMT), 6.25%, 6/1/19 Puerto Rico Port Authority, (American Airlines, Inc.), (AMT), 6.30%, 6/1/23 St. John Baptist Parish, LA, (Marathon Oil Corp.), 5.125%, 6/1/37 1,259,795 $ 9,706,844 Insured-Education  1.2% $ 530 University of Vermont and State Agricultural College, (MBIA), 5.00%, 10/1/40 $ $ Insured-Electric Utilities  3.5% $ 1,600 Burke County, GA, Development Authority, (Georgia Power Co.), (MBIA), (AMT), 5.45%, 5/1/34 $ 1,316,192 $ 1,316,192 Insured-General Obligations  4.3% $ 1,500 Puerto Rico, (FSA), Variable Rate, 12.711%, 7/1/27 $ 1,608,675 $ 1,608,675 Insured-Hospital  25.4% $ 2,500 Illinois Finance Authority, (Rush University Medical Center), (MBIA), 5.25%, 11/1/35 $ 1,917,550 Indiana Health and Educational Facility Finance Authority, (Sisters of St. Francis Health Services), (FSA), 5.25%, 5/15/41 2,874,008 Maricopa County, AZ, Industrial Development Authority, (Catholic Healthcare West), (BHAC), 5.25%, 7/1/32 1,861,880 Maricopa County, AZ, Industrial Development Authority, (Mayo Clinic Hospital), (AMBAC), 5.25%, 11/15/37 Maryland Health and Higher Educational Facilities Authority, (Lifebridge Health), (AGC), 4.75%, 7/1/47 2,025,675 $ 9,518,633 Principal Amount (000s omitted) Security Value Insured-Housing  2.5% $ 1,100 Broward County, FL, Housing Finance Authority, Multi- Family Housing, (Venice Homes Apartments), (FSA), (AMT), 5.70%, 1/1/32 $ $ Insured-Lease Revenue/Certificates of Participation  9.7% $ 1,155 Newberry, SC, (Newberry County School District), (AGC), 5.00%, 12/1/30 $ 1,013,616 San Diego County, CA, Water Authority, (FSA), 5.00%, 5/1/38 2,609,985 $ 3,623,601 Insured-Other Revenue  1.1% $ 425 Kentucky Economic Development Finance Authority, (Louisville Arena Project), (AGC), 6.00%, 12/1/33 $ $ Insured-Special Tax Revenue  8.4% $ 170 Baton Rouge, LA, Public Improvement, (FSA), 4.25%, 8/1/32 $ Miami-Dade County, FL, Special Obligation, (MBIA), 0.00%, 10/1/35 Miami-Dade County, FL, Special Obligation, (MBIA), 0.00%, 10/1/38 Miami-Dade County, FL, Special Obligation, (MBIA), 0.00%, 10/1/40 Puerto Rico Sales Tax Financing, (AMBAC), 0.00%, 8/1/54 Puerto Rico Sales Tax Financing, (MBIA), 0.00%, 8/1/44 Puerto Rico Sales Tax Financing, (MBIA), 0.00%, 8/1/45 Puerto Rico Sales Tax Financing, (MBIA), 0.00%, 8/1/46 $ 3,152,954 Insured-Student Loan  2.5% $ 1,000 Massachusetts Educational Financing Authority, (AGC), (AMT), 6.35%, 1/1/30 $ $ Insured-Transportation  16.2% $ 670 Chicago, IL, (OHare International Airport), (FSA), 4.50%, 1/1/38 $ Dallas-Fort Worth, TX, International Airport, (MBIA), (AMT), 6.10%, 11/1/24 S e e n o t e s t o fi n a n c i a l s t a t e m e n t s 23 Eaton Vance National Municipal Income Trust a s o f N o v e m b e r 3 0 , 2 0 0 8 P O R T F O L I O O F I N V E S T M E N T S C O N T  D Principal Amount (000s omitted) Security Value Insured-Transportation (continued) $ 95 Dallas-Fort Worth, TX, International Airport, (MBIA), (AMT), 6.25%, 11/1/28 $ Maryland Transportation Authority, (FSA), 5.00%, 7/1/41 1,950,585 Miami-Dade County, FL, Aviation Revenue, (Miami International Airport), (AGC), (CIFG), (AMT), 5.00%, 10/1/38 2,762,656 New Jersey Transportation Trust Fund Authority, (AGC), 5.50%, 12/15/38 $ 6,079,003 Insured-Water and Sewer  24.2% $ 3,750 Austin, TX, Water and Wastewater System, (FSA), 5.00%, 11/15/33 $ 3,511,557 Emerald Coast, FL, Utility Authority Revenue, (FGIC), 4.75%, 1/1/31 Fernley, NV, Water and Sewer, (AGC), 5.00%, 2/1/38 2,928,136 Miami Beach, FL, Storm Water, (FGIC), 5.375%, 9/1/30 Pearland, TX, Waterworks and Sewer Systems, (FSA), 4.50%, 9/1/34 Tampa Bay, FL, Water Utility System, (FGIC), 4.75%, 10/1/27 1,032,079 $ 9,071,665 Lease Revenue/Certificates of Participation  1.7% $ 650 Mohave County, AZ, Industrial Development Authority, (Mohave Prison LLC), 8.00%, 5/1/25 $ $ Nursing Home  2.2% $ 265 Orange County, FL, Health Facilities Authority, (Westminster Community Care), 6.60%, 4/1/24 $ Orange County, FL, Health Facilities Authority, (Westminster Community Care), 6.75%, 4/1/34 $ Other Revenue  10.5% Buckeye Tobacco Settlement Financing Authority, OH, 0.00%, 6/1/47 $ Michigan Tobacco Settlement Finance Authority, 6.00%, 6/1/48 Salt Verde, AZ, Financial Corporation, Senior Gas Revenue, 5.00%, 12/1/37 Principal Amo unt (000s omitted) Security Value Other Revenue (continued) $ 1,230 Tobacco Settlement Financing Corp., VA, 5.00%, 6/1/47 $ Tobacco Settlement Management Authority, SC, Escrowed to Maturity, 6.375%, 5/15/30 1,623,060 $ 3,919,569 Special Tax Revenue  17.7% $ 85 Covington Park, FL, Community Development District, (Capital Improvements), 5.00%, 5/1/21 $ Covington Park, FL, Community Development District, (Capital Improvements), 5.00%, 5/1/31 Dupree Lakes, FL, Community Development District, 5.00%, 11/1/10 Dupree Lakes, FL, Community Development District, 5.00%, 5/1/12 Dupree Lakes, FL, Community Development District, 5.375%, 5/1/37 Heritage Harbor South, FL, Community Development District, (Capital Improvements), 6.20%, 5/1/35 Heritage Springs, FL, Community Development District, 5.25%, 5/1/26 New River, FL, Community Development District, (Capital Improvements), 5.00%, 5/1/13 New River, FL, Community Development District, (Capital Improvements), 5.35%, 5/1/38 North Springs, FL, Improvement District, (Heron Bay), 5.20%, 5/1/27 North Springs, FL, Improvement District, (Heron Bay), 7.00%, 5/1/19 River Hall, FL, Community Development District, (Capital Improvements), 5.45%, 5/1/36 Southern Hills Plantation, FL, Community Development District, 5.80%, 5/1/35 Sterling Hill, FL, Community Development District, 6.20%, 5/1/35 Tisons Landing, FL, Community Development District, 5.625%, 5/1/37 University Square, FL, Community Development District, 6.75%, 5/1/20 Waterlefe, FL, Community Development District, 6.95%, 5/1/31 West Palm Beach, FL, Community Redevelopment Agency, (Northwood Pleasant Community), 5.00%, 3/1/29 West Palm Beach, FL, Community Redevelopment Agency, (Northwood Pleasant Community), 5.00%, 3/1/35 $ 6,618,722 S e e n o t e s t o f i n a n c i a l s t a t e m e n t s 24 Eaton Vance National Municipal Income Trust a s o f N o v e m b e r 3 0 , 2 0 0 8 P O R T F O L I O O F I N V E S T M E N T S C O N T  D Principal Amoun t (000s omitted) Security Value Transportation  5.5% $ 1,000 Los Angeles Department of Airports, CA, (Los Angeles International Airport), (AMT), 5.375%, 5/15/33 $ North Texas Tollway Authority Revenue, 5.75%, 1/1/38 1,264,661 $ 2,052,731 Total Tax-Exempt Investments  215.3% (identified cost $100,159,732) $ 80,672,052 S h o r t - Te r m I n v e s t m e n t s  3 . 2 % Principal Amount (000s omitted) Description Value $ 1,200 Massachusetts Health and Educational Facilities Authority, (Capital Assets Program), (MBIA), (SPA: State Street Bank and Trust Co.), Variable Rate, 12.00%, 1/1/35 $ 1,200,000 Total Short-Term Investments  3.2% (identified cost $1,200,000) $ 1,200,000 Total Investments  218.5% (identified cost $101,359,732) $ 81,872,052 Auction Preferred Shares Plus Cumulative Unpaid Dividends  (53.8)% $(20,152,642) Other Assets, Less Liabilities  (64.7)% $(24,247,254) Net Assets Applicable to Common Shares  100.0% $ 37,472,156 AGC - Assured Guaranty Corp. AMBAC - AMBAC Financial Group, Inc. AMT - Interest earned from these securities may be considered a tax preference item for purposes of the Federal Alternative Minimum Tax. BHAC - Berkshire Hathaway Assurance Corp. CIFG - CIFG Assurance North America, Inc. FGIC - Financial Guaranty Insurance Company FNMA - Federal National Mortgage Association FSA - Financial Security Assurance, Inc. SPA - Standby Bond Purchase Agreement MBIA - Municipal Bond Insurance Association At November 30, 2008, the concentration of the Trusts investments in the various states, determined as a percentage of total investments, is as follows: Florida 23.0% Texas 10.3% Others, representing less than 10% individually 66.7% The Trust invests primarily in debt securities issued by municipalities. The ability of the issuers of the debt securities to meet their obligations may be affected by economic developments in a specific industry or municipality. In order to reduce the risk associated with such economic developments, at November 30, 2008, 46.8% of total investments are backed by bond insurance of various financial institutions and financial guaranty assurance agencies. The aggregate percentage insured by an individual financial institution ranged from 1.7% to 17.5% of total investments. Security represents the underlying municipal bond of a tender option bond trust (see Note 1H). Security has been issued as a leveraged inverse floater bond. The stated interest rate represents the rate in effect at November 30, 2008. Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2008, the aggregate value of these securities is $1,608,675 or 4.3% of the Trusts net assets applicable to common shares. Security (or a portion thereof) has been segregated to cover margin requirements on open financial futures contracts. Variable rate demand obligation. The stated interest rate represents the rate in effect at November 30, 2008. ( 6) Security (or a portion thereof) has been pledged as collateral for open swap contracts. S e e n o t e s t o fi n a n c i a l s t a t e m e n t s 25 Eaton Vance New Jersey Municipal Income Trust a s o f N o v e m b e r 3 0 , 2 0 0 8 P O R T F O L I O O F I N V E S T M E N T S Ta x - E x e m p t I n v e s t m e n t s  2 0 0 . 0 % Princi pal Amount (000s omitted) Security Value Education  8.3% $ 250 New Jersey Educational Facilities Authority, (Georgian Court University), 5.00%, 7/1/27 $ New Jersey Educational Facilities Authority, (Georgian Court University), 5.00%, 7/1/33 New Jersey Educational Facilities Authority, (Georgian Court University), 5.25%, 7/1/37 New Jersey Educational Facilities Authority, (Princeton University), 4.50%, 7/1/38 3,014,116 $ 3,600,916 Electric Utilities  5.1% $ 1,500 Puerto Rico Electric Power Authority, 5.00%, 7/1/37 $ 1,099,380 Salem County Pollution Control Financing, (Public Service Enterprise Group, Inc.), (AMT), 5.75%, 4/1/31 1,110,855 $ 2,210,235 General Obligations  5.5% $ 1,295 Gloucester County Improvement Authority, (Landfill Project), 4.50%, 3/1/30 $ 1,119,152 Puerto Rico Public Buildings Authority, (Commonwealth Guaranteed), 5.25%, 7/1/29 1,276,622 $ 2,395,774 Health Care-Miscellaneous  0.5% $ 300 Puerto Rico Infrastructure Financing Authority, (Mepsi Campus Project), 6.50%, 10/1/37 $ $ Hospital  37.1% $ 100 Camden County Improvement Authority, (Cooper Health System), 5.00%, 2/15/25 $ 90 Camden County Improvement Authority, (Cooper Health System), 5.00%, 2/15/35 Camden County Improvement Authority, (Cooper Health System), 5.25%, 2/15/27 Camden County Improvement Authority, (Cooper Health System), 5.75%, 2/15/34 2,196,507 New Jersey Health Care Facilities Financing Authority, (AHS Hospital Corp.), 5.00%, 7/1/27 1,700,221 New Jersey Health Care Facilities Financing Authority, (Atlantic City Medical Center), 5.75%, 7/1/25 New Jersey Health Care Facilities Financing Authority, (Atlanticare Regional Medical Center), 5.00%, 7/1/37 2,631,926 Principal Amount (000s omitted) Security Value Hospital (continued) $ 2,140 New Jersey Health Care Facilities Financing Authority, (Capital Health System), 5.25%, 7/1/27 $ 1,667,424 New Jersey Health Care Facilities Financing Authority, (Capital Health System), 5.375%, 7/1/33 1,322,056 New Jersey Health Care Facilities Financing Authority, (Hackensack University Medical Center), 6.00%, 1/1/34 1,844,520 New Jersey Health Care Facilities Financing Authority, (Robert Wood Johnson University Hospital), 5.75%, 7/1/31 1,587,880 New Jersey Health Care Facilities Financing Authority, (South Jersey Hospital), 5.00%, 7/1/26 New Jersey Health Care Facilities Financing Authority, (South Jersey Hospital), 5.00%, 7/1/46 2,153,902 $ 16,115,399 Housing  9.0% $ 715 New Jersey Housing and Mortgage Finance Agency, (Single Family Housing), (AMT), 4.70%, 10/1/37 $ New Jersey Housing and Mortgage Finance Agency, (Single Family Housing), (AMT), 5.00%, 10/1/37 3,396,461 $ 3,890,869 Industrial Development Revenue  14.9% $ 1,000 Gloucester County Improvements Authority, (Waste Management, Inc.), (AMT), 7.00%, 12/1/29 $ 1,003,010 Middlesex County Pollution Control Authority, (Amerada Hess), 6.05%, 9/15/34 1,178,445 New Jersey Economic Development Authority, (Anheuser-Busch Cos., Inc.), (AMT), 4.95%, 3/1/47 2,060,832 New Jersey Economic Development Authority, (Continental Airlines), (AMT), 6.25%, 9/15/29 New Jersey Economic Development Authority, (Continental Airlines), (AMT), 9.00%, 6/1/33 Virgin Islands Public Financing Authority, (HOVENSA LLC), (AMT), 4.70%, 7/1/22 1,313,957 $ 6,493,264 Insured-Education  7.1% $ 3,365 New Jersey Educational Facilities Authority, (College of New Jersey), (FSA), 5.00%, 7/1/35 $ 3,100,444 $ 3,100,444 Insured-Electric Utilities  4.8% $ 1,250 Puerto Rico Electric Power Authority, (FGIC), (MBIA), 5.25%, 7/1/35 $ S e e n o t e s t o f i n a n c i a l s t a t e m e n t s 26 Eaton Vance New Jersey Municipal Income Trust a s o f N o v e m b e r 3 0 , 2 0 0 8 P O R T F O L I O O F I N V E S T M E N T S C O N T  D Principal Amount (000s omitted) Security Value Insured-Electric Utilities (continued) $ 1,250 Vineland, (Electric Utility), (MBIA), (AMT), 5.25%, 5/15/26 $ 1,102,500 $ 2,080,112 Insured-Gas Utilities  9.7% $ 5,000 New Jersey Economic Development Authority, (New Jersey Natural Gas Co.), (FGIC), (MBIA), (AMT), 4.90%, 10/1/40 $ 4,227,850 $ 4,227,850 Insured-General Obligations  7.0% $ 1,500 Egg Harbor Township School District, (FSA), 3.50%, 4/1/28 $ 1,076,865 Lakewood Township, (AGC), 5.75%, 11/1/31 1,280,647 Nutley School District, (MBIA), 4.75%, 7/15/30 Nutley School District, (MBIA), 4.75%, 7/15/32 $ 3,027,854 Insured-Hospital  5.3% $ 750 New Jersey Health Care Facilities Financing Authority, (Hackensack University Medical Center), (AGC), 5.25%, 1/1/36 $ New Jersey Health Care Facilities Financing Authority, (Meridian Health Center), Series II, (AGC), 5.00%, 7/1/38 1,175,048 New Jersey Health Care Facilities Financing Authority, (Meridian Health Center), Series V, (AGC), 5.00%, 7/1/38 $ 2,321,167 Insured-Housing  6.5% $ 3,390 New Jersey Housing and Mortgage Finance Agency, (Multi-Family Housing), (FSA), (AMT), 5.05%, 5/1/34 $ 2,626,199 New Jersey Housing and Mortgage Finance Agency, (Multi-Family Housing), (FSA), 5.75%, 5/1/25 $ 2,831,189 Insured-Lease Revenue/Certificates of Participation  2.0% $ 945 Newark Housing Authority, (Newark Marine Terminal), (MBIA), 5.00%, 1/1/32 $ $ Principal Amount (000s omitted) Security Value Insured-Special Tax Revenue  24.3% Garden Preservation Trust and Open Space and Farmland, (FSA), 0.00%, 11/1/24 $ 4,892,601 Garden Preservation Trust and Open Space and Farmland, (FSA), 0.00%, 11/1/25 2,279,760 New Jersey Economic Development Authority, (Motor Vehicle Surcharges), (XLCA), 0.00%, 7/1/26 1,377,305 New Jersey Economic Development Authority, (Motor Vehicle Surcharges), (XLCA), 0.00%, 7/1/27 Puerto Rico Sales Tax Financing, (AMBAC), 0.00%, 8/1/54 Puerto Rico Sales Tax Financing, (MBIA), 0.00%, 8/1/44 Puerto Rico Sales Tax Financing, (MBIA), 0.00%, 8/1/45 Puerto Rico Sales Tax Financing, (MBIA), 0.00%, 8/1/46 $ 10,554,667 Insured-Student Loan  4.3% $ 2,000 New Jersey Higher Education Assistance Authority, (AGC), 6.125%, 6/1/30 $ 1,851,760 $ 1,851,760 Insured-Transportation  6.7% $ 5,570 New Jersey Transportation Trust Fund Authority, (Transportation System), (BHAC), (FGIC), 0.00%, 12/15/31 $ 1,419,682 New Jersey Turnpike Authority, (BHAC), (FSA), 5.25%, 1/1/29 1,483,410 $ 2,903,092 Insured-Water and Sewer  5.6% $ 3,195 New Jersey Economic Development Authority, (United Water New Jersey, Inc.), (AMBAC), (AMT), 4.875%, 11/1/25 $ 2,427,146 $ 2,427,146 Lease Revenue/Certificates of Participation  7.8% $ 895 New Jersey Economic Development Authority, (School Facilities Construction), 5.00%, 9/1/33 $ New Jersey Health Care Facilities Financing Authority, (Contract Hospital Asset Transportation Program), 5.25%, 10/1/38 2,544,690 $ 3,373,791 S e e n o t e s t o f i n a n c i a l s t a t e m e n t s 27 Eaton Vance New Jersey Municipal Income Trust a s o f N o v e m b e r 3 0 , 2 0 0 8 P O R T F O L I O O F I N V E S T M E N T S C O N T  D Principal A mount (000s omitted) Security Value Nursing Home  2.0% $ 1,000 New Jersey Economic Development Authority, (Masonic Charity Foundation), 5.50%, 6/1/31 $ $ Other Revenue  4.7% $ 7,200 Childrens Trust Fund, PR, Tobacco Settlement, 0.00%, 5/15/50 $ Childrens Trust Fund, PR, Tobacco Settlement, 0.00%, 5/15/55 Tobacco Settlement Financing Corp., 0.00%, 6/1/41 Tobacco Settlement Financing Corp., 5.00%, 6/1/41 1,598,542 $ 2,045,997 Senior Living/Life Care  6.8% $ 465 New Jersey Economic Development Authority, (Cranes Mill, Inc.), 5.875%, 7/1/28 $ New Jersey Economic Development Authority, (Cranes Mill, Inc.), 6.00%, 7/1/38 New Jersey Economic Development Authority, (Fellowship Village), 5.50%, 1/1/25 1,278,247 New Jersey Economic Development Authority, (Seabrook Village), 5.25%, 11/15/36 $ 2,972,560 Special Tax Revenue  1.6% $ 750 New Jersey Economic Development Authority, (Cigarette Tax), 5.50%, 6/15/31 $ New Jersey Economic Development Authority, (Newark Downtown District Management Corp.), 5.125%, 6/15/27 New Jersey Economic Development Authority, (Newark Downtown District Management Corp.), 5.125%, 6/15/37 $ Transportation  10.9% $ 2,000 New Jersey Transportation Trust Fund Authority, (Transportation System), 6.00%, 12/15/38 $ 1,967,120 Port Authority of New York and New Jersey, (AMT), 5.75%, 3/15/35 1,696,887 5 Port Authority of New York and New Jersey, (AMT), 5.75%, 3/15/35 South Jersey Port Authority, (Marine Terminal), 5.10%, 1/1/33 1,052,095 $ 4,720,355 Principal Amount (000s omitted) Security Value Water and Sewer  2.5% $ 1,000 New Jersey Environmental Infrastructure Trust, 5.00%, 9/1/16 $ 1,093,270 $ 1,093,270 Total Tax-Exempt Investments  200.0% (identified cost $108,048,815) $ 86,912,215 Auction Preferred Shares Plus Cumulative Unpaid Dividends  (78.6)% $(34,152,936) Other Assets, Less Liabilities  (21.4)% $ (9,299,921) Net Assets Applicable to Common Shares  100.0% $ 43,459,358 AGC - Assured Guaranty Corp. AMBAC - AMBAC Financial Group, Inc. AMT - Interest earned from these securities may be considered a tax preference item for purposes of the Federal Alternative Minimum Tax. BHAC - Berkshire Hathaway Assurance Corp. FGIC - Financial Guaranty Insurance Company FSA - Financial Security Assurance, Inc. MBIA - Municipal Bond Insurance Association XLCA - XL Capital Assurance, Inc. The Trust invests primarily in debt securities issued by New Jersey municipalities. The ability of the issuers of the debt securities to meet their obligations may be affected by economic developments in a specific industry or municipality. In order to reduce the risk associated with such economic developments, at November 30, 2008, 42.9% of total investments are backed by bond insurance of various financial institutions and financial guaranty assurance agencies. The aggregate percentage insured by an individual financial institution ranged from 2.3% to 18.0% of total investments. Security represents the underlying municipal bond of a tender option bond trust (see Note 1H). ( 2) Security (or a portion thereof) has been pledged as collateral for open swap contracts. S e e n o t e s t o f i n a n c i a l s t a t e m e n t s 28 Eaton Vance New York Municipal Income Trust a s o f N o v e m b e r 3 0 , 2 0 0 8 P O R T F O L I O O F I N V E S T M E N T S Ta x - E x e m p t I n v e s t m e n t s  1 9 8 . 5 % Principal Amount (000s omitted) Security Value Cogeneration  1.7% $ 1,150 Suffolk County Industrial Development Agency, (Nissequogue Cogeneration Partners Facility), (AMT), 5.50%, 1/1/23 $ $ Education  6.3% $ 1,000 New York Dormitory Authority, (Columbia University), 5.00%, 7/1/38 $ New York Dormitory Authority, (Rochester Institute of Technology), 6.00%, 7/1/33 2,212,942 $ 3,166,892 Electric Utilities  6.1% $ 1,420 Long Island Power Authority, Electric System Revenue, 6.00%, 5/1/33 $ 1,423,195 Suffolk County Industrial Development Agency, (Keyspan-Port Jefferson), (AMT), 5.25%, 6/1/27 1,632,120 $ 3,055,315 Escrowed/Prerefunded  0.4% $ 200 New York City Industrial Development Agency, (Ohel Childrens Home), Escrowed to Maturity, 6.25%, 8/15/22 $ $ General Obligations  14.1% $ 6,000 New York City, 5.25%, 9/15/33 $ 5,521,200 New York City, 6.25%, 10/15/28 1,045,650 Puerto Rico Public Buildings Authority, (Commonwealth Guaranteed), 5.25%, 7/1/29 $ 7,111,115 Health Care-Miscellaneous  8.0% $ 1,115 New York City Industrial Development Agency, (A Very Special Place, Inc.), 5.75%, 1/1/29 $ New York City Industrial Development Agency, (Ohel Childrens Home), 6.25%, 8/15/22 Puerto Rico Infrastructure Financing Authority, (Mepsi Campus Project), 6.50%, 10/1/37 50 Suffolk County Industrial Development Agency, (Alliance of LI), Series A, Class H, 7.50%, 9/1/15 Principal Amount (000s omitted) Security Value Health Care-Miscellaneous (continued) $ 100 Suffolk County Industrial Development Agency, (Alliance of LI), Series A, Class I, 7.50%, 9/1/15 $ 94,750 Westchester County Industrial Development Agency, (Childrens Village), 5.375%, 3/15/19 $ 4,032,164 Hospital  31.3% $ 190 Chautauqua County Industrial Development Agency, (Womens Christian Association), 6.35%, 11/15/17 $ 164,411 Chautauqua County Industrial Development Agency, (Womens Christian Association), 6.40%, 11/15/29 Fulton County Industrial Development Agency, (Nathan Littauer Hospital), 6.00%, 11/1/18 Monroe County Industrial Development Agency, (Highland Hospital), 5.00%, 8/1/25 Nassau County Industrial Development Agency, (North Shore Health System), 6.25%, 11/1/21 New York Dormitory Authority, (Lenox Hill Hospital), 5.50%, 7/1/30 New York Dormitory Authority, (Memorial Sloan Kettering Cancer Center), 5.00%, 7/1/36 New York Dormitory Authority, (Methodist Hospital), 5.25%, 7/1/33 New York Dormitory Authority, (North Shore Hospital), 5.00%, 11/1/34 New York Dormitory Authority, (NYU Hospital Center), 5.625%, 7/1/37 New York Dormitory Authority, (Orange Regional Medical Center), 6.125%, 12/1/29 New York Dormitory Authority, (Orange Regional Medical Center), 6.25%, 12/1/37 Oneida County Industrial Development Agency, (St. Elizabeths Medical Center), 5.75%, 12/1/19 Saratoga County Industrial Development Agency, (Saratoga Hospital), 5.25%, 12/1/32 Suffolk County Industrial Development Agency, (Huntington Hospital), 6.00%, 11/1/22 $ 15,760,977 Housing  23.2% $ 1,500 New York City Housing Development Corp., (Multi- Family Housing), (AMT), 5.05%, 11/1/39 $ 1,127,310 New York City Housing Development Corp., (Multi- Family Housing), (AMT), 5.20%, 11/1/40 New York City Housing Development Corp., (Multi- Family Housing), (FNMA), (AMT), 4.60%, 1/15/26 New York Housing Finance Agency, (FNMA), (AMT), 5.40%, 11/15/42 New York Mortgage Agency, (AMT), 4.875%, 10/1/30 S e e n o t e s t o f i n a n c i a l s t a t e m e n t s 29 Eaton Vance New York Municipal Income Trust a s o f N o v e m b e r 3 0 , 2 0 0 8 P O R T F O L I O O F I N V E S T M E N T S C O N T  D Principal Amoun t (000s omitted) Security Value Housing (continued) $ 2,000 New York Mortgage Agency, (AMT), 4.90%, 10/1/37 $ 1,441,560 New York Mortgage Agency, (AMT), 5.125%, 10/1/37 $ 11,683,886 Industrial Development Revenue  16.7% $ 1,000 Essex County Industrial Development Agency, (International Paper Company), (AMT), 6.625%, 9/1/32 $ Liberty Development Corp., (Goldman Sachs Group, Inc.), 5.25%, 10/1/35 Liberty Development Corp., (Goldman Sachs Group, Inc.), 5.25%, 10/1/35 1,834,736 New York Industrial Development Agency, (American Airlines, Inc.  JFK International Airport), (AMT), 8.00%, 8/1/12 1,364,655 Onondaga County Industrial Development Agency, (Anheuser-Busch Cos., Inc.), 4.875%, 7/1/41 Onondaga County Industrial Development Agency, (Anheuser-Busch Cos., Inc.), (AMT), 6.25%, 12/1/34 2,123,425 Onondaga County Industrial Development Agency, (Senior Air Cargo), (AMT), 6.125%, 1/1/32 Port Authority of New York and New Jersey, (Continental Airlines), (AMT), 9.125%, 12/1/15 $ 8,408,595 Insured-Education  7.3% $ 1,500 New York Dormitory Authority, (State University), (BHAC), 5.00%, 7/1/38 $ 1,386,825 New York Dormitory Authority, (Yeshiva University), (AMBAC), 5.50%, 7/1/35 1,054,675 Oneida County Industrial Development Agency, (Hamilton College), (MBIA), 0.00%, 7/1/33 1,239,584 $ 3,681,084 Insured-Electric Utilities  7.5% $ 1,365 Long Island Power Authority, Electric System Revenue, (BHAC), 5.75%, 4/1/33 $ 1,396,941 Puerto Rico Electric Power Authority, (FGIC), (MBIA), 5.25%, 7/1/34 2,360,940 $ 3,757,881 Insured-General Obligations  3.7% $ 1,750 Puerto Rico, (FSA), Variable Rate, 12.711%, 7/1/27 $ 1,876,788 $ 1,876,788 Principal Amount (000s omitted) Security Value Insured-Lease Revenue/Certificates of Participation  4.7% $ 3,300 Hudson Yards Infrastructure Corp., (MBIA), 4.50%, 2/15/47 $ 2,348,247 $ 2,348,247 Insured-Special Tax Revenue  8.0% $ 1,000 New York Convention Center Development Corp., Hotel Occupancy Tax, (AMBAC), 4.75%, 11/15/45 $ New York Convention Center Development Corp., Hotel Occupancy Tax, (AMBAC), 5.00%, 11/15/44 Puerto Rico Infrastructure Financing Authority, (AMBAC), 0.00%, 7/1/34 Puerto Rico Sales Tax Financing, (AMBAC), 0.00%, 8/1/54 Puerto Rico Sales Tax Financing, (MBIA), 0.00%, 8/1/44 Puerto Rico Sales Tax Financing, (MBIA), 0.00%, 8/1/45 Puerto Rico Sales Tax Financing, (MBIA), 0.00%, 8/1/46 $ 4,010,527 Insured-Transportation  13.8% $ 6,235 Niagara Frontier Airport Authority, (Buffalo Niagara International Airport), (MBIA), (AMT), 5.625%, 4/1/29 $ 5,127,914 Puerto Rico Highway and Transportation Authority, (AGC), 5.25%, 7/1/34 1,812,607 $ 6,940,521 Insured-Water and Sewer  1.4% $ 1,000 Nassau County Industrial Development Agency, (Water Services Corp.), (AMBAC), (AMT), 5.00%, 12/1/35 $ $ Lease Revenue/Certificates of Participation  5.7% $ 2,500 New York City Transitional Finance Authority, (Building Aid), 4.50%, 1/15/38 $ 1,928,725 New York City Transitional Finance Authority, (Building Aid), 5.50%, 7/15/31 $ 2,885,045 Other Revenue  1.9% $ 1,285 Albany Industrial Development Agency Civic Facility, (Charitable Leadership), 5.75%, 7/1/26 $ $ S e e n o t e s t o f i n a n c i a l s t a t e m e n t s 30 Eaton Vance New York Municipal Income Trust a s o f N o v e m b e r 3 0 , 2 0 0 8 P O R T F O L I O O F I N V E S T M E N T S C O N T  D Principal Amount (000s omitted) Security Value Senior Living/Life Care  2.5% $ 1,450 Mount Vernon Industrial Development Agency, (Wartburg Senior Housing, Inc.), 6.20%, 6/1/29 $ 1,094,170 Suffolk County Industrial Development Agency, (Jeffersons Ferry Project), 5.00%, 11/1/28 $ 1,272,275 Special Tax Revenue  1.9% $ 1,000 New York Dormitory Authority, Personal Income Tax Revenue, (University & College Improvements), 5.25%, 3/15/38 $ $ Transportation  19.7% $ 1,700 Metropolitan Transportation Authority, 4.50%, 11/15/37 $ 1,291,694 Metropolitan Transportation Authority, 4.50%, 11/15/38 2,417,088 Port Authority of New York and New Jersey, 5.00%, 11/15/37 1,752,845 Port Authority of New York and New Jersey, (AMT), 4.75%, 6/15/33 Port Authority of New York and New Jersey, (AMT), 5.75%, 3/15/35 10 Port Authority of New York and New Jersey, (AMT), 5.75%, 3/15/35 Triborough Bridge and Tunnel Authority, 5.00%, 11/15/37 1,802,560 Triborough Bridge and Tunnel Authority, 5.00%, 11/15/38 $ 9,907,645 Water and Sewer  12.6% $ 3,105 New York City Municipal Water Finance Authority, 5.75%, 6/15/40 $ 3,123,692 New York Environmental Facilities Corp., Clean Water, (Municipal Water Finance), 5.00%, 6/15/37 2,356,941 Principal Amount (000s omitted) Security Value Water and Sewer (continued) $ 5 New York Environmental Facilities Corp., Clean Water, (Municipal Water Finance), 5.00%, 6/15/37 $ 4,649 Saratoga County Water Authority, 5.00%, 9/1/48 $ 6,347,762 Total Tax-Exempt Investments  198.5% (identified cost $122,107,447) $ 99,907,960 Auction Preferred Shares Plus Cumulative Unpaid Dividends  (67.0)% $(33,729,429) Other Assets, Less Liabilities  (31.5)% $(15,853,503) Net Assets  100.0% $ 50,325,028 AGC - Assured Guaranty Corp. AMBAC - AMBAC Financial Group, Inc. AMT - Interest earned from these securities may be considered a tax preference item for purposes of the Federal Alternative Minimum Tax. BHAC - Berkshire Hathaway Assurance Corp. FGIC - Financial Guaranty Insurance Company FNMA - Federal National Mortgage Association FSA - Financial Security Assurance, Inc. MBIA - Municipal Bond Insurance Association The Trust invests primarily in debt securities issued by New York municipalities. The ability of the issuers of the debt securities to meet their obligations may be affected by economic developments in a specific industry or municipality. In order to reduce the risk associated with such economic developments, at November 30, 2008, 23.3% of total investments are backed by bond insurance of various financial institutions and financial guaranty assurance agencies. The aggregate percentage insured by an individual financial institution ranged from 1.8% to 12.1% of total investments. Security (or a portion thereof) has been segregated to cover margin requirements on open financial futures contracts. Security represents the underlying municipal bond of a tender option bond trust (see Note 1H). Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2008, the aggregate value of these securities is $1,876,788 or 3.7% of the Trusts net assets applicable to common shares. ( 4) Security has been issued as a leveraged inverse floater bond. The stated interest rate represents the rate in effect at November 30, 2008. S e e n o t e s t o f i n a n c i a l s t a t e m e n t s 31 Eaton Vance Ohio Municipal Income Trust a s o f N o v e m b e r 3 0 , 2 0 0 8 P O R T F O L I O O F I N V E S T M E N T S Ta x - E x e m p t I n v e s t m e n t s  1 8 2 . 1 % Principal Amount (000s omitted) Security Value Cogeneration  1.6% $ 385 Ohio Water Development Authority, Solid Waste Disposal, (Bay Shore Power), (AMT), 5.875%, 9/1/20 $ Ohio Water Development Authority, Solid Waste Disposal, (Bay Shore Power), (AMT), 6.625%, 9/1/20 $ Electric Utilities  1.2% $ 360 Clyde, Electric System Revenue, (AMT), 6.00%, 11/15/14 $ $ Escrowed/Prerefunded  13.7% Delaware County, Prerefunded to 12/1/10, 6.00%, 12/1/25 $ 1,091,040 Hamilton City School District, Prerefunded to 12/1/09, 5.625%, 12/1/24 1,614,165 Highland County, (Joint Township Hospital District), Prerefunded to 12/1/09, 6.75%, 12/1/29 Richland County Hospital Facilities, (Medcentral Health Systems), Prerefunded to 11/15/10, 6.375%, 11/15/22 $ 4,037,959 General Obligations  8.0% Barberton City School District, 4.50%, 12/1/33 $ Central Ohio Solid Waste Authority, 5.125%, 9/1/27 1,053,583 Columbus, 5.00%, 7/1/23 $ 2,377,128 Health Care-Miscellaneous  0.2% $ 100 Puerto Rico Infrastructure Financing Authority, (Mepsi Campus Project), 6.50%, 10/1/37 $ $ Hospital  13.4% $ 550 Cuyahoga County, (Cleveland Clinic Health System), 5.50%, 1/1/29 $ Erie County Hospital Facilities, (Firelands Regional Medical Center), 5.25%, 8/15/46 Erie County Hospital Facilities, (Firelands Regional Medical Center), 5.625%, 8/15/32 1,213,4 70 Principal Amount (000s omitted) Security Value Hospital (continued) $ 500 Miami County, (Upper Valley Medical Center), 5.25%, 5/15/26 $ Ohio Higher Educational Facilities Authority, (University Hospital Health Systems, Inc.), 4.75%, 1/15/36 Ohio Higher Educational Facilities Authority, (University Hospital Health Systems, Inc.), 4.75%, 1/15/46 Richland County Hospital Facilities, (Medcentral Health Systems), 6.375%, 11/15/22 $ 3,974,169 Housing  12.9% Ohio Housing Finance Agency, (Residential Mortgage Backed Securities), (AMT), 4.625%, 9/1/27 $ Ohio Housing Finance Agency, (Residential Mortgage Backed Securities), (AMT), 4.75%, 3/1/37 Ohio Housing Finance Agency, (Residential Mortgage Backed Securities), (AMT), 5.00%, 9/1/31 Ohio Housing Finance Agency, (Uptown Community Partners), (AMT), 5.25%, 4/20/48 1,893,225 $ 3,816,393 Industrial Development Revenue  13.5% Cleveland Airport, (Continental Airlines), (AMT), 5.375%, 9/15/27 $ Dayton Special Facilities Revenue, (Emery Air Freight), 5.625%, 2/1/18 1,287,962 Ohio Water Development Authority, (Anheuser-Busch Cos., Inc.), (AMT), 6.00%, 8/1/38 1,793,768 Ohio Water Development Authority, Solid Waste Disposal, (Allied Waste North America, Inc.), (AMT), 5.15%, 7/15/15 $ 3,988,788 Insured-Education  7.7% $ 730 Miami University, (AMBAC), 3.25%, 9/1/26 $ University of Akron, Series A, (FSA), 5.00%, 1/1/38 1,326,495 University of Akron, Series B, (FSA), 5.00%, 1/1/38 $ 2,277,747 Insured-Electric Utilities  13.4% Cleveland Public Power System, (MBIA), 0.00%, 11/15/38 $ Ohio Municipal Electric Generation Agency, (MBIA), 0.00%, 2/15/25 S e e n o t e s t o f i n a n c i a l s t a t e m e n t s 32 Eaton Vance Ohio Municipal Income Trust a s o f N o v e m b e r 3 0 , 2 0 0 8 P O R T F O L I O O F I N V E S T M E N T S C O N T  D Principal Amount (000s omitted) Security Value Insured-Electric Utilities (continued) Ohio Municipal Electric Generation Agency, (MBIA), 0.00%, 2/15/26 $ 1,005,870 Ohio Water Development Authority, (Dayton Power & Light), (FGIC), 4.80%, 1/1/34 1,797,288 Puerto Rico Electric Power Authority, (FGIC), 5.25%, 7/1/30 Puerto Rico Electric Power Authority, (FGIC), 5.25%, 7/1/34 $ 3,952,565 Insured-Escrowed/Prerefunded  6.3% $ 245 Cuyahoga County Hospital, (Cleveland Clinic), (MBIA), Escrowed to Maturity, 5.125%, 1/1/29 $ Ohio Higher Educational Facilities, (University of Dayton), (AMBAC), Prerefunded to 12/1/10, 5.50%, 12/1/30 1,077,300 University of Cincinnati, (FGIC), Prerefunded to 6/1/11, 5.25%, 6/1/24 $ 1,861,056 Insured-General Obligations  24.0% $ 350 Bowling Green City School District, (FSA), 5.00%, 12/1/34 $ Brookfield Local School District, (FSA), 5.00%, 1/15/30 Canal Winchester Local School District, (MBIA), 0.00%, 12/1/30 Madeira City School District, (FSA), 3.50%, 12/1/27 1,065,480 Milford Exempt Village School District, (AGC), 5.25%, 12/1/36 1,645,105 Olmsted Falls City School District, (XLCA), 5.00%, 12/1/35 Puerto Rico, (FSA), Variable Rate, 12.711%, 7/1/27 1,072,450 Puerto Rico, (MBIA), 5.50%, 7/1/20 1,104,180 St. Marys School District, (FSA), 5.00%, 12/1/35 $ 7,087,533 Insured-Hospital  8.9% $ 255 Cuyahoga County, (Cleveland Clinic), (MBIA), 5.125%, 1/1/29 $ Hamilton County, (Cincinnati Childrens Hospital), (FGIC), (MBIA), 5.00%, 5/15/32 Hamilton County, (Cincinnati Childrens Hospital), (FGIC), (MBIA), 5.125%, 5/15/28 1,298,565 Principal Amount (000s omitted) Security Value Insured-Hospital (continued) $ 485 Lorain County, (Catholic Healthcare Partners), (FSA), Variable Rate, 16.545%, 2/1/29 $ $ 2,645,750 Insured-Lease Revenue/Certificates of Participation  1.4% $ 500 Summit County, (Civic Theater Project), (AMBAC), 5.00%, 12/1/33 $ $ Insured-Special Tax Revenue  4.2% $ 405 Hamilton County, Sales Tax Revenue, (AMBAC), 5.25%, 12/1/32 $ Puerto Rico Sales Tax Financing, (AMBAC), 0.00%, 8/1/54 Puerto Rico Sales Tax Financing, (MBIA), 0.00%, 8/1/44 Puerto Rico Sales Tax Financing, (MBIA), 0.00%, 8/1/45 Puerto Rico Sales Tax Financing, (MBIA), 0.00%, 8/1/46 $ 1,237,809 Insured-Transportation  8.2% $ 385 Cleveland Airport System, (FSA), 5.00%, 1/1/31 $ Ohio Turnpike Commission, (FGIC), (MBIA), 5.50%, 2/15/24 1,046,220 Ohio Turnpike Commission, (FGIC), (MBIA), 5.50%, 2/15/26 1,036,070 $ 2,430,961 Insured-Water and Sewer  2.6% $ 270 Marysville Wastewater Treatment System, (AGC), (XLCA), 4.75%, 12/1/46 $ Marysville Wastewater Treatment System, (AGC), (XLCA), 4.75%, 12/1/47 $ Lease Revenue/Certificates of Participation  6.8% Mahoning County, (Career and Technical Center), 6.25%, 12/1/36 $ Union County, (Pleasant Valley Joint Fire District), 6.125%, 12/1/19 1,038,588 $ 2,000,308 S e e n o t e s t o f i n a n c i a l s t a t e m e n t s 33 Eaton Vance Ohio Municipal Income Trust a s o f N o v e m b e r 3 0 , 2 0 0 8 P O R T F O L I O O F I N V E S T M E N T S C O N T  D Principal Amount (000s omitted) Security Value Other Revenue  13.2% Buckeye Tobacco Settlement Financing Authority, 0.00%, 6/1/47 $ 162,251 Buckeye Tobacco Settlement Financing Authority, 5.875%, 6/1/47 Puerto Rico Infrastructure Financing Authority, 5.50%, 10/1/32 Riversouth Authority, (Lazarus Building Redevelopment), 5.75%, 12/1/27 $ 3,905,266 Pooled Loans  14.3% $ 550 Ohio Economic Development Commission, (Ohio Enterprise Bond Fund), (AMT), 4.85%, 6/1/25 $ 517,798 Ohio Economic Development Commission, (Ohio Enterprise Bond Fund), (AMT), 5.85%, 12/1/22 Rickenbacher Port Authority, Oasbo Expanded Asset Pool Loan, 5.375%, 1/1/32 Summit County Port Authority, (Twinsburg Township), 5.125%, 5/15/25 Toledo-Lucas County Port Authority, 4.80%, 11/15/35 Toledo-Lucas County Port Authority, 5.40%, 5/15/19 $ 4,213,201 Special Tax Revenue  6.6% $ 560 Cleveland-Cuyahoga County Port Authority, 7.00%, 12/1/18 $ 539,577 Cuyahoga County Economic Development, (Shaker Square), 6.75%, 12/1/30 $ 1,945,798 Total Tax-Exempt Investments  182.1% (identified cost $61,949,288) $ 53,828,926 Auction Preferred Shares Plus Cumulative Unpaid Dividends  (77.6)% (22,954,918) Other Assets, Less Liabilities  (4.5)% $ (1,311,053) Net Assets Applicable to Common Shares  100.0% $ 29,562,955 AGC - Assured Guaranty Corp. AMBAC - AMBAC Financial Group, Inc. AMT - Interest earned from these securities may be considered a tax preference item for purposes of the Federal Alternative Minimum Tax. FGIC - Financial Guaranty Insurance Company FSA - Financial Security Assurance, Inc. MBIA - Municipal Bond Insurance Association XLCA - XL Capital Assurance, Inc. The Trust invests primarily in debt securities issued by Ohio municipalities. In addition, 11.5% of the Trusts total investments at November 30, 2008 were invested in municipal obligations issued by Puerto Rico. The ability of the issuers of the debt securities to meet their obligations may be affected by economic developments in a specific industry or municipality. In order to reduce the risk associated with such economic developments, at November 30, 2008, 42.1% of total investments are backed by bond insurance of various financial institutions and financial guaranty assurance agencies. The aggregate percentage insured by an individual financial institution ranged from 2.2% to 15.7% of total investments. When-issued security. Security (or a portion thereof) has been segregated to cover margin requirements on open financial futures contracts. Security (or a portion thereof) has been segregated to cover payable for when-issued securities. Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2008, the aggregate value of these securities is $1,393,578 or 4.7% of the Trusts net assets applicable to common shares. Security has been issued as a leveraged inverse floater bond. The stated interest rate represents the rate in effect at November 30, 2008. Security is subject to a shortfall agreement which may require the Trust to pay amounts to a counterparty in the event of a significant decline in the market value of the security underlying the inverse floater. In case of a shortfall, the maximum potential amount of payments the Trust could ultimately be required to make under the agreement is $1,455,000. However, such shortfall payment would be reduced by the proceeds from the sale of the security underlying the inverse floater. Security represents the underlying municipal bond of a tender option bond trust (see Note 1H). ( 8) Security (or a portion thereof) has been pledged as collateral for open swap contracts. S e e n o t e s t o f i n a n c i a l s t a t e m e n t s 34 Eaton Vance Pennsylvania Municipal Income Trust a s o f N o v e m b e r 3 0 , 2 0 0 8 P O R T F O L I O O F I N V E S T M E N T S Ta x - E x e m p t I n v e s t m e n t s  1 9 5 . 4 % Principal Amount (000s omitted) Security Value Bond Bank  3.5% Delaware Valley Regional Finance Authority, 5.75%, 7/1/32 $ $ Cogeneration  5.9% $ 315 Carbon County Industrial Development Authority, (Panther Creek Partners), (AMT), 6.65%, 5/1/10 $ Pennsylvania Economic Development Financing Authority, (Northampton Generating), (AMT), 6.50%, 1/1/13 Pennsylvania Economic Development Financing Authority, (Northampton Generating), (AMT), 6.60%, 1/1/19 Pennsylvania Economic Development Financing Authority, (Resource Recovery-Colver), (AMT), 5.125%, 12/1/15 $ 1,645,160 Electric Utilities  3.1% $ 600 Pennsylvania Economic Development Financing Authority, (Reliant Energy, Inc.), (AMT), 6.75%, 12/1/36 $ York County Industrial Development Authority, (Public Service Enterprise Group, Inc.), 5.50%, 9/1/20 $ Escrowed/Prerefunded  14.2% $ 600 Allegheny County Industrial Development Authority, (Residential Resources, Inc.), Prerefunded to 9/1/11, 6.50%, 9/1/21 $ Bucks County Industrial Development Authority, (Pennswood), Prerefunded to 10/1/12, 6.00%, 10/1/27 Montgomery County Higher Education and Health Authority, (Foulkeways at Gwynedd), Prerefunded to 11/15/09, 6.75%, 11/15/30 Pennsylvania Higher Educational Facilities Authority, (Drexel University), Prerefunded to 5/1/09, 6.00%, 5/1/29 1,020,750 Philadelphia Higher Education Facilities Authority, (Chestnut Hill College), Prerefunded to 10/1/09, 6.00%, 10/1/29 $ 3,976,604 Principal Amount (000s omitted) Security Value General Obligations  6.7% Daniel Boone Area School District, 5.00%, 8/15/32 $ Philadelphia School District, 6.00%, 9/1/38 $ 1,871,870 Health Care-Miscellaneous  0.3% $ 100 Puerto Rico Infrastructure Financing Authority, (Mepsi Campus Project), 6.50%, 10/1/37 $ $ Hospital  12.0% Lehigh County General Purpose Authority, (Lehigh Valley Health Network), 5.25%, 7/1/32 $ 1,002,112 Monroe County Hospital Authority, (Pocono Medical Center), 5.25%, 1/1/43 1,050,645 Pennsylvania Higher Educational Facilities Authority, (UPMC Health System), 6.00%, 1/15/31 Washington County Hospital Authority, (Monongahela Hospital), 5.50%, 6/1/17 $ 3,363,172 Housing  15.8% $ 515 Allegheny County Residential Finance Authority, (Single Family Mortgages), (AMT), 4.95%, 11/1/37 $ Allegheny County Residential Finance Authority, (Single Family Mortgages), (AMT), 5.00%, 5/1/35 Pennsylvania Housing Finance Agency, (AMT), 4.70%, 10/1/37 Pennsylvania Housing Finance Agency, (AMT), 4.875%, 4/1/26 Pennsylvania Housing Finance Agency, (AMT), 4.90%, 10/1/37 Pennsylvania Housing Finance Agency, (AMT), 5.15%, 10/1/37 $ 4,413,533 Industrial Development Revenue  8.1% $ 500 New Morgan Industrial Development Authority, (Browning-Ferris Industries, Inc.), (AMT), 6.50%, 4/1/19 $ Pennsylvania Economic Development Financing Authority, (Procter & Gamble Paper Products Co.), (AMT), 5.375%, 3/1/31 S e e n o t e s t o f i n a n c i a l s t a t e m e n t s 35 Eaton Vance Pennsylvania Municipal Income Trust a s o f N o v e m b e r 3 0 , 2 0 0 8 P O R T F O L I O O F I N V E S T M E N T S C O N T  D Principal Amount (000s omitted) Security Value Industrial Development Revenue (continued) $ 500 Pennsylvania Economic Development Financing Authority, Solid Waste Disposal, (Waste Management, Inc.), (AMT), 5.10%, 10/1/27 $ Puerto Rico Port Authority, (American Airlines, Inc.), (AMT), 6.25%, 6/1/26 $ 2,254,965 Insured-Education  28.9% $ 500 Lycoming County Authority, (Pennsylvania College of Technology), (AGC), 5.50%, 10/1/37 $ Lycoming County Authority, (Pennsylvania College of Technology), (AMBAC), 5.25%, 5/1/32 1,737,455 Pennsylvania Higher Educational Facilities Authority, (Drexel University), (MBIA), 5.00%, 5/1/37 1,012,496 Pennsylvania Higher Educational Facilities Authority, (State System Higher Education), (FSA), 5.00%, 6/15/24 1,928,720 Pennsylvania Higher Educational Facilities Authority, (Temple University), (MBIA), 5.00%, 4/1/33 Pennsylvania Higher Educational Facilities Authority, (University of the Sciences in Philadelphia), (AGC), 5.00%, 11/1/37 State Public School Building Authority, (Delaware County Community College), (FSA), 5.00%, 10/1/27 State Public School Building Authority, (Delaware County Community College), (FSA), 5.00%, 10/1/29 State Public School Building Authority, (Delaware County Community College), (FSA), 5.00%, 10/1/32 $ 8,070,555 Insured-Electric Utilities  1.9% $ 630 Lehigh County Industrial Development Authority, (PPL Electric Utilities Corp.), (FGIC), (MBIA), 4.75%, 2/15/27 $ $ Insured-Escrowed/Prerefunded  28.6% $ 650 Berks County Municipal Authority, (Reading Hospital and Medical Center), (FSA), Prerefunded to 11/1/09, 6.00%, 11/1/29 $ Pennsylvania Turnpike Commission, Oil Franchise Tax, (AMBAC), Escrowed to Maturity, 4.75%, 12/1/27 1,510,032 Principal Amount (000s omitted) Security Value Insured-Escrowed/Prerefunded (continued) Puerto Rico Electric Power Authority, (FSA) Prerefunded to 7/1/10, 5.25%, 7/1/29 $ 1,918,350 Puerto Rico Electric Power Authority, (FSA) Prerefunded to 7/1/10, 5.25%, 7/1/29 2,663,618 Westmoreland Municipal Authority, (FGIC), Escrowed to Maturity, 0.00%, 8/15/19 1,205,300 $ 7,985,852 Insured-General Obligations  3.8% Puerto Rico, (FSA), Variable Rate, 12.711%, 7/1/27 $ 1,072,450 $ 1,072,450 Insured-Hospital  15.7% $ 500 Delaware County General Authority, (Catholic Health East), (AMBAC), 4.875%, 11/15/26 $ Lehigh County General Purpose Authority, (Lehigh Valley Health Network), (FSA), 5.00%, 7/1/35 1,196,690 Lehigh County General Purpose Authority, (Lehigh Valley Health Network), (MBIA), 5.25%, 7/1/29 1,219,335 Montgomery County Higher Education and Health Authority, (Abington Memorial Hospital), (AMBAC), 5.00%, 6/1/28 1,580,540 $ 4,392,540 Insured-Lease Revenue/Certificates of Participation  3.8% Philadelphia Authority for Industrial Development, (One Benjamin Franklin), (FSA), 4.75%, 2/15/27 $ 1,054,803 $ 1,054,803 Insured-Special Tax Revenue  6.5% Pittsburgh and Allegheny County Public Auditorium Authority, (AMBAC), 5.00%, 2/1/24 $ Puerto Rico Sales Tax Financing, (AMBAC), 0.00%, 8/1/54 Puerto Rico Sales Tax Financing, (MBIA), 0.00%, 8/1/44 Puerto Rico Sales Tax Financing, (MBIA), 0.00%, 8/1/45 Puerto Rico Sales Tax Financing, (MBIA), 0.00%, 8/1/46 $ 1,811,600 S e e n o t e s t o f i n a n c i a l s t a t e m e n t s 36 Eaton Vance Pennsylvania Municipal Income Trust a s o f N o v e m b e r 3 0 , 2 0 0 8 P O R T F O L I O O F I N V E S T M E N T S C O N T  D Principal Amount (000s omitted) Security Value Insured-Transportation  13.5% Pennsylvania Turnpike Commission, (AGC), 5.00%, 6/1/38 $ Philadelphia Airport Commission, (FSA), (AMT), 5.00%, 6/15/27 Philadelphia Parking Authority, (AMBAC), 5.25%, 2/15/29 Puerto Rico Highway and Transportation Authority, (AGC), (CIFG), 5.25%, 7/1/41 1,573,101 $ 3,786,678 Insured-Water and Sewer  7.2% $ 275 Allegheny County Sanitation Authority, (BHAC), (MBIA), 5.00%, 12/1/22 $ Chester County Industrial Development Authority, (Aqua Pennsylvania, Inc.), (FGIC), (MBIA), (AMT), 5.00%, 2/1/40 Delaware County Industrial Development Authority, (Aqua Pennsylvania, Inc.), (FGIC), (MBIA), (AMT), 5.00%, 11/1/36 Delaware County Industrial Development Authority, (Water Facilities), (FGIC), (AMT), 6.00%, 6/1/29 Philadelphia Water and Wastewater Revenue, (FGIC), 5.00%, 11/1/31 $ 2,013,571 Senior Living/Life Care  6.5% Cliff House Trust, (AMT), 6.625%, 6/1/27 $ Crawford County Hospital Authority, (Wesbury United Methodist Community), 6.25%, 8/15/29 Lancaster County Hospital Authority, (Willow Valley Retirement Communities), 5.875%, 6/1/31 Montgomery County Industrial Development Authority, (Foulkeways at Gwynedd), 5.00%, 12/1/24 Montgomery County Industrial Development Authority, (Foulkeways at Gwynedd), 5.00%, 12/1/30 $ 1,819,167 Transportation  5.0% $ 40 Erie Municipal Airport Authority, (AMT), 5.50%, 7/1/09 $ Erie Municipal Airport Authority, (AMT), 5.875%, 7/1/16 Pennsylvania Economic Development Financing Authority, (Amtrak), (AMT), 6.25%, 11/1/31 Pennsylvania Turnpike Commission, 5.625%, 6/1/29 $ 1,409,005 Principal Amount (000s omitted) Security Value Water and Sewer  4.4% $ 750 Harrisburg Water Authority, 5.25%, 7/15/31 $ 706,425 Montgomery County Industrial Development Authority, (Aqua Pennsylvania, Inc.), (AMT), 5.25%, 7/1/42 $ 1,234,912 Total Tax-Exempt Investments  195.4% (identified cost $62,735,794) $ 54,611,324 Auction Preferred Shares Plus Cumulative Unpaid Dividends  (79.6)% $(22,230,422) Other Assets, Less Liabilities  (15.8)% $ (4,437,199) Net Assets Applicable to Common Shares  100.0% $ 27,943,703 AGC - Assured Guaranty Corp. AMBAC - AMBAC Financial Group, Inc. AMT - Interest earned from these securities may be considered a tax preference item for purposes of the Federal Alternative Minimum Tax. BHAC - Berkshire Hathaway Assurance Corp. CIFG - CIFG Assurance North America, Inc. FGIC - Financial Guaranty Insurance Company FSA - Financial Security Assurance, Inc. MBIA - Municipal Bond Insurance Association The Trust invests primarily in debt securities issued by Pennsylvania municipalities. In addition, 16.1% of the Trusts total investments at November 30, 2008 were invested in municipal obligations issued by Puerto Rico. The ability of the issuers of the debt securities to meet their obligations may be affected by economic developments in a specific industry or municipality. In order to reduce the risk associated with such economic developments, at November 30, 2008, 56.3% of total investments are backed by bond insurance of various financial institutions and financial guaranty assurance agencies. The aggregate percentage insured by an individual financial institution ranged from 0.5% to 22.9% of total investments. Security (or a portion thereof) has been segregated to cover margin requirements on open financial futures contracts. Security represents the underlying municipal obligation of an inverse floating rate obligation held by the Trust. Security has been issued as a leveraged inverse floater bond. The stated interest rate represents the rate in effect at November 30, 2008. Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2008, the aggregate value of these securities is $1,072,450 or 3.8% of the Trusts net assets applicable to common shares. Security is in default with respect to scheduled principal payments. S e e n o t e s t o f i n a n c i a l s t a t e m e n t s 37 Eaton Vance Municipal Income Trusts a s o f N o v e m b e r 3 0 , 2 0 0 8 F I N A N C I A L S T A T E M E N T S S t a t e m e n t s o f A s s e t s a n d L i a b i l i t i e s As of November 30, 2008 California Trust Massachusetts Trust Michigan Trust National Trust Assets Investments  Identified cost $155,084,405 $ 61,378,794 $47,060,298 $101,359,732 Unrealized depreciation (10,094,453) Investments, at value $ 132,190,070 $ $ 41,466,038 $ 81,872,052 Cash $ 6,465,485 $ $  $  Interest receivable Receivable for investments sold   Deferred debt issuance costs  Total assets $ 140,631,560 $ $ 42,164,566 $ 83,283,478 Liabilities Payable for floating rate notes issued $ 15,570,000 $ $ 1,125,000 $ 21,295,000 Payable for variation margin on open financial futures contracts  Payable for open swap contracts Due to custodian   Payable to affiliates: Investment adviser fee Administration fee Trustees fees Interest expense and fees payable Accrued expenses Total liabilities $ 19,587,803 $ $ 1,685,091 $ 25,658,680 Auction preferred shares at liquidation value plus cumulative unpaid dividends $ 49,978,954 $ 20,055,300 $17,502,294 $ 20,152,642 Net assets applicable to common shares $ 71,064,803 $ $ 22,977,181 $ 37,472,156 Sources of Net Assets Common shares, $0.01 par value, unlimited number of shares authorized $ 71,855 $ $ 21,163 $ 42,574 Additional paid-in capital 39,615,795 Accumulated net realized loss Accumulated undistributed net investment income Net unrealized depreciation (11,435,203) Net assets applicable to common shares $ 71,064,803 $ $ 22,977,181 $ 37,472,156 Auction Preferred Shares Issued and Outstanding (Liquidation preference of $25,000 per share) Common Shares Outstanding Net Asset Value Per Common Share Net assets applicable to common shares divided by common shares issued and outstanding $ 9.89 $ $ 10.86 $ 8.80 S e e n o t e s t o f i n a n c i a l s t a t e m e n t s 38 Eaton Vance Municipal Income Trusts a s o f N o v e m b e r 3 0 , 2 0 0 8 F I N A N C I A L S T A T E M E N T S C O N T  D S t a t e m e n t s o f A s s e t s a n d L i a b i l i t i e s As of November 30, 2008 New Jersey Trust New York Trust Ohio Trust Pennsylvania Trust Assets Investments  Identified cost $108,048,815 $122,107,447 $61,949,288 Unrealized depreciation (21,136,600) (8,124,470) Investments, at value $ $ 99,907,960 $ 53,828,926 $ 54,611,324 Cash $  $ 678,025 $ 529,885 $  Interest receivable 1,031,406 Receivable for investments sold  Deferred debt issuance costs   Total assets $ $ 102,323,525 $ 55,527,392 $ 55,732,896 Liabilities Payable for floating rate notes issued $ $ 15,150,000 $ 830,000 $ Payable for when-issued securities    Payable for variation margin on open financial futures contracts  Payable for open swap contracts Due to custodian   Payable to affiliates: Investment adviser fee Administration fee Trustees fees Interest expense and fees payable Accrued expenses Total liabilities $ $ 18,269,068 $ 3,009,519 $ Auction preferred shares at liquidation value plus cumulative unpaid dividends $ $ 33,729,429 $22,954,918 Net assets applicable to common shares $ $ 50,325,028 $ 29,562,955 $ 27,943,703 Sources of Net Assets Common shares, $0.01 par value, unlimited number of shares authorized $ $ 53,804 $ 28,293 $ Additional paid-in capital 66,724,505 41,408,825 38,995,386 Accumulated net realized loss (2,324,799) Accumulated undistributed net investment income Net unrealized depreciation (23,487,768) (8,982,824) Net assets applicable to common shares $ $ 50,325,028 $ 29,562,955 $ 27,943,703 Auction Preferred Shares Issued and Outstanding (Liquidation preference of $25,000 per share) Common Shares Outstanding Net Asset Value Per Common Share Net assets applicable to common shares divided by common shares issued and outstanding $ $ 9.35 $ 10.45 $ S e e n o t e s t o f i n a n c i a l s t a t e m e n t s 39 Eaton Vance Municipal Income Trusts a s o f N o v e m b e r 3 0 , 2 0 0 8 F I N A N C I A L S T A T E M E N T S C O N T  D S t a t e m e n t s o f O p e r a t i o n s For the Year Ended Nov ember 30, 2008 California Trust Massachusetts Trust Michigan Trust National Trust Investment Income Interest $ 8,939,731 $ $ 2,616,827 $ 5,625,615 Total investment income $ 8,939,731 $ $ $ 5,625,615 Expenses Investment adviser fee $ 1,101,164 $ $ $ 640,801 Administration fee Trustees fees and expenses Custodian fee Transfer and dividend disbursing agent fees Legal and accounting services Printing and postage Interest expense and fees Preferred shares service fee Miscellaneous Total expenses $ 2,192,594 $ $ $ 1,770,771 Deduct  Reduction of custodian fee $ 21,747 $ $ $ 22,106 Total expense reductions $ 21,747 $ $ $ 22,106 Net expenses $ 2,170,847 $ $ $ 1,748,665 Net investment income $ 6,768,884 $ $ $ 3,876,950 Realized and Unrealized Gain (Loss) Net realized gain (loss)  Investment transactions $ (3,385,434) $ $ $ (110,188) Financial futures contracts  Swap contracts Net realized loss $ (6,124,422) $ $ $ (1,564,124) Change in unrealized appreciation (depreciation)  Investments $(28,100,413) $(7,070,614) $(21,866,933) Financial futures contracts  Swap contracts (1,009,361) (163,444) Net change in unrealized appreciation (depreciation) $ (31,366,590) $ (12,219,153) $ (7,276,840) $ (23,742,514) Net realized and unrealized loss $ (37,491,012) $ (12,831,753) $ (7,772,780) $ (25,306,638) Distributions to preferred shareholders From net investment income $ (1,988,268) $ $ $ (1,062,311) Net decrease in net assets from operations $ (32,710,396) $ (11,017,416) $ (6,440,109) $ (22,491,999) S e e n o t e s t o f i n a n c i a l s t a t e m e n t s 40 Eaton Vance Municipal Income Trusts a s o f N o v e m b e r 3 0 , 2 0 0 8 F I N A N C I A L S T A T E M E N T S C O N T  D S t a t e m e n t s o f O p e r a t i o n s For the Year Ended November 30, 2008 New Jersey Trust New York Trust Ohio Trust Pennsylvania Trust Investment Income Interest $ $ 7,097,853 $ 3,605,528 $ Total investment income $ $ $ 3,605,528 $ Expenses Investment adviser fee $ $ $ 432,784 $ Administration fee Trustees fees and expenses 2,049 Custodian fee 50,574 Transfer and dividend disbursing agent fees 29,095 Legal and accounting services 45,453 Printing and postage 10,779 Interest expense and fees 98,659 Preferred shares service fee 60,915 Miscellaneous 40,423 Total expenses $ $ $ 894,383 $ Deduct  Reduction of custodian fee $ Total expense reductions $ Net expenses $ $ $ 886,128 $ Net investment income $ $ $ 2,719,400 $ Realized and Unrealized Gain (Loss) Net realized gain (loss)  Investment transactions $ $ $ (120,145) $ Financial futures contracts  (973,505) Swap contracts (1,053,553) (213,148) Net realized loss $ $ (2,198,429) $ (705,775) $ Change in unrealized appreciation (depreciation)  Investments $(26,823,804) $(10,895,731) Financial futures contracts  (400,627) (291,483) Swap contracts (1,767,360) (504,240) Net change in unrealized appreciation (depreciation) $ (25,737,490) $ (29,443,679) $ (11,769,463) $ (11,766,420) Net realized and unrealized loss $ (25,792,433) $ (31,642,108) $ (12,475,238) $ (12,334,503) Distributions to preferred shareholders From net investment income $ $ (1,443,622) $ (858,575) $ Net decrease in net assets from operations $ (22,654,672) $ (27,780,480) $ (10,614,413) $ (10,473,237) S e e n o t e s t o f i n a n c i a l s t a t e m e n t s 41 Eaton Vance Municipal Income Trusts a s o f N o v e m b e r 3 0 , 2 0 0 8 F I N A N C I A L S T A T E M E N T S C O N T  D S t a t e m e n t s o f C h a n g e s i n N e t A s s e t s For the Year Ended November 30, 2008 Increase (Decrease) in Net Assets California Trust Massachusetts Trust Michigan Trust National Trust From operations  Net investment income $ 6,768,884 $ $ 1,969,595 $ 3,876,950 Net realized loss from investment transactions, financial futures contracts and swap contracts Net change in unrealized appreciation (depreciation) from investments, financial futures contracts and swap contracts (12,219,153) (23,742,514) Distributions to preferred shareholders  From net investment income Net decrease in net assets from operations $ (32,710,396) $ (11,017,416) $ (6,440,109) $ (22,491,999) Distributions to common shareholders  From net investment income $ (4,831,246) $ $ (1,293,055) $ (2,792,860) Total distributions to common shareholders $ (4,831,246) $ $ (1,293,055) $ (2,792,860) Capital share transactions Reinvestment of distributions to common shareholders $ 39,205 $ $  $  Net increase in net assets from capital share transactions $ 39,205 $ $  $  Net decrease in net assets $ (37,502,437) $ (12,765,483) $ (7,733,164) $ (25,284,859) Net Assets Applicable to Common Shares At beginning of year $108,567,240 $ 40,341,443 $30,710,345 $ 62,757,015 At end of year $ 71,064,803 $ $ 22,977,181 $ 37,472,156 Accumulated undistributed net investment income included in net assets applicable to common shares At end of year $ 349,290 $ $ 152,189 $ 230,953 S e e n o t e s t o f i n a n c i a l s t a t e m e n t s 42 Eaton Vance Municipal Income Trusts a s o f N o v e m b e r3 0 , 2 0 0 8 F I N A N C I A L S T A T E M E N T S C O N T  D S t a t e m e n t s o f C h a n g e s i n N e t A s s e t s For the Year Ended November 30, 2008 Increase (Decrease) in Net Assets New Jersey Trust New York Trust Ohio Trust Pennsylvania Trust From operations  Net investment income $ $ 5,305,250 $ 2,719,400 $ Net realized loss from investment transactions, financial futures contracts and swap contracts Net change in unrealized appreciation (depreciation) from investments, financial futures contracts and swap contracts (25,737,490) (11,769,463) (11,766,420) Distributions to preferred shareholders  From net investment income (1,337,294) Net decrease in net assets from operations $ (22,654,672) $ (27,780,480) $ (10,614,413) $ (10,473,237) Distributions to common shareholders  From net investment income $ $ (3,874,132) $ (1,775,906) $ Total distributions to common shareholders $ $ (3,874,132) $ (1,775,906) $ Capital share transactions Reinvestment of distributions to common shareholders $ $ $  $  Net increase in net assets from capital share transactions $ $ $  $  Net decrease in net assets $ (25,541,465) $ (31,606,469) $ (12,390,319) $ (12,238,234) Net Assets Applicable to Common Shares At beginning of year $ 69,000,823 $ 81,931,497 $ 41,953,274 $ 40,181,937 At end of year $ $ 50,325,028 $ 29,562,955 $ Accumulated undistributed net investment income included in net assets applicable to common shares At end of year $ $ $ 262,411 $ S e e n o t e s t o f i n a n c i a l s t a t e m e n t s 43 Eaton Vance Municipal Income Trusts a s o f N o v e m b e r 3 0 , 2 0 0 8 F I N A N C I A L S T A T E M E N T S C O N T  D S t a t e m e n t s o f C h a n g e s i n N e t A s s e t s For the Year Ended November 30, 2007 Increase (Decrease) in Net Assets California Trust Massachusetts Trust Michigan Trust National Trust From operations  Net investment income $ 6,721,579 $ 2,481,917 $ 1,932,321 $ 4,018,334 Net realized gain from investment transactions, financial futures contracts and swap contracts Net change in unrealized appreciation (depreciation) from investments, financial futures contracts and swap contracts Distributions to preferred shareholders  From net investment income Net decrease in net assets from operations $ (4,573,457) $ (1,799,147) $ (565,130) $ (1,737,506) Distributions to common shareholders  From net investment income $ (4,825,005) $ (1,734,298) $ (1,367,125) $ (2,757,391) Total distributions to common shareholders $ (4,825,005) $ (1,734,298) $ (1,367,125) $ (2,757,391) Net decrease in net assets $ (9,398,462) $ (3,533,445) $ (1,932,255) $ (4,494,897) Net Assets Applicable to Common Shares At beginning of year $117,965,702 $32,642,600 $67,251,912 At end of year $ 108,567,240 $ 40,341,443 $ 30,710,345 $ 62,757,015 Accumulated undistributed net investment income included in net assets applicable to common shares At end of year $ 470,128 $ 258,921 $ 119,435 $ 221,395 S e e n o t e s t o f i n a n c i a l s t a t e m e n t s 44 Eaton Vance Municipal Income Trusts a s o f N o v e m b e r 3 0 , 2 0 0 8 F I N A N C I A L S T A T E M E N T S C O N T  D S t a t e m e n t s o f C h a n g e s i n N e t A s s e t s For the Year Ended November 30, 2007 Increase (Decrease) in Net Assets New Jersey Trust New York Trust Ohio Trust Pennsylvania Trust From operations  Net investment income $ 4,281,160 $ 5,325,083 $ 2,652,615 $ Net realized gain (loss) from investment transactions, financial futures contracts and swap contracts Net change in unrealized appreciation (depreciation) from investments, financial futures contracts and swap contracts (1,711,887) Distributions to preferred shareholders  From net investment income Net decrease in net assets from operations $ (2,850,378) $ (3,164,407) $ (576,115) $ Distributions to common shareholders  From net investment income $ (2,994,385) $ (3,873,823) $ (1,856,075) $ (1,793,216) Total distributions to common shareholders $ (2,994,385) $ (3,873,823) $ (1,856,075) $ (1,793,216) Net decrease in net assets $ (5,844,763) $ (7,038,230) $ (2,432,190) $ (1,816,513) Net Assets Applicable to Common Shares At beginning of year $88,969,727 $44,385,464 At end of year $ 69,000,823 $ 81,931,497 $ 41,953,274 $ 40,181,937 Accumulated undistributed net investment income included in net assets applicable to common shares At end of year $ 369,307 $ 391,474 $ 191,149 $ S e e n o t e s t o f i n a n c i a l s t a t e m e n t s 45 Eaton Vance Municipal Income Trusts a s o f N o v e m b e r 3 0 , 2 0 0 8 F I N A N C I A L S T A T E M E N T S C O N T  D S t a t e m e n t s o f C a s h F l o w s For the Year Ended November 30, 2008 Cash Flows From Operating Activities National Trust New York Trust Net decrease in net assets from operations $ (22,491,999) $(27,780,480) Distributions to preferred shareholders Net decrease in net assets from operations excluding distributions to preferred shareholders $ (21,429,688) $(26,336,858) Adjustments to reconcile net decrease in net assets from operations to net cash provided by (used in) operating activities: Investments purchased (104,784,642) Investments sold Net accretion/amortization of premium (discount) (433,237) Amortization of deferred debt issuance costs 3,584 Decrease (increase) in interest receivable 219,921 Increase in receivable for investments sold Decrease in receivable for variation margin on open financial futures contracts Decrease in prepaid expenses 3,471 Decrease in payable to affiliate for inverse floaters  Decrease in payable for when-issued securities  Increase in payable for variation margin on open financial futures contracts Increase in payable for open swap contracts Decrease in payable to affiliate for investment adviser fee (15,087) Decrease in payable to affiliate for administration fee Increase (decrease) in payable to affiliate for Trustees fees 3,594 Increase (decrease) in interest expense and fees payable (105,360) Increase in accrued expenses Net change in unrealized (appreciation) depreciation from investments Net realized (gain) loss from investments (206,106) Net cash provided by operating activities $ 7,535,535 $ 20,306,426 Cash Flows From Financing Activities Deferred debt issuance costs $ (74,194) $ Cash distributions paid to common shareholders, net of reinvestments Distributions to preferred shareholders Liquidation of auction preferred shares Proceeds from secured borrowings Repayment of secured borrowings Increase in due to custodian  Net cash used in financing activities $ (8,185,901) $ (20,094,501) Net increase (decrease) in cash $ (650,366) $ Cash at beginning of year $ 650,366 $ Cash at end of year $  $ Supplemental disclosure of cash flow information: Noncash financing activities not included herein consist of reinvestment of dividends and distributions of: $  $ S e e n o t e s t o f i n a n c i a l s t a t e m e n t s 46 Eaton Vance Municipal Income Trusts a s o f N o v e m b e r 3 0 , 2 0 0 8 F I N A N C I A L S T A T E M E N T S C O N T  D F i n a n c i a l H i g h l i g h t s Selected data for a common share outstanding during the periods stated California Trust Year Ended November 30, 2008 2006 Net asset value  Beginning of year (Common shares) $15.120 $ 16.430 $ $ 15.070 $ 15.320 Income (loss) from operations Net investment income $ 0.943 $ 0.936 $ $ 1.013 $ 1.079 Net realized and unrealized gain (loss) Distributions to preferred shareholders From net investment income (0.239) Total income (loss) from operations $ (4.557) $ (0.638) $ $ 1.242 $ 0.773 Less distributions to common shareholders From net investment income $ (0.673) $ (0.672) $ $ (0.892) $ (1.023) Total distributions to common shareholders $ (0.673) $ (0.672) $ $ (0.892) $ (1.023) Net asset value  End of year (Common shares) $ 9.890 $ 15.120 $ $ 15.420 $ 15.070 Market value  End of year (Common shares) $ 9.150 $ 13.160 $ $ 13.650 $ 15.160 Total Investment Return on Net Asset Value (30.70)% (3.65)% 12.10% 8.72% 5.35% Total Investment Return on Market Value (26.34)% (8.44)% 15.99% (4.34)% 8.60% S e e n o t e s t o f i n a n c i a l s t a t e m e n t s 47 Eaton Vance Municipal Income Trusts a s o f N o v e m b e r 3 0 , 2 0 0 8 F I N A N C I A L S T A T E M E N T S C O N T  D California Trust Year Ended November 30, 2008 2006 Ratios/Supplemental Data Net assets applicable to common shares, end of year (000s omitted) $71,065 $108,567 $117,966 $110,760 $108,193 Ratios (as a percentage of average daily net assets applicable to common shares): Expenses excluding interest and fees 1.87% 1.78% 1.79% 1.78% 1.78% Interest and fee expense 0.37% 0.34% 0.49% 0.33% 0.20% Total expenses before custodian fee reduction 2.24% 2.12% 2.28% 2.11% 1.98% Expenses after custodian fee reduction excluding interest and fees 1.85% 1.76% 1.77% 1.76% 1.77% Net investment income 6.91% 5.94% 6.12% 6.52% 7.10% Portfolio Turnover 31% 40% 26% 31% 17% The ratios reported above are based on net assets applicable solely to common shares. The ratios based on net assets, including amounts related to preferred shares, are as follows: Ratios (as a percentage of average daily net assets applicable to common shares and preferred shares): Expenses excluding interest and fees 1.18% 1.17% 1.18% 1.16% 1.15% Interest and fee expense 0.24% 0.22% 0.32% 0.22% 0.13% Total expenses before custodian fee reduction 1.42% 1.39% 1.50% 1.38% 1.28% Expenses after custodian fee reduction excluding interest and fees 1.17% 1.16% 1.16% 1.15% 1.15% Net investment income 4.39% 3.90% 4.03% 4.26% 4.61% Senior Securities: Total preferred shares outstanding Asset coverage per preferred share $60,552 $ 71,003 $ $ 71,942 $ 70,849 Involuntary liquidation preference per preferred share $25,000 $ 25,000 $ $ 25,000 $ 25,000 Approximate market value per preferred share $25,000 $ 25,000 $ $ 25,000 $ 25,000 (1) Computed using average common shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value or market value with all distributions reinvested. (3) Ratios do not reflect the effect of dividend payments to preferred shareholders. (4) The investment adviser was allocated a portion of the Trusts operating expenses (equal to less than 0.01% of average daily net assets for the year ended November 30, 2007). Absent this allocation, total return would be lower. (5) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1H). (6) Calculated by subtracting the Trusts total liabilities (not including the preferred shares) from the Trusts total assets, and dividing this by the number of preferred shares outstanding. (7) Plus accumulated and unpaid dividends. S e e n o t e s t o f i n a n c i a l s t a t e m e n t s 48 Eaton Vance Municipal Income Trusts a s o f N o v e m b e r 3 0 , 2 0 0 8 F I N A N C I A L S T A T E M E N T S C O N T  D F i n a n c i a l H i g h l i g h t s Selected data for a common share outstanding during the periods stated Massachusetts Trust Year Ended November 30, 2008 2007 2005 2004 Net asset value  Beginning of year (Common shares) $14.860 $16.170 $15.090 $15.380 Income (loss) from operations Net investment income $ 0.947 $ 0.914 $ 0.931 $ 0.973 $ 1.054 Net realized and unrealized gain (loss) Distributions to preferred shareholders From net investment income Total income (loss) from operations $ (4.051) $ (0.671) $ 1.614 $ 1.062 $ 0.733 Less distributions to common shareholders From net investment income $ (0.649) $ (0.639) $ (0.714) $ (0.882) $ (1.023) Total distributions to common shareholders $ (0.649) $ (0.639) $ (0.714) $ (0.882) $ (1.023) Net asset value  End of year (Common shares) $10.160 $14.860 $15.270 $15.090 Market value  End of year (Common shares) $ 8.930 $13.050 $14.800 $16.810 Total Investment Return on Net Asset Value (28.02)% (3.94)% 11.05% 7.02% 4.90% Total Investment Return on Market Value (27.89)% (8.57)% 5.72% (6.89)% 16.71% S e e n o t e s t o f i n a n c i a l s t a t e m e n t s 49 Eaton Vance Municipal Income Trusts as o f N o v e m b e r 3 0 , 2 0 0 8 F I N A N C I A L S T A T E M E N T S C O N T  D Massachusetts Trust Year Ended November 30, 2008 2007 2006 2005 2004 Ratios/Supplemental Data Net assets applicable to common shares, end of year (000s omitted) $27,576 $40,341 $41,395 $40,662 Ratios (as a percentage of average daily net assets applicable to common shares): Expenses excluding interest and fees 2.06% 1.91% 1.88% 1.88% 1.87% Interest and fee expense 0.26% 0.61% 0.77% 0.52% 0.30% Total expenses before custodian fee reduction 2.32% 2.52% 2.65% 2.40% 2.17% Expenses after custodian fee reduction excluding interest and fees 2.04% 1.89% 1.87% 1.87% 1.86% Net investment income 7.03% 5.90% 6.01% 6.29% 6.97% Portfolio Turnover 40% 42% 22% 13% 39% The ratios reported above are based on net assets applicable solely to common shares. The ratios based on net assets, including amounts related to preferred s hares, are as follows: Ratios (as a percentage of average daily net assets applicable to common shares and preferred shares): Expenses excluding interest and fees 1.31% 1.26% 1.24% 1.24% 1.22% Interest and fee expense 0.16% 0.40% 0.51% 0.34% 0.19% Total expenses before custodian fee reduction 1.47% 1.66% 1.75% 1.58% 1.41% Expenses after custodian fee reduction excluding interest and fees 1.30% 1.25% 1.24% 1.24% 1.22% Net investment income 4.47% 3.91% 3.98% 4.15% 4.55% Senior Securities: Total preferred shares outstanding Asset coverage per preferred share $59,391 $71,920 $73,138 $72,281 Involuntary liquidation preference per preferred share $25,000 $25,000 $25,000 $25,000 Approximate market value per preferred share $25,000 $25,000 $25,000 $25,000 (1) Computed using average common shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value or market value with all distributions reinvested. (3) Ratios do not reflect the effect of dividend payments to preferred shareholders. (4) The investment adviser was allocated a portion of the Trusts operating expenses (equal to less than 0.01% of average daily net assets for the year ended November 30, 2007). Absent this allocation, total return would be lower. (5) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1H). (6) Calculated by subtracting the Trusts total liabilities (not including the preferred shares) from the Trusts total assets, and dividing this by the number of preferred shares outstanding. (7) Plus accumulated and unpaid dividends. S e e n o t e s t o f i n a n c i a l s t a t e m e n t s 50 Eaton Vance Municipal Income Trusts a s o f N o v e m b e r 3 0 , 2 0 0 8 F I N A N C I A L S T A T E M E N T S C O N T  D F i n a n c i a l H i g h l i g h t s Selected data for a common share outstanding during the periods stated Michigan Trust Year Ended November 30, 2008 2007 2006 2005 2004 Net asset value  Beginning of year (Common shares) $14.510 $15.420 $14.860 $15.240 Income (loss) from operations Net investment income $ 0.931 $ 0.913 $ 0.950 $ 0.995 $ 1.072 Net realized and unrealized gain (loss) Distributions to preferred shareholders From net investment income Total income (loss) from operations $ (3.039) $ (0.264) $ 1.302 $ 0.833 $ 0.652 Less distributions to common shareholders From net investment income $ (0.611) $ (0.646) $ (0.702) $ (0.873) $ (1.032) Total distributions to common shareholders $ (0.611) $ (0.646) $ (0.702) $ (0.873) $ (1.032) Net asset value  End of year (Common shares) $10.860 $14.510 $14.820 $14.860 Market value  End of year (Common shares) $ 7.920 $12.430 $13.500 $16.600 Total Investment Return on Net Asset Value (21.02)% (1.37)% 9.38% 5.62% 4.36% Total Investment Return on Market Value (32.76)% (7.66)% 9.88% (13.87)% 13.63% S e e n o t e s t o f i n a n c i a l s t a t e m e n t s 51 Eaton Vance Municipal Income Trusts a s o f N o v e m b e r 3 0 , 2 0 0 8 F I N A N C I A L S T A T E M E N T S C O N T  D Michigan Trust Year Ended November 30, 2008 2007 2006 2005 2004 Ratios/Supplemental Data Net assets applicable to common shares, end of year (000s omitted) $22,977 $30,710 $31,357 $31,363 Ratios (as a percentage of average daily net assets applicable to common shares): Expenses excluding interest and fees 2.15% 2.03% 1.97% 2.00% 1.96% Interest and fee expense 0.16% 0.32% 0.46% 0.40% 0.42% Total expenses before custodian fee reduction 2.31% 2.35% 2.43% 2.40% 2.38% Expenses after custodian fee reduction excluding interest and fees 2.13% 2.01% 1.96% 1.99% 1.96% Net investment income 6.96% 6.12% 6.35% 6.60% 7.16% Portfolio Turnover 24% 22% 22% 14% 5% The ratios reported above are based on net assets applicable solely to common shares. The ratios based on net assets, including amounts related to preferred shares, are as follows: Ratios (as a percentage of average daily net assets applicable to common shares and preferred shares): Expenses excluding interest and fees 1.33% 1.31% 1.27% 1.29% 1.26% Interest and fee expense 0.10% 0.21% 0.29% 0.26% 0.27% Total expenses before custodian fee reduction 1.43% 1.52% 1.56% 1.55% 1.53% Expenses after custodian fee reduction excluding interest and fees 1.31% 1.29% 1.26% 1.28% 1.26% Net investment income 4.30% 3.94% 4.09% 4.26% 4.60% Senior Securities: Total preferred shares outstanding Asset coverage per preferred share $57,828 $68,878 $69,796 $69,810 Involuntary liquidation preference per preferred share $25,000 $25,000 $25,000 $25,000 Approximate market value per preferred share $25,000 $25,000 $25,000 $25,000 (1) Computed using average common shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value or market value with all distributions reinvested. (3) Ratios do not reflect the effect of dividend payments to preferred shareholders. (4) The investment adviser was allocated a portion of the Trusts operating expenses (equal to less than 0.01% of average daily net assets for the year ended November 30, 2007). Absent this allocation, total return would be lower. (5) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1H). (6) Calculated by subtracting the Trusts total liabilities (not including the preferred shares) from the Trusts total assets, and dividing this by the number of preferred shares outstanding. (7) Plus accumulated and unpaid dividends. S e e n o t e s t o f i n a n c i a l s t a t e m e n t s 52 Eaton Vance Municipal Income Trusts a s o f N o v e m b e r 3 0 , 2 0 0 8 F I N A N C I A L S T A T E M E N T S C O N T  D F i n a n c i a l H i g h l i g h t s Selected data for a common share outstanding during the periods stated National Trust Year Ended November 30, 2008 2007 2006 2005 2004 Net asset value  Beginning of year (Common shares) $14.740 $15.800 $15.040 $15.530 Income (loss) from operations Net investment income $ 0.911 $ 0.944 $ 0.970 $ 1.013 $ 1.082 Net realized and unrealized gain (loss) Distributions to preferred shareholders From net investment income Total income (loss) from operations $ (5.284) $ (0.412) $ 1.378 $ 1.015 $ 0.545 Less distributions to common shareholders From net investment income $ (0.656) $ (0.648) $ (0.728) $ (0.905) $ (1.035) Total distributions to common shareholders $ (0.656) $ (0.648) $ (0.728) $ (0.905) $ (1.035) Net asset value  End of year (Common shares) $ 8.800 $14.740 $15.150 $15.040 Market value  End of year (Common shares) $ 7.640 $12.720 $14.180 $15.250 Total Investment Return on Net Asset Value (36.71)% (2.26)% 9.84% 6.98% 3.80% Total Investment Return on Market Value (36.32)% (6.02)% 5.32% (1.25)% 5.76% S e e n o t e s t o f i n a n c i a l s t a t e m e n t s 53 Eaton Vance Municipal Income Trusts a s o f N o v e m b e r 3 0 , 2 0 0 8 F I N A N C I A L S T A T E M E N T S C O N T  D National Trust Year Ended November 30, 2008 2007 2006 2005 2004 Ratios/Supplemental Data Net assets applicable to common shares, end of year (000s omitted) $37,472 $62,757 $64,501 $63,911 Ratios (as a percentage of average daily net assets applicable to common shares): Expenses excluding interest and fees 2.34% 1.87% 1.87% 1.86% 1.84% Interest and fee expense 0.83% 0.75% 0.54% 0.42% 0.50% Total expenses before custodian fee reduction 3.17% 2.62% 2.41% 2.28% 2.34% Expenses after custodian fee reduction excluding interest and fees 2.30% 1.86% 1.86% 1.85% 1.83% Net investment income 6.95% 6.16% 6.33% 6.65% 7.09% Portfolio Turnover 108% 26% 33% 15% 4% The ratios reported above are based on net assets applicable solely to common shares. The ratios based on net assets, including amounts related to preferred shares, are as follows: Ratios (as a percentage of average daily net assets applicable to common shares and preferred shares): Expenses excluding interest and fees 1.53% 1.21% 1.21% 1.20% 1.18% Interest and fee expense 0.54% 0.48% 0.35% 0.27% 0.32% Total expenses before custodian fee reduction 2.07% 1.69% 1.56% 1.47% 1.50% Expenses after custodian fee reduction excluding interest and fees 1.50% 1.20% 1.20% 1.19% 1.18% Net investment income 4.52% 3.99% 4.10% 4.30% 4.58% Senior Securities: Total preferred shares outstanding Asset coverage per preferred share $71,495 $69,201 $70,423 $70,011 Involuntary liquidation preference per preferred share $25,000 $25,000 $25,000 $25,000 Approximate market value per preferred share $25,000 $25,000 $25,000 $25,000 (1) Computed using average common shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value or market value with all distributions reinvested. (3) Ratios do not reflect the effect of dividend payments to preferred shareholders. (4) The investment adviser was allocated a portion of the Trusts operating expenses (equal to less than 0.01% of average daily net assets for the year ended November 30, 2007). Absent this allocation, total return would be lower. (5) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1H). (6) Calculated by subtracting the Trusts total liabilities (not including the preferred shares) from the Trusts total assets, and dividing this by the number of preferred shares outstanding. (7) Plus accumulated and unpa id dividends. S e e n o t e s t o f i n a n c i a l s t a t e m e n t s 54 Eaton Vance Municipal Income Trusts a s o f N o v e m b e r 3 0 , 2 0 0 8 F I N A N C I A L S T A T E M E N T S C O N T  D F i n a n c i a l H i g h l i g h t s Selected data for a common share outstanding during the periods stated New Jersey Trust Year Ended November 30, 2008 2007 2006 2005 2004 Net asset value  Beginning of year (Common shares) $14.930 $16.200 $14.810 $15.190 Income (loss) from operations Net investment income $ 0.968 $ 0.926 $ 0.953 $ 1.014 $ 1.082 Net realized and unrealized gain (loss) Distributions to preferred shareholders From net investment income Total income (loss) from operations $ (4.900) $ (0.622) $ 1.905 $ 1.083 $ 0.688 Less distributions to common shareholders From net investment income $ (0.630) $ (0.648) $ (0.725) $ (0.873) $ (1.068) Total distributions to common shareholders $ (0.630) $ (0.648) $ (0.725) $ (0.873) $ (1.068) Net asset value  End of year (Common shares) $ 9.400 $14.930 $15.020 $14.810 Market value  End of year (Common shares) $ 8.500 $12.790 $14.030 $15.540 Total Investment Return on Net Asset Value (33.57)% (3.59)% 13.28% 7.59% 4.76% Total Investment Return on Market Value (29.88)% (11.28)% 12.89% (4.22)% 8.31% S e e n o t e s t o f i n a n c i a l s t a t e m e n t s 55 Eaton Vance Municipal Income Trusts a s o f N o v e m b e r 3 0 , 2 0 0 8 F I N A N C I A L S T A T E M E N T S C O N T  D New Jersey Trust Year Ended November 30, 2008 2007 2006 2005 2004 Ratios/Supplemental Data Net assets applicable to common shares, end of year (000s omitted) $43,459 $69,001 $69,375 $68,298 Ratios (as a percentage of average daily net assets applicable to common shares): Expenses excluding interest and fees 1.96% 1.84% 1.85% 1.86% 1.85% Interest and fee expense 0.45% 0.89% 0.93% 0.58% 0.50% Total expenses before custodian fee reduction 2.41% 2.73% 2.78% 2.44% 2.35% Expenses after custodian fee reduction excluding interest and fees 1.94% 1.81% 1.83% 1.84% 1.84% Net investment income 7.22% 5.94% 6.20% 6.66% 7.28% Portfolio Turnover 54% 42% 23% 46% 52% The ratios reported above are based on net assets applicable solely to common shares. The ratios based on net assets, including amounts related to preferred shares, are as follow s: Ratios (as a percentage of average daily net assets applicable to common shares and preferred shares): Expenses excluding interest and fees 1.23% 1.21% 1.20% 1.21% 1.19% Interest and fee expense 0.28% 0.58% 0.61% 0.38% 0.32% Total expenses before custodian fee reduction 1.51% 1.79% 1.81% 1.59% 1.51% Expenses after custodian fee reduction excluding interest and fees 1.21% 1.19% 1.19% 1.19% 1.18% Net investment income 4.51% 3.89% 4.04% 4.33% 4.68% Senior Securities: Total preferred shares outstanding Asset coverage per preferred share $56,817 $70,395 $70,651 $69,935 Involuntary liquidation preference per preferred share $25,000 $25,000 $25,000 $25,000 Approximate market value per preferred share $25,000 $25,000 $25,000 $25,000 (1) Computed using average common shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value or market value with all distributions reinvested. (3) Ratios do not reflect the effect of dividend payments to preferred shareholders. (4) The investment adviser was allocated a portion of the Trusts operating expenses (equal to less than 0.01% of average daily net assets for the year ended November 30, 2007). Absent this allocation, total return would be lower. (5) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1H). (6) Calculated by subtracting the Trusts total liabilities (not including the preferred shares) from the Trusts total assets, and dividing this by the number of preferred shares outstanding. (7) Plus accumulated and unpaid dividends. S e e n o t e s t o f i n a n c i a l s t a t e m e n t s 56 Eaton Vance Municipal Income Trusts a s o f N o v e m b e r 3 0 , 2 0 0 8 F I N A N C I A L S T A T E M E N T S C O N T  D F i n a n c i a l H i g h l i g h t s Selected data for a common share out standing during the periods stated New York Trust Year Ended November 30, 2008 2007 2006 2005 2004 Net asset value  Beginning of year (Common shares) $15.240 $16.550 $15.490 $15.810 Income (loss) from operations Net investment income $ 0.987 $ 0.991 $ 0.987 $ 1.070 $ 1.126 Net realized and unrealized gain (loss) Distributions to preferred shareholders From net investment income Total income (loss) from operations $ (5.169) $ (0.589) $ 1.672 $ 1.150 $ 0.720 Less distributions to common shareholders From net investment income $ (0.721) $ (0.721) $ (0.782) $ (0.980) $ (1.040) Total distributions to common shareholders $ (0.721) $ (0.721) $ (0.782) $ (0.980) $ (1.040) Net asset value  End of year (Common shares) $ 9.350 $15.240 $15.660 $15.490 Market value  End of year (Common shares) $ 7.900 $14.100 $14.990 $15.370 Total Investment Return on Net Asset Value (35.07)% (3.42)% 11.28% 7.61% 4.91% Total Investment Return on Market Value (40.71)% (5.81)% 10.28% 3.81% 6.46% S e e n o t e s t o f i n a n c i a l s t a t e m e n t s 57 Eaton Vance Municipal Income Trusts a s o f N o v e m b e r 3 0 , 2 0 0 8 F I N A N C I A L S T A T E M E N T S C O N T  D New York Trust Year Ended November 30, 2008 2007 2006 2005 2004 Ratios/Supplemental Data assets applicable to common shares, end of year (000s omitted) $50,325 $81,931 $84,194 $83,044 Ratios (as a percentage of average daily net assets applicable common shares): Expenses excluding interest and fees 1.92% 1.80% 1.82% 1.81% 1.78% Interest and fee expense 0.55% 0.98% 1.03% 0.57% 0.32% Total expenses before custodian fee reduction 2.47% 2.78% 2.85% 2.38% 2.10% Expenses after custodian fee reduction excluding interest and fees 1.89% 1.78% 1.80% 1.80% 1.78% Net investment income 7.21% 6.23% 6.22% 6.72% 7.23% Portfolio Turnover 48% 29% 27% 40% 31% The ratios reported above are based on net assets applicable solely to common shares. The ratios based on net assets, including amounts related to preferred shares, are as follows: Ratios (as a percentage of average daily net assets applicable common shares and preferred shares): Expenses excluding interest and fees 1.23% 1.18% 1.19% 1.19% 1.16% Interest and fee expense 0.35% 0.65% 0.68% 0.37% 0.21% Total expenses before custodian fee reduction 1.58% 1.83% 1.87% 1.56% 1.37% Expenses after custodian fee reduction excluding interest and fees 1.21% 1.17% 1.19% 1.19% 1.16% Net investment income 4.63% 4.10% 4.09% 4.42% 4.71% Senior Securities: Total preferred shares outstanding Asset coverage per preferred share $62,309 $71,032 $72,311 $71,659 Involuntary liquidation preference per preferred share $25,000 $25,000 $25,000 $25,000 Approximate market value per preferred share $25,000 $25,000 $25,000 $25,000 (1) Computed using average common shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value or market value with all distributions reinvested. (3) Ratios do not reflect the effect of dividend payments to preferred shareholders. (4) The investment adviser was allocated a portion of the Trusts operating expenses (equal to less than 0.01% of average daily net assets for the year ended November 30, 2007). Absent this allocation, total return would be lower. (5) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1H). (6) Calculated by subtracting the Trusts total liabilities (not including the preferred shares) from the Trusts total assets, and dividing this by the number of preferred shares outstanding. (7) Plus accu mulated and unpaid dividends. S e e n o t e s t o f i n a n c i a l s t a t e m e n t s 58 Eaton Vance Municipal Income Trusts a s o f N o v e m b e r 3 0 , 2 0 0 8 F I N A N C I A L S T A T E M E N T S C O N T  D F i n a n c i a l H i g h l i g h t s Selected data for a common share outstanding during the periods stated Ohio Trust Year Ended November 30, 2008 2007 2006 2005 2004 Net asset value  Beginning of year (Common shares) $14.830 $15.690 $15.040 $15.070 Income (loss) from operations Net investment income $ 0.961 $ 0.938 $ 0.958 $ 1.003 $ 1.081 Net realized and unrealized gain (loss) Distributions to preferred shareholders From net investment income Total income (loss) from operations $ (3.752) $ (0.204) $ 1.494 $ 0.773 $ 0.979 Less distributions to common shareholders From net investment income $ (0.628) $ (0.656) $ (0.714) $ (0.903) $ (1.009) Total distributions to common shareholders $ (0.628) $ (0.656) $ (0.714) $ (0.903) $ (1.009) Net asset value  End of year (Common shares) $10.450 $14.830 $14.910 $15.040 Market value  End of year (Common shares) $ 8.550 $12.850 $14.170 $16.750 Total Investment Return on Net Asset Value (25.69)% (1.06)% 10.50% 5.10% 6.71% Total Investment Return on Market Value (29.83)% (7.93)% 8.27% (10.31)% 13.96% S e e n o t e s t o f i n a n c i a l s t a t e m e n t s 59 Eaton Vance Municipal Income Trusts a s o f N o v e m b e r 3 0 ,2 0 0 8 F I N A N C I A L S T A T E M E N T S C O N T  D Ohio Trust Year Ended November 30, 2008 2007 2006 2005 2004 Ratios/Supplemental Data Net assets applicable to common shares, end of year (000s omitted) $29,563 $41,953 $42,193 $42,444 Ratios (as a percentage of average daily net assets applicable to common shares): Expenses excluding interest and fees 2.08% 1.93% 1.92% 1.91% 1.91% Interest and fee expense 0.26% 0.72% 0.74% 0.54% 0.29% Total expenses before custodian fee reduction 2.34% 2.65% 2.66% 2.45% 2.20% Expenses after custodian fee reduction excluding interest and fees 2.06% 1.91% 1.92% 1.90% 1.90% Net investment income 7.12% 6.17% 6.31% 6.57% 7.23% Portfolio Turnover 27% 24% 16% 13% 12% The ratios reported above are based on net assets applicable solely to common shares. The ratios based on net assets, including amounts related to preferred shares, are as follows: Ratios (as a percentage of average daily net assets applicable to common shares and preferred shares): Expenses excluding interest and fees 1.29% 1.25% 1.25% 1.24% 1.23% Interest and fee expense 0.16% 0.46% 0.48% 0.35% 0.19% Total expenses before custodian fee reduction 1.45% 1.71% 1.73% 1.59% 1.42% Expenses after custodian fee reduction excluding interest and fees 1.28% 1.23% 1.24% 1.23% 1.22% Net investment income 4.41% 3.99% 4.08% 4.25% 4.64% Senior Securities: Total preferred shares outstanding Asset coverage per preferred share $57,209 $69,640 $69,888 $70,153 Involuntary liquidation preference per preferred share $25,000 $25,000 $25,000 $25,000 Approximate market value per preferred share $25,000 $25,000 $25,000 $25,000 (1) Computed using average common shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value or market value with all distributions reinvested. (3) Ratios do not reflect the effect of dividend payments to preferred shareholders. (4) The investment adviser was allocated a portion of the Trusts operating expenses (equal to less than 0.01% of average daily net assets for the year ended November 30, 2007). Absent this allocation, total return would be lower. (5) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1H). (6) Calculated by subtracting the Trusts total liabilities (not including the preferred shares) from the Trusts total assets, and dividing this by the number of preferred shares outstanding. (7) Plus accumulate d and unpaid dividends. S e e n o t e s t o f i n a n c i a l s t a t e m e n t s 60 Eaton Vance Municipal Income Trusts a s o f N o v e m b e r 3 0 , 2 0 0 8 F I N A N C I A L S T A T E M E N T S C O N T  D F i n a n c i a l H i g h l i g h t s Selected data for a comm on share outstanding during the periods stated Pennsylvania Trust Year Ended November 30, 2008 2007 2006 2005 2004 Net asset value  Beginning of year (Common shares) $14.840 $15.510 $14.890 $15.210 Income (loss) from operations Net investment income $ 0.986 $ 0.953 $ 0.983 $ 1.008 $ 1.076 Net realized and unrealized gain (loss) Distributions to preferred shareholders From net investment income Total income (loss) from operations $ (3.868) $ (0.008) $ 1.373 $ 0.930 $ 0.683 Less distributions to common shareholders From net investment income $ (0.652) $ (0.662) $ (0.733) $ (0.950) $ (1.003) Total distributions to common shareholders $ (0.652) $ (0.662) $ (0.733) $ (0.950) $ (1.003) Net asset value  End of year (Common shares) $10.320 $14.840 $14.870 $14.890 Market value  End of year (Common shares) $ 9.600 $12.790 $14.660 $15.540 Total Investment Return on Net Asset Value (26.57)% 0.27% 9.68% 6.27% 4.77% Total Investment Return on Market Value (20.75)% (7.95)% 4.44% 0.39% 4.07% S e e n o t e s t o f i n a n c i a l s t a t e m e n t s 61 Eaton Vance Municipal Income Trusts a s o f N o v e m b e r 3 0 , 2 0 0 8 F I N A N C I A L S T A T E M E N T S C O N T  D Pennsylvania Trust Year Ended November 30, 2008 2007 2006 2005 2004 Ratios/Supplemental Data Net assets applicable to common shares, end of year (000s omitted) $27,944 $40,182 $40,233 $40,023 Ratios (as a percentage of average daily net assets applicable to common shares): Expenses excluding interest and fees 2.06% 1.95% 1.94% 1.97% 1.91% Interest and fee expense 0.37% 0.70% 0.93% 0.44% 0.24% Total expenses before custodian fee reduction 2.43% 2.65% 2.87% 2.41% 2.15% Expenses after custodian fee reduction excluding interest and fees 2.04% 1.94% 1.93% 1.95% 1.91% Net investment income 7.23% 6.28% 6.53% 6.69% 7.18% Portfolio Turnover 25% 23% 18% 28% 8% The ratios reported above are based on net assets applicable solely to common shares. The ratios ba sed on net assets, including amounts related to preferred shares, are as follows: Ratios (as a percentage of average daily net assets applicable to common shares and preferred shares): Expenses excluding interest and fees 1.28% 1.27% 1.25% 1.27% 1.23% Interest and fee expense 0.23% 0.45% 0.60% 0.28% 0.15% Total expenses before custodian fee reduction 1.51% 1.72% 1.85% 1.55% 1.38% Expenses after custodian fee reduction excluding interest and fees 1.27% 1.26% 1.24% 1.26% 1.22% Net investment income 4.50% 4.06% 4.21% 4.30% 4.61% Senior Securities: Total preferred shares outstanding Asset coverage per preferred share $56,439 $69,658 $69,708 $69,471 Involuntary liquidation preference per preferred share $25,000 $25,000 $25,000 $25,000 Approximate market value per preferred share $25,000 $25,000 $25,000 $25,000 (1) Computed using average common shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value or market value with all distributions reinvested. (3) Ratios do not reflect the effect of dividend payments to preferred shareholders. (4) The investment adviser was allocated a portion of the Trusts operating expenses (equal to less than 0.01% of average daily net assets for the year ended November 30, 2007). Absent this allocation, total return would be lower. (5) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1H). (6) Calculated by subtracting the Trusts total liabilities (not including the preferred shares) from the Trusts total assets, and dividing this by the number of preferred shares outstanding. (7) Plus accumulated and unpaid dividends . S e e n o t e s t o f i n a n c i a l s t a t e m e n t s 62 Eaton Vance Municipal Income Trusts a s o f N o v e m b e r 3 0 , 2 0 0 8 N O T E S T O F I N A N C I A L S T A T E M E N T S 1 Significant Accounting Policies Eaton Vance California Municipal Income Trust (California Trust), Eaton Vance Massachusetts Municipal Income Trust (Massachusetts Trust), Eaton Vance Michigan Municipal Income Trust (Michigan Trust), Eaton Vance National Municipal Income Trust (National Trust) (formerly, Eaton Vance Florida Plus Municipal Income Trust), Eaton Vance New Jersey Municipal Income Trust (New Jersey Trust), Eaton Vance New York Municipal Income Trust (New York Trust), Eaton Vance Ohio Municipal Income Trust (Ohio Trust) and Eaton Vance Pennsylvania Municipal Income Trust (Pennsylvania Trust), (each individually referred to as the Trust, and collectively, the Trusts), are Massachusetts business trusts registered under the Investment Company Act of 1940, as amended (the 1940 Act), as non-diversified, closed-end management investment companies. Each Trust seeks to provide current income exempt from regular federal income tax and in state specific funds, taxes in its specified state, as applicable. The following is a summary of significant accounting policies of the Trusts. The policies are in conformity with accounting principles generally accepted in the United States of America. A Investment Valuation  Municipal bonds and taxable obligations, if any, are generally valued on the basis of valuations furnished by a pricing vendor, as derived from such vendors pricing models. Inputs to the models may include, but are not limited to, reported trades, executable bid and asked prices, broker/dealer quotations, benchmark curves or information pertaining to the issuer. The pricing vendor may use a matrix approach, which considers information regarding securities with similar characteristics to determine the valuation for a security. Financial futures contracts and options on financial futures contracts listed on commodity exchanges are valued based on the closing price on the primary exchange on which such contracts trade. Interest rate swaps are normally valued using valuations provided by a pricing vendor. Such vendor valuations are based on the present value of fixed and projected floating rate cash flows over the term of the swap contract. Future cash flows are discounted to their present value using swap curves provided by electronic data services or by broker/ dealers. Short-term obligations, maturing in sixty days or less, are valued at amortized cost, which approximates market value. Investments for which valuations or market quotations are not readily available, and investments for which the price of a security is not believed to represent its fair market value, are valued at fair value using methods determined in good faith by or at the direction of the Trustees. B Investment Transactions and Related Income  Investment transactions for financial statement purposes are accounted for on a trade date basis. Realized gains and losses on investments sold are determined on the basis of identified cost. Interest income is recorded on the basis of interest accrued, adjusted for amortization of premium or accretion of discount. C Federal Taxes  Each Trusts policy is to comply with the provisions of the Internal Revenue Code applicable to regulated investment companies and to distribute to shareholders each year substantially all of its taxable, if any, and tax-exempt net investment income, and all or substantially all of its net realized capital gains. Accordingly, no provision for federal income or excise tax is necessary. Each Trust intends to satisfy conditions which will enable it to designate distributions from the interest income generated by its investments in municipal obligations, which are exempt from regular federal income tax when received by each Trust, as exempt-interest dividends. The portion of such interest, if any, earned on private activity bonds issued after August 7, 1986, may be considered a tax preference item to shareholders. At November 30, 2008, the following Trusts, for federal income tax purposes, had capital loss carryforwards which will reduce each Trusts taxable income arising from future net realized gains on investment transactions, if any, to the extent permitted by the Internal Revenue Code, and thus will reduce the amount of distributions to shareholders which would otherwise be necessary to relieve the Trusts of any liability for federal income or excise tax. The amounts and expiration dates of the capital loss carryforwards are as follows: Trust Amount Expiration Date California $ November 30, 2012 6,689,345 November 30, 2016 Massachusetts November 30, 2009 November 30, 2010 November 30, 2016 Michigan November 30, 2009 November 30, 2010 November 30, 2011 November 30, 2012 November 30, 2013 November 30, 2016 National November 30, 2009 1,495,013 November 30, 2012 November 30, 2013 1,728,781 November 30, 2016 New Jersey November 30, 2009 November 30, 2011 New York November 30, 2009 2,354,581 November 30, 2016 63 Eaton Vance Municipal Income Trusts a s o f N o v e m b e r 3 0 , 2 0 0 8 N O T E S T O F I N A N C I A L S T A T E M E N T S C O N T  D Trust Amount Expiration Date Ohio $ 850,745 November 30, 2009 764,355 November 30, 2012 588,403 November 30, 2013 736,482 November 30, 2016 Pennsylvania 844,973 November 30, 2009 41,331 November 30, 2010 502,868 November 30, 2012 389,289 November 30, 2013 800,874 November 30, 2016 During the year ended November 30, 2008, a capital loss carryforward of $92,095 was utilized to offset net realized gains by the New Jersey Trust. As of November 30, 2008, the Trusts had no uncertain tax positions that would require financial statement recognition, de-recognition, or disclosure. Each of the Trusts federal tax returns filed in the 3-year period ended November 30, 2008 remains subject to examination by the Internal Revenue Service. D Expense Reduction  State Street Bank and Trust Company (SSBT) serves as custodian of the Trusts. Pursuant to the respective custodian agreements, SSBT receives a fee reduced by credits, which are determined based on the average daily cash balance each Trust maintains with SSBT. All credit balances, if any, used to reduce each Trusts custodian fees are reported as a reduction of expenses in the Statements of Operations. E Legal Fees  Legal fees and other related expenses incurred as part of negotiations of the terms and requirement of capital infusions, or that are expected to result in the restructuring of, or a plan of reorganization for, an investment are recorded as realized losses. Ongoing expenditures to protect or enhance an investment are treated as operating expenses. F Use of Estimates  The preparation of the financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of income and expense during the reporting period. Actual results could differ from those estimates. G Indemnifications  Under each Trusts organizational documents, its officers and Trustees may be indemnified against certain liabilities and expenses arising out of the performance of their duties to each Trust, and shareholders are indemnified against personal liability for the obligations of each Trust. Additionally, in the normal course of business, each Trust enters into agreements with service providers that may contain indemnification clauses. Each Trusts maximum exposure under these arrangements is unknown as this would involve future claims that may be made against each Trust that have not yet occurred. H Floating Rate Notes Issued in Conjunction with Securities H eld  The Trusts may invest in inverse floating rate securities, also referred to as tender option bonds (TOBs), whereby a Trust may sell a fixed rate bond to a broker for cash. At the same time, the Trust buys a residual interest in the assets and cash flows of a Special-Purpose Vehicle (the SPV), (which is generally organized as a trust), set up by the broker, often referred to as an inverse floating rate obligation (Inverse Floater). The broker deposits a fixed rate bond into the SPV with the same CUSIP number as the fixed rate bond sold to the broker by the Trust, and which may have been, but is not required to be, the fixed rate bond purchased from the Trust (the Fixed Rate Bond). The SPV also issues floating rate notes (Floating Rate Notes) which are sold to third-parties. The Trusts may enter into shortfall and forbearance agreements with the broker by which a Trust agrees to reimburse the broker, in certain circumstances, for the difference between the liquidation value of the Fixed Rate Bond held by the SPV and the liquidation value of the Floating Rate Notes, as well as any shortfalls in interest cash flows. The Inverse Floater held by a Trust gives the Trust the right (1) to cause the holders of the Floating Rate Notes to tender their notes at par, and (2) to have the broker transfer the Fixed Rate Bond held by the SPV to the Trust, thereby collapsing the SPV. Pursuant to Financial Accounting Standards Board (FASB) Statement No. 140, Accounting for Transfers and Servicing of Financial Assets and Extinguishment of Liabilities (FAS 140), the Trusts account for the transaction described above as a secured borrowing by including the Fixed Rate Bond in their Portfolio of Investments and the Floating Rate Notes as a liability under the caption Payable for floating rate notes issued in their Statement of Assets and Liabilities. The Floating Rate Notes have interest rates that generally reset weekly and their holders have the option to tender their notes to the broker for redemption at par at each reset date. Interest expense related to the Trusts liability with respect to Floating Rate Notes is recorded as incurred. Structuring fees paid to the liquidity provider upon the creation of an SPV have been recorded as debt issuance costs and are being amortized as interest expense to the expected maturity date of the related trust. At November 30, 2008, the amounts of the Trusts Floating Rate Notes and related interest rates and collateral were as follows: Interest Rate or Collateral for Floating Rate Range of Floating Rate Trust Notes Outstanding Interest Rates (%) Notes Outstanding California 0.98  6.19 Massachusetts 0.88  2.15 Michigan 1.07  6.00 National 1.00  1.90 64 Eaton Vance Municipal Income Trusts a s o f N o v e m b e r 3 0 , 2 0 0 8 N O T E S T O F I N A N C I A L S T A T E M E N T S C O N T  D Interest Rate or Collateral for Floating Rate Range of Floating Rate Trust Notes Outstanding Interest Rates (%) Notes Outstanding New Jersey $ 8,047,000 1.04  1.90 $ 8,957,566 New York 0.88  1.90 Ohio 0.93  1.07 Pennsylvania 1.00  4.00 The Trusts exposure under shortfall and forbearance agreements that were entered into as of November 30, 2008 was approximately $823,000, $35,000, $1,190,000, $79,000 and $721,000 for California Trust, Massachusetts Trust, National Trust, New Jersey Trust and New York Trust, respectively, and none for Michigan Trust, Ohio Trust and Pennsylvania Trust. The Trusts investment policies and restrictions expressly permit investments in Inverse Floaters. Inverse floating rate securities typically offer the potential for yields exceeding the yields available on fixed rate bonds with comparable credit quality and maturity. These securities tend to underperform the market for fixed rate bonds in a rising long-term interest rate environment, but tend to outperform the market for fixed rate bonds when long-term interest rates decline. The value and income of inverse floating rate securities are generally more volatile than that of a fixed rate bond. The Trusts investment policies do not allow the Trusts to borrow money for purposes of making investments. Management believes that the Trusts restrictions on borrowing money and issuing senior securities (other than as specifically permitted) do not apply to Floating Rate Notes issued by the SPV and included as a liability on the Trusts Statements of Assets and Liabilities. As secured indebtedness issued by an SPV, Floating Rate Notes are distinct from the borrowings and senior securities to which the Trusts restrictions apply. Inverse Floaters held by the Trusts are securities exempt from registration under Rule 144A of the Securities Act of 1933. I Financial Futures Contracts  The Trusts may enter into financial futures contracts. The Trusts investment in financial futures contracts is designed for hedging against changes in interest rates or as a substitute for the purchase of securities. Upon entering into a financial futures contract, a Trust is required to deposit with the broker, either in cash or securities, an amount equal to a certain percentage of the purchase price (initial margin). Subsequent payments, known as variation margin, are made or received by the Trust each business day, depending on the daily fluctuations in the value of the underlying security, and are recorded as unrealized gains or losses by the Trust. Gains (losses) are realized upon the expiration or closing of the financial futures contracts. Should market conditions change unexpectedly, the Trust may not achieve the anticipated benefits of the financial futures contracts and may realize a loss. In entering such contracts, the Trust bears the risk if the counterparties do not perform under the contracts terms. J Interest Rate Swaps  The Trusts may enter into interest rate swap agreements to enhance return, to hedge against fluctuations in securities prices or interest rates, or as substitution for the purchase or sale of securities. Pursuant to these agreements, a Trust makes periodic payments at a fixed interest rate and, in exchange, receives payments based on the interest rate of a benchmark industry index. During the term of the outstanding swap agreement, changes in the underlying value of the swap are recorded as unrealized gains or losses. The value of the swap is determined by changes in the relationship between two rates of interest. A Trust is exposed to credit loss in the event of non-performance by the swap counterparty. Risk may also arise from movements in interest rates. K When-Issued Securities and Delayed Delivery Transactions  The Trusts may purchase or sell securities on a delayed delivery or when-issued basis. Payment and delivery may take place after the customary settlement period for that security. At the time the transaction is negotiated, the price of the security that will be delivered is fixed. The Trusts maintain security positions for these commitments such that sufficient liquid assets will be available to make payments upon settlement. Securities purchased on a delayed delivery or when-issued basis are marked-to-market daily and begin earning interest on settlement date. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. L Statement of Cash Flows  The cash amount shown in the Statement of Cash Flows of a Trust is the amount included in a Trusts Statement of Assets and Liabilities and represents cash on hand at its custodian and does not include any short-term investments. 2 Auction Preferred Shares Each Trust issued Auction Preferred Shares (APS) on March 1, 1999 in a public offering. The underwriting discounts and other offering costs incurred in connection with the offering were recorded as a reduction of the paid-in capital of the common shares of each respective Trust. Dividends on the APS, which accrue daily, are cumulative at rates which are reset every seven days by an auction, unless a special dividend period has been set. If the APS auctions do not successfully clear, the dividend payment rate over the next period for the APS holders is set at a specified maximum applicable rate until such time as the APS auctions are successful. The maximum applicable rate on the APS is 110% (150% for taxable distributions) of the greater of the 1) AA Financial Composite 65 Eaton Vance Municipal Income Trusts a s o f N o v e m b e r 3 0 , 2 0 0 8 N O T E S T O F I N A N C I A L S T A T E M E N T S C O N T  D Commercial Paper Rate or 2) Taxable Equivalent of the Short-Term Municipal Obligation Rate on the date of the auction. During the year ended November 30, 2008, certain Trusts made a partial redemption of their APS at a liquidation price of $25,000 per share. Replacement financing may have been provided through the creation of TOB trusts, whereby a Trust transferred highly rated bonds held in its portfolio to an SPV (see Note 1H) and used the proceeds from the sale of the Floating Rate Notes to replace the APS. Such Floating Rate Notes have a liquidity backstop financing facility provided by a major financial institution. The number of APS redeemed and redemption amount (excluding the final dividend payment) during the year ended November 30, 2008 and the number of APS issued and outstanding as of November 30, 2008 were as follows: APS Redeemed During the Redemption APS Issued and Trust Period Amount Outstanding California 361 $ 9,025,000 1,999 Massachusetts 58 802 Michigan   700 National 15,350,000 806 New Jersey 154 1,366 New York 431 10,775,000 1,349 Ohio 22 918 Pennsylvania 11 889 The APS are redeemable at the option of each Trust at a redemption price equal to $25,000 per share, plus accumulated and unpaid dividends, on any dividend payment date. The APS are also subject to mandatory redemption at a redemption price equal to $25,000 per share, plus accumulated and unpaid dividends, if a Trust is in default for an extended period on its asset maintenance requirements with respect to the APS. If the dividends on the APS remain unpaid in an amount equal to two full years dividends, the holders of the APS as a class have the right to elect a majority of the Board of Trustees. In general, the holders of the APS and the common shares have equal voting rights of one vote per share, except that the holders of the APS, as a separate class, have the right to elect at least two members of the Board of Trustees. The APS have a liquidation preference of $25,000 per share, plus accumulated and unpaid dividends. Each Trust is required to maintain certain asset coverage with respect to the APS as defined in the Trusts By-Laws and the 1940 Act. Each Trust pays an annual fee equivalent to 0.25% of the liquidation value of the APS to broker-dealers as a service fee. 3 Distributions to Shareholders Each Trust intends to make monthly distributions of net investment income to common shareholders, after payment of any dividends on any outstanding APS. In addition, at least annually, each Trust intends to distribute all or substantially all of its net realized capital gains, if any. Distributions to common shareholders are recorded on the ex-dividend date. Distributions to preferred shareholders are recorded daily and are payable at the end of each dividend period. The dividend rates for APS at November 30, 2008, and the amount of dividends paid (including capital gains, if any) to APS shareholders, average APS dividend rates, and dividend rate ranges for the year then ended were as follows: APS Dividend Dividends Rates at Paid to APS Average APS Dividend Rate Trust November 30, 2008 Shareholders Dividend Rates Ranges (%) California 1.57% $1,988,268 3.98% 1.57  10.21 Massachusetts 1.61 3.76 1.61  11.35 Michigan 1.60 3.64 1.58  12.26 National 1.60 3.56 1.58  12.26 New Jersey 1.57 3.59 1.57  10.21 New York 1.60 4.28 1.57  11.73 Ohio 1.56 3.66 1.56  12.57 Pennsylvania 1.61 3.60 1.61  11.35 Beginning February 13, 2008 and consistent with the patterns in the broader market for auction-rate securities, the Trusts APS auctions were unsuccessful in clearing due to an imbalance of sell orders over bids to buy the APS. As a result, the dividend rates of the APS were reset to the maximum applicable rates. The table above reflects such maximum dividend rates for each Trust as of November 30, 2008. The Trusts distinguish between distributions on a tax basis and a financial reporting basis. Accounting principles generally accepted in the United States of America require that only distributions in excess of tax basis earnings and profits be reported in the financial statements as a return of capital. Permanent differences between book and tax accounting relating to distributions are reclassified to paid-in capital. The tax character of distributions declared for the years ended November 30, 2008 and November 30, 2007 was as follows: Year Ended November 30, 2008 California Massachusetts Michigan National Trust Trust Trust Trust Distributions declared from: Tax-exempt income $6,819,447 $2,516,208 $1,929,979 $3,855,168 Ordinary income $
